Exhibit 10.2

MASTER REPURCHASE AGREEMENT

Dated as of September 30, 2009

Between:

PULTE MORTGAGE LLC, as Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

 

1.

Applicability

From time to time prior to the Termination Date, the parties hereto may enter
into transactions in which Pulte Mortgage LLC (“Seller”) agrees to transfer to
JPMorgan Chase Bank, N.A. (together with its successors and assigns, “Buyer”)
Mortgage Loans (including the Servicing Rights, as defined below, thereto) on a
servicing released basis against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller those Mortgage Loans
(including the Servicing Rights thereto) on a servicing released basis at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to in this Agreement as a “Transaction” and shall
be governed by this Agreement. Buyer shall have no obligation to enter into any
Transaction on or after the Termination Date.

 

2.

Definitions

“Accounts” means, collectively, the Cash Pledge Account, the Funding Account and
the Operating Account, any interest, additions and proceeds due or to become due
on such Accounts, which Accounts are held at Financial Institution and include
all of the above described deposits, deposit accounts, payment intangibles,
financial assets and other obligations of Financial Institution, whether they
are deposit accounts, negotiable or non-negotiable or book entry certificates of
deposit, book entry investment time deposits, savings accounts, money market
accounts, transaction accounts, time deposits, negotiable order of withdrawal
accounts, share draft accounts, demand deposit accounts, instruments, general
intangibles, chattel paper or otherwise, and all funds held in or represented by
any of the foregoing, and any successor Accounts howsoever numbered and all
Accounts issued in renewal, extension or increase or decrease of or replacement
or substitution for any of the foregoing; and all promissory notes, checks,
cash, certificates of deposit, passbooks, deposit receipts, instruments,
certificates and other records from time to time representing or evidencing the
Accounts described above and any supporting obligations relating to any of the
foregoing property.

“Act of Insolvency” means with respect to any Person (a) the commencement by
that Person as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law, or a
request by that Person for the appointment of a receiver, trustee, custodian or
similar official for that Person or any substantial part of its



--------------------------------------------------------------------------------

property; (b) the commencement of any such case or proceeding against that
Person, or another’s seeking such appointment, or the filing against that Person
of an application for a protective decree which (i) is consented to or not
timely contested by that Person, or (ii) results in the entry of an order for
relief, such an appointment, the issuance of such a protective decree or the
entry of an order having similar effect, or (iii) is not dismissed within
forty-five (45) days; (c) the making by that Person of a general assignment for
the benefit of creditors; (d) the admission in writing by that Person that it is
unable to pay its debts as they become due, or the nonpayment of its debts
generally as they become due; or (e) the board of directors, managers, members
or partners, as the case may be, of that Person taking any action in furtherance
of any of the foregoing.

“Additional Purchased Mortgage Loans” means Mortgage Loans provided by Seller to
Buyer pursuant to Paragraph 4(a).

“Adjusted LIBOR Rate” has the meaning set forth in the Side Letter.

“Adjusted Tangible Net Worth” means, with respect to Seller at any date, an
amount equal to (i) the Tangible Net Worth of Seller at such date, plus (ii) the
unpaid principal amount of all Qualified Subordinated Debt of Seller at such
date.

“Affiliate” means, as to a specified Person, any other Person (a) that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with the specified Person; (b) that is a director,
manager, trustee, general partner or executive officer of the specified Person
or serves in a similar capacity in respect of the specified Person; (c) that,
directly or indirectly through one or more intermediaries, is the beneficial
owner of ten percent (10%) or more of any class of equity securities of the
specified Person; or (d) of which the specified Person is directly or indirectly
the owner of ten percent (10%) or more of any class of equity securities (or
equivalent equity interests).

“Agency” (and, with respect to two or more of the following, “Agencies”) means
FHA, Fannie Mae, Ginnie Mae, Freddie Mac or VA.

“Agency Guidelines” means those requirements, standards and procedures which may
be adopted by the Agencies from time to time with respect to their purchase or
guaranty of residential mortgage loans, which requirements govern the Agencies’
willingness to purchase or guaranty such loans.

“Aggregate Purchase Price” means, at any time, the sum of the Purchase Prices
paid by Buyer for all Purchased Mortgage Loans that are subject to Transactions
outstanding at that time.

“Agreement” means this Master Repurchase Agreement between Seller and Buyer
(including any supplemental terms or conditions contained in the Exhibits hereto
and the Side Letter), as the same shall be amended, restated, supplemented or
otherwise modified from time to time.

“Approved Takeout Investor” means any of (i) Fannie Mae, Freddie Mac and any of
the other entities listed on Schedule I, as such schedule is updated from time
to time by agreement of Seller and Buyer; (ii) CL or (iii) an entity which is
reasonably acceptable to Buyer,

 

2



--------------------------------------------------------------------------------

as indicated by Buyer to Seller in writing; provided that, notwithstanding the
foregoing, any entity described in the foregoing clauses (i) through (iii) that
fails to perform any of its obligations under its Takeout Agreement shall cease
to be an Approved Takeout Investor upon such failure.

“Authorized Officer” means and includes each of Seller’s Chairman of the Board,
President, Chief Financial Officer, Treasurer and Treasury Operations Manager.

“Authorized Signers” means each of the officers of Seller listed on Schedule II
hereto or otherwise designated by the officer of the Seller who is Seller’s
administrator with respect to the CMWF Web, as such schedule may be updated by
Seller from time to time with prior written notice to Buyer.

“Available Funding Capacity” means the available and unused borrowing or funding
capacity on the date of determination which may be drawn by a Person on such
date under such Person’s mortgage loan warehousing or repurchase facilities with
financial institutions other than Buyer, excluding borrowings or fundings as to
which there is any condition to drawing (including any collateral or asset value
requirement) that could not be timely satisfied so as to permit drawing thereof
on such date.

“Available Warehouse Facilities” means, at any time, the aggregate amount of
used and unused available warehouse lines of credit, purchase facilities,
repurchase facilities and off-balance sheet funding facilities (whether
committed or uncommitted) available to Seller at such time.

“Bailee Letter” means a bailee letter in the form attached hereto as Exhibit J
or such other form as is satisfactory to Buyer in its sole discretion.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Paragraph 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time, or any successor statute.

“Bankruptcy Reform Act” means the Bankruptcy Abuse Prevention and Consumer
Protection Act of 2005, effective as of October 17, 2005.

“Business Day” means a day (other than a Saturday or Sunday) when (i) banks in
Dallas, Texas, Houston, Texas and New York, New York are generally open for
commercial banking business and (ii) federal funds wire transfers can be made.

“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within three (3) months or less after the
date of the applicable financial statement reporting such amounts; and
(b) certificates of deposit, time deposits or Eurodollar time deposits having
maturities of three (3) months or less after the date of the applicable
financial statement reporting such amounts, or overnight bank deposits, issued
by any commercial bank organized under the laws of the United States or any
state thereof having combined capital and surplus of not less than $250,000,000
and rated at least A- by S&P or A3 by Moody’s.

 

3



--------------------------------------------------------------------------------

“Cash Pledge Account” means the internal demand deposit account held at JPM
Chase for the benefit of Buyer, and styled as follows:

JPMorgan Chase Bank, N.A. Secured Party

Cash Pledge Account for Pulte Mortgage LLC

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of outstanding shares of voting stock (or equivalent equity
interests) of Seller at any time if after giving effect to such acquisition such
Person or Persons owns fifty percent (50%) or more of such outstanding voting
stock (or equivalent equity interests).

“Change in Requirement of Law” means (a) the adoption of a Requirement of Law
after the date of this Agreement, (b) any change in a Requirement of Law or
(c) compliance by Buyer (or by any applicable lending office of Buyer) with any
Requirement of Law made or issued after the date of this Agreement.

“CL” means JPM Chase, operating through its unincorporated division commonly
known as its Correspondent Lending group.

“CL Loan” means an Eligible Mortgage Loan for which CL is the Approved Takeout
Investor.

“CL Government Loan” means a Government Loan for which CL is the Approved
Takeout Investor.

“CMWF Web” means the website maintained by Buyer and used by Seller and Buyer to
administer the Transactions, the notices and reporting requirements contemplated
by the Transaction Documents and other related arrangements.

“Completed Repurchase Advice” means with respect to any Purchased Mortgage Loan,
receipt by Buyer of:

(i) funds into the Funding Account in an amount equal to or greater than (x) the
Repurchase Price of such Purchased Mortgage Loan minus (y) any unpaid Price
Differential to be paid by Seller on the next Remittance Date;

(ii) in the event that the funds described in clause (i) above are less than an
amount equal to (x) the Repurchase Price of such Purchased Mortgage Loan minus
(y) any unpaid Price Differential to be paid by Seller on the next Remittance
Date, confirmation that funds in an amount equal to such deficiency are on
deposit in the Operating Account and available for payment to Buyer after taking
into account all other payments required to be made by Seller out of funds on
deposit in the Operating Account;

(iii) confirmation, in a form reasonably acceptable to Buyer, from the related
Approved Takeout Investor that the funds received in the Funding Account are for
the purchase of that Purchased Mortgage Loan; and

 

4



--------------------------------------------------------------------------------

(iv) an updated Loan Purchase Detail from Seller showing the removal of that
Purchased Mortgage Loan from the list of Purchased Mortgage Loans subject to the
outstanding Transactions under this Agreement.

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit C, completed, executed and submitted by the chief financial
officer or another Authorized Officer of Seller.

“Confirmation” means a confirmation substantially in the form attached hereto as
Exhibit A and delivered pursuant to Paragraph 3.

“Conventional Conforming Loan” means a Mortgage Loan which conforms to Agency
Guidelines. The term Conventional Conforming Loan shall not include a Mortgage
Loan which is a Government Loan.

“Cooperative Corporation” means with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.

“Cooperative Loan” means a mortgage loan that is secured by a Lien on and
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.

“Cooperative Project” means, with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements, all of which shall be located in any state of the
United States or the District of Columbia.

“Cooperative Shares” means, with respect to any Cooperative Loan, the shares of
stock issued by a Cooperative Corporation and allocated to a Cooperative Unit
and represented by a stock certificate.

“Cooperative Unit” means, with respect to a Cooperative Loan, a specific unit in
a Cooperative Project.

“Credit File” means, with respect to a Mortgage Loan, all of the paper and
documents required to be maintained pursuant to the related Takeout Commitment,
and all other papers and records of whatever kind or description, whether
developed or created by Seller or others, required to Originate, document or
service the Mortgage Loan.

“CTX Originated Loans” means Mortgage Loans originated on any date between
August 18, 2009 and February 18, 2010 by CTX Mortgage Company (“CTX”, a
wholly-owned subsidiary of Centex Corporation, a wholly-owned subsidiary of
Seller’s Affiliate, Pulte Homes, Inc.).

 

5



--------------------------------------------------------------------------------

“Current Liabilities” means, with respect to any Person at any date, those
liabilities set forth in the consolidated balance sheet of the Person, prepared
in accordance with GAAP, as current liabilities, defined as those liabilities
due upon demand or within one year from the date of calculation.

“Debt” means, with respect to any Person, at any date (a) all indebtedness or
other obligations of such Person (and, if applicable, that Person’s
Subsidiaries, on a consolidated basis) which, in accordance with GAAP, would be
included in determining total liabilities as shown on the liabilities side of a
balance sheet of such Person at such date; and (b) all indebtedness or other
obligations of such Person (and, if applicable, that Person’s Subsidiaries, on a
consolidated basis) for borrowed money or for the deferred purchase price of
property or services; provided that, for purposes of this Agreement, there shall
be excluded from Debt at any date loan loss reserves, deferred taxes arising
from capitalized excess service fees, operating leases and Qualified
Subordinated Debt.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both, would constitute an Event of Default.

“Defaulted Loan” means a Mortgage Loan (i) as to which any payment, escrow
payment, or part thereof, remains unpaid for thirty (30) days or more from the
original due date for such payment (whether or not Seller has allowed any grace
period or extended the due date thereof by any means), (ii) as to which another
material default has occurred and is continuing, including the commencement of
foreclosure proceedings; (iii) as to which an Act of Insolvency has occurred
with respect to the Mortgagor thereof or any cosigner, guarantor, endorser,
surety, assumptor or grantor with respect thereto, or (iv) which, consistent
with Seller’s collection policies, has been or should be written off as
uncollectible in whole or in part.

“Defective Mortgage Loan” means a Mortgage Loan that is not an Eligible Mortgage
Loan.

“Early Repurchase Date” has the meaning set forth in Paragraph 3(h)(ii).

“Electronic Tracking Agreement” means the Electronic Tracking Agreement
substantially dated the date hereof by and among, Buyer, Seller, MERS and
MERSCORP, Inc. (the “Electronic Agent”); as the same shall be amended,
supplemented or otherwise modified from time to time.

“Eligible Mortgage Loan” means, on any date of determination, a Mortgage Loan:

(i)        for which each of the representations and warranties set forth on
Exhibit B is true and correct as of such date of determination;

(ii)       which is either a Conventional Conforming Loan or a Government Loan;

(iii)      which was Originated within thirty (30) days prior to the Purchase
Date for the initial Transaction to which that Mortgage Loan was subject;

 

6



--------------------------------------------------------------------------------

(iv)      which is eligible for sale to an Approved Takeout Investor under its
Takeout Guidelines;

(v)       which has a scheduled Repurchase Date not later than forty-five
(45) days after the Purchase Date for the initial Transaction to which that
Mortgage Loan was subject;

(vi)      which does not have a Loan-to-Value Ratio in excess of one hundred
three percent (103%), in the case of a Government Loan, or ninety-five percent
(95%), in the case of a Conventional Conforming Loan and, if its Loan-to-Value
Ratio is in excess of eighty percent (80%), it has private mortgage insurance in
an amount required by the applicable Agency Guidelines, unless pursuant to
Agency Guidelines in existence at the time such Mortgage Loan was originated,
private mortgage insurance is not required for such Mortgage Loan;

(vii)     which, if a Government Loan, the related Mortgagor has a FICO Score of
at least 620;

(viii)    which, if a Conventional Conforming Loan, the related Mortgagor has a
FICO Score of at least 620;

(ix)      for which a complete Loan File has been delivered to Buyer, or, in the
case of a Wet Loan, for which all items listed in items (i) through (iv) of the
definition of Loan File have been delivered to Buyer;

(x)       for which, if a Wet Loan on the applicable Purchase Date, all
applicable items listed in items (v) through (xii) of the definition of Loan
File have been delivered to Buyer at or prior to its Wet Funding Deadline;

(xi)      which, if a Wet Loan, its Purchase Price, when added to the sum of the
Purchase Prices of all other Wet Loans that are then subject to Transactions, is
less than or equal to thirty percent (30%) of the Facility Amount or up to fifty
percent (50%) of the Facility Amount on any day that is one of the first five
(5) or the last five (5) Business Days of any calendar month;

(xii)     which, if a CL Government Loan, its Purchase Price, when added to the
sum of the Purchase Prices of all other CL Government Loans that are then
subject to Transactions, is less than or equal to one hundred percent (100%) of
the Facility Amount;

(xiii)    which, if a Non-CL Government Loan, its Purchase Price, when added to
the sum of the Purchase Prices of all other Non-CL Government Loans, is less
than or equal to one hundred percent (100%) of the Facility Amount;

(xiv)   for which, if not a CL Loan, Buyer has approved the underwriting, the
Takeout Commitment, the appraisal and other related information;

 

7



--------------------------------------------------------------------------------

(xv)     which is not (a) subject to a Takeout Agreement with respect to which
Seller is in default, or (b) rejected or excluded for any reason (other than
default by Buyer) from the related Takeout Commitment by the Approved Takeout
Investor;

(xvi)    which is not a Mortgage Loan that Seller has failed to repurchase when
required by the terms of this Agreement;

(xvii)   for which the Takeout Commitment has not expired or been terminated or
cancelled by the Approved Takeout Investor;

(xviii)  for which the related Mortgage Note has not been out of the possession
of Buyer pursuant to a Trust Release Letter for more than twenty-one
(21) calendar days after the date of that Trust Release Letter;

(xix)    for which neither the related Mortgage Note nor the Mortgage has been
out of the possession of Buyer pursuant to a Bailee Letter for more than the
number of days specified in such Bailee Letter; and

(xx)     which is not a Defaulted Loan.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated thereunder, as amended from time to time and any
successor statute, rules and regulations.

“Event of Default” has the meaning set forth in Paragraph 12.

“Facility Amount” has the meaning set forth in the Side Letter.

“Fannie Mae” means the Federal National Mortgage Association or any successor.

“FDIC” means the Federal Deposit Insurance Corporation or any successor.

“FHA” means the Federal Housing Administration, which is a sub-division of HUD,
or any successor. The term “FHA” is used interchangeably in this Agreement with
the term “HUD”.

“FICO Score” means, with respect to any Mortgagor, the statistical credit score
prepared by Fair Isaac Corporation, Experian Information Solutions, Inc.,
TransUnion LLC or such other Person as may be approved in writing by Buyer in
its sole discretion.

“Financial Institution” means JPM Chase in its capacity as the bank at which the
Accounts are held.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor.

“Funding Account” means the internal demand deposit account held at JPM Chase
for the benefit of Buyer, and styled as follows:

JPMorgan Chase Bank, N.A. Secured Party

 

8



--------------------------------------------------------------------------------

Funding Account for Pulte Mortgage LLC

“GAAP” means generally accepted accounting principles consistently applied in
the United States.

“Ginnie Mae” means the Government National Mortgage Association or any
successor.

“GLB Act” means the Gramm-Leach Bliley Act of 1999 (Public Law 106-102, 113 Stat
1338), as it may be amended from time to time.

“Government Loan” means a Mortgage Loan which is insured by the FHA or
guaranteed by the Department of Veterans Affairs. The term Government Loan shall
not include any Mortgage Loan which is a Conventional Conforming Loan.

“Governmental Authority” means and includes the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any governmental or quasi-governmental department, commission, board, bureau or
instrumentality, any court, tribunal or arbitration panel, and, with respect to
any Person, any private body having regulatory jurisdiction over any Person or
its business or assets (including any insurance company or underwriter through
whom that Person has obtained insurance coverage).

“Hedging Arrangement” means any forward sales contract, forward trade contract,
interest rate swap agreement, interest rate cap agreement, or other contract
pursuant to which Seller has protected itself from the consequences of a loss in
the value of a Mortgage Loan or its portfolio of Mortgage Loans because of
changes in interest rates or in the market value of mortgage loan assets.

“HUD” means the U.S. Department of Housing and Urban Development or any
successor department or agency.

“Impound Collection Account” means that certain deposit account designated as an
escrow or agency account held at JPM Chase, and styled as follows:

Impound Collection Account for Pulte Mortgage LLC

“Income” means, with respect to any Purchased Mortgage Loan, (i) all payments of
principal, payments of interest, proceeds of Takeout Commitments, proceeds of
Hedging Arrangements, cash collections, dividends, sale or insurance proceeds
and other cash proceeds received relating to the Purchased Mortgage Loan and
other Mortgage Assets, (ii) any other payments or proceeds received in relation
to the Purchased Mortgage Loan and other Mortgage Assets (including, without
limitation, any liquidation or foreclosure proceeds with respect to the
Purchased Mortgage Loan and payments under any guarantees relating to the
Purchased Mortgage Loan), and (iii) all other “proceeds” as defined in
Section 9-102(64) of the UCC.

 

9



--------------------------------------------------------------------------------

“Income Account” means that certain deposit account held at JPM Chase, and
styled as follows:

Income Account for Pulte Mortgage LLC

“Indemnified Party” has the meaning set forth in Paragraph 16(b).

“Insured Closing Letter” means a letter of indemnification from a title insurer
addressed to Seller and/or Buyer, with coverage that is customarily acceptable
to Persons engaged in the Origination of mortgage loans, identifying the
Settlement Agent covered thereby and indemnifying Seller and/or Buyer against
losses incurred due to malfeasance or fraud by the Settlement Agent or the
failure of the Settlement Agent to follow the specific closing instructions
specified by Buyer in the escrow letter with respect to the closing of one or
more Mortgage Loans. The Insured Closing Letter shall be either with respect to
the individual Mortgage Loan being purchased pursuant hereto or a blanket
Insured Closing Letter which covers closings conducted by the Settlement Agent
in the jurisdiction in which the closing of such Mortgage Loan takes place.

“Interim Servicing Term” has the meaning set forth in Paragraph 13(a).

“IRC” means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute.

“JPM Chase” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors and assigns.

“Last Endorsee” means with respect to each Mortgage Loan, the last Person to
whom such Mortgage Loan was assigned or the related Mortgage Note was endorsed,
as applicable.

“Leverage Ratio” means that ratio of a Person’s Debt (including off balance
sheet financings) to its Adjusted Tangible Net Worth.

“Lien” means any security interest, mortgage, deed of trust, charge, pledge,
hypothecation, assignment, deposit arrangement, equity, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC (other than
any such financing statement filed for informational purposes only) or
comparable law of any jurisdiction to evidence any of the foregoing.

“Liquidity” means, at any time, the sum of (i) Seller’s unencumbered and
unrestricted cash and Cash Equivalents (including the balance on deposit in the
Cash Pledge Account, but excluding any restricted cash or cash pledged to third
parties) at such time plus (ii) with respect to any Purchased Mortgage Loans
subject to this Agreement, the excess, if any, of the maximum Purchase Price
available to Seller pursuant to the terms hereof for such Purchased Mortgage
Loans over the aggregate outstanding Purchase Price for such Purchased Mortgage
Loans at such time plus (iii) Seller’s Available Funding Capacity.

 

10



--------------------------------------------------------------------------------

“Litigation” means, as to any Person, any action, lawsuit, investigation, claim,
proceeding, judgment, order, decree or resolution pending or threatened against
or affecting such Person or the business, operations, properties or assets of
such Person before, or by, any Governmental Authority.

“Loan File” means, with respect to each Mortgage Loan, the following documents:

(i)        if a Wet Loan, a fully executed Insured Closing Letter from the
related Settlement Agent involved in the Wet Funding of that Mortgage Loan;

(ii)       if a Government Loan, a valid eligibility certification from VA or
FHA, as applicable, or such other documentation as may be required by Buyer in
its sole discretion and specified in a written notice from Buyer to Seller from
time to time, with respect to such Purchased Mortgage Loan;

(iii)      if a Conventional Conforming Loan, a valid eligibility certification
from Fannie Mae or Freddie Mac, as applicable, or such other documentation as
may be required by Buyer in its sole discretion and specified in a written
notice from Buyer to Seller from time to time, with respect to such Mortgage
Loan;

(iv)      evidence satisfactory to Buyer, in its reasonable discretion, that
such Mortgage Loan is subject to a valid and binding Takeout Commitment, which
may include a copy of the related Takeout Agreement and such other documents
required by Buyer in its reasonable discretion;

(v)       the original Mortgage Note, endorsed in blank without recourse by the
Last Endorsee thereof, together with all intervening endorsements showing an
unbroken chain of endorsement from the originator of such Mortgage Loan to the
Last Endorsee, or, if the original has been lost, a lost note affidavit in form
and substance reasonably acceptable to Buyer and executed by the Last Endorsee;

(vi)      the original recorded Mortgage, or, if the original has been lost or
if such Mortgage is in the process of being recorded, a copy of the original
Mortgage together with an Officer’s Certificate (which may be included on the
face of such copy) certifying (x) that such copy is a true, correct and complete
copy and (y) that Seller has instructed the relevant Settlement Agent to
transmit the original Mortgage to the appropriate recording office for
recordation;

(vii)     the originals of all assumption, modification, consolidation,
substitution and extension agreements, if any, with evidence of recordation
thereon, or copies of such original agreements together with an Officer’s
Certificate certifying (x) that such copy is a true, correct and complete copy
and (y) that Seller has instructed the relevant Settlement Agent to transmit the
original Mortgage to the appropriate recording office for recordation;

(viii)    all guarantees, supporting obligations and collateral, if any,
received with respect to, or supporting repayment of, such Purchased Mortgage
Loan;

 

11



--------------------------------------------------------------------------------

(ix)       the MIN for each Mortgage Loan subject to such Transaction;

(x)        if, at any point in the future, Buyer so designates, by giving at
least ten (10) Business Days’ written notice to Seller, that Seller will, on a
going forward basis, be responsible for giving the same (it being understood and
agreed that unless and until Buyer gives such notice to Seller, Buyer will be
responsible for giving such notices to Mortgagors and this item will not be
included in the Loan Files), a notice letter in form and substance acceptable to
Buyer in its reasonable discretion, delivered at Buyer’s request by Seller on
behalf of Buyer to Mortgagor, setting forth the information regarding Buyer as
the “new creditor” and such other information required by Section 404 of The
Helping Families Save Their Homes Act of 2009 (amending the Truth in Lending Act
of 1968 (as amended)), and acknowledged in writing by Mortgagor unless Buyer has
notified Seller in writing that such notice is no longer required;

(xi)       if a Cooperative Loan:

 (A)    the original Cooperative Shares with original Stock Power with a
signature guarantee in form and substance reasonably satisfactory to Buyer;

 (B)  a copy of the Proprietary Lease;

 (C)  a copy of the Recognition Agreement; and

 (D) an acknowledgement copy of the UCC-1 financing statement filed in
connection with the Mortgage related thereto; and

(xii)      such additional documents required by Buyer in its reasonable
discretion from time to time by written notice to Seller.

“Loan Purchase Detail” means a data tape or schedule of information prepared and
transmitted electronically by Seller to Buyer in the format and with such fields
of information set forth in Exhibit I regarding the Purchased Mortgage Loans, as
such required format or information fields may be changed from time to time by
Buyer with prior written notice to Seller.

“Loan-to-Value Ratio” means, for each Mortgage Loan as of the related Purchase
Date, a fraction (expressed as a percentage) having as its numerator the
original principal amount of the Mortgage Note and as its denominator the lesser
of (x) the sales price of the related Mortgaged Property or (y) the appraised
value of the related Mortgaged Property indicated in the appraisal obtained in
connection with the Origination of such Mortgage Loan.

“Manufactured Home” means a single-family home constructed at a factory and
shipped in one or more sections to a housing site.

“Margin Amount” means at any time with respect to any Purchased Mortgage Loan,
the amount equal to (a) the applicable Margin Percentage for that Purchased
Mortgage Loan at that time multiplied by (b) the Market Value for that Purchased
Mortgage Loan at that time.

 

12



--------------------------------------------------------------------------------

“Margin Deficit” has the meaning specified in Paragraph 4(a).

“Margin Percentage” has the meaning set forth in the Side Letter.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Market Value” means, at any time with respect to any Purchased Mortgage Loan,
the fair market value of such Purchased Mortgage Loan at such time as determined
by Buyer in its sole good faith discretion.

“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any Transaction Document,
(ii) material adverse effect upon the properties, business or financial
condition of Seller (and its Subsidiaries, on a consolidated basis),
(iii) material adverse effect upon the ability of Seller to fulfill its
obligations under this Agreement or (iv) material adverse effect on the value or
salability of the Purchased Mortgage Loans subject to this Agreement, taken as a
whole.

“Maximum Warehouse Capacity Ratio” means, at any time with respect to any
Person, the ratio of (a) Available Warehouse Facilities at such time, to
(b) that Person’s Adjusted Tangible Net Worth at such time.

“MERS” means Mortgage Electronic Registration Systems, Inc. and its successors
and assigns.

“MERS Designated Mortgage Loan” means a Mortgage Loan that satisfies the
definition of the term “MERS Designated Mortgage Loan” contained in the
Electronic Tracking Agreement.

“MERS® System” has the meaning given that term in the Electronic Tracking
Agreement.

“MIN” means the eighteen digit MERS Identification Number permanently assigned
to each MERS Designated Mortgage Loan.

“MOM Loan” means a MERS Designated Mortgage Loan that was registered on the
MERS® System at the time of its Origination and for which MERS appears as the
record mortgagee or beneficiary on the related Mortgage.

“Moody’s” means Moody’s Investors Service and any successor.

“Mortgage” means a mortgage, deed of trust or other security instrument creating
a Lien on the Mortgaged Property.

“Mortgage Assets” has the meaning specified in Paragraph 6.

 

13



--------------------------------------------------------------------------------

“Mortgage Loan” means a whole mortgage loan or Cooperative Loan which is secured
by a Mortgage on residential real estate, and shall include all Servicing Rights
with respect thereto.

“Mortgage Loan Documents” means the Mortgage Note, the Mortgage and all other
documents evidencing, securing, guaranteeing or otherwise related to a Mortgage
Loan.

“Mortgage Note” means the original, executed promissory note or other primary
evidence of indebtedness of a Mortgagor on a Mortgage Loan.

“Mortgaged Property” means the residential real estate securing the Mortgage
Note, which shall be either (i) in the case of a Mortgage Loan that is not a
Cooperative Loan, a fee simple estate in the real property located in any state
of the United States (including, without limitation, all buildings, improvements
and fixtures thereon and all additions, alterations and replacements made at any
time with respect to the foregoing) purchased with the proceeds of the Mortgage
Loan or (ii) in the case of a Cooperative Loan, the Proprietary Lease and
related Cooperative Shares.

“Mortgagor” means the obligor on a Mortgage Note or the grantor or mortgagor on
a Mortgage, as the context requires.

“Non-CL Government Loan” means a Government Loan for which the Approved Takeout
Investor is an investor other than CL.

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
Seller and delivered to Buyer.

“Operating Account” means the internal demand deposit account held at JPM Chase
for the benefit of Buyer, and styled as follows:

JPMorgan Chase Bank, N.A. Secured Party

Operating Account for Pulte Mortgage LLC

“Originate” or “Origination” means a Person’s actions in taking applications
for, underwriting and closing Mortgage Loans.

“Origination Date” means the date of the Mortgage Note and the related Mortgage.

“Outstanding Principal Balance” of a Mortgage Loan means, at any time, the then
unpaid outstanding principal balance of such Mortgage Loan.

“Party” means each of Buyer and Seller.

“Permitted Dividend” means (a) as to any taxable period of Seller during
which Seller does not make an election to be treated as a corporation with the
Internal Revenue Service, an annual or quarterly distribution necessary to
enable each member of Seller to pay federal or state income taxes attributable
to such member resulting solely from the allocated share of income of Seller for
such period (“Permitted Tax Distributions”) and (b) a regular cash dividend

 

14



--------------------------------------------------------------------------------

declared by Seller and paid to its members, provided that such regular cash
dividends do not exceed, in the aggregate, during any fiscal year fifty percent
(50%) of Seller’s net income for such fiscal year after payment of the Permitted
Tax Distributions (as calculated on its annual statement of income).

“Person” means an individual, partnership, corporation (including a business
trust), joint-stock company, limited liability company, trust, unincorporated
association, joint venture, any Governmental Authority or other entity.

“Post-Origination Period” means the period of time between a Mortgage Loan’s
Origination Date and its subsequent sale to an Approved Takeout Investor.

“Price Differential” means with respect to any Transaction hereunder, for each
month (or portion thereof) during which that Transaction is outstanding, the sum
of the following amount for each day during that month (or portion thereof): the
weighted average of the applicable Pricing Rates for such day multiplied by the
aggregate outstanding Purchase Price on such day divided by 360. The Price
Differential for each Transaction shall accrue during the period commencing on
(and including) the day on which the Purchase Price is transferred into the
Funding Account (or otherwise paid to Seller) for such Transaction and ending on
(but excluding) the date on which the Repurchase Price is paid.

“Pricing Rate” means the per annum percentage rate (or rates) to be applied to
determine the Price Differential, which rate (or rates) shall be determined in
accordance with the Side Letter.

“Prime Rate” means the rate of interest per annum announced from time to time by
Buyer as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE BUYER’S
LOWEST RATE.

“Privacy Requirements” means (a) Title V of the GLB Act, (b) federal regulations
implementing such act codified at 12 CFR Parts 40, 216, 332 and 573, (c) the
Interagency Guidelines Establishing Standards For Safeguarding Customer
Information and codified at 12 CFR Parts 30, 208, 211, 225, 263, 308, 364, 568
and 570 and (d) any other applicable federal, state and local laws, rules,
regulations and orders relating to the privacy and security of Seller’s Customer
Information, as such statutes, regulations, guidelines, laws, rules and orders
may be amended from time to time.

“Property Charges” means all taxes, fees, assessments, water, sewer and
municipal charges (general or special) and all insurance premiums, leasehold
payments or ground rents.

“Proprietary Lease” means the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.

“Purchase Date” means the date with respect to each Transaction on which the
Mortgage Loans subject to such Transaction are transferred by Seller to Buyer
hereunder; provided that in any case, the Purchase Date shall occur no later
than 30 days after the Origination Date of each related Mortgage Loan.

 

15



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in the Side Letter.

“Purchased Mortgage Loans” means, with respect to any Transaction, the Mortgage
Loans sold by Seller to Buyer in such Transaction hereunder (each of which sales
shall be on a servicing released basis), including any Additional Purchased
Mortgage Loans delivered pursuant to Paragraph 4(a) and excluding any Purchased
Mortgage Loans repurchased by Seller or transferred to Seller. Unless the
context shall otherwise require, the term “Purchased Mortgage Loans” shall refer
to all Purchased Mortgage Loans under all Transactions.

“Qualified Subordinated Debt” means, with respect to any Person, all unsecured
Debt of such Person, for borrowed money, which is, by its terms or by the terms
of a subordination agreement (which terms shall have been approved by Buyer), in
form and substance satisfactory to Buyer, effectively subordinated in right of
payment to all other present and future obligations and all indebtedness of such
Person, of every kind and character, owed to Buyer and which terms or
subordination agreement, as applicable, include, among other things, standstill
and blockage provisions approved by Buyer, restrictions on amendments without
the consent of Buyer, non-petition provisions and maturity date or dates for any
principal thereof at least 395 days after the date hereof.

“Recognition Agreement” means, with respect to a Cooperative Loan, an agreement
among a Cooperative Corporation, a lender and a Mortgagor whereby such parties
(i) acknowledge that such lender may make, or intends to make, such Cooperative
Loan and (ii) make certain agreements with respect to such Cooperative Loan.

“Remittance Date” means the 15th day of each month, or if such day is not a
Business Day, the next succeeding Business Day.

“REO Property” means a Mortgaged Property acquired by Seller through foreclosure
or deed in lieu of foreclosure.

“Repurchase Date” means, with respect to each Transaction, the date on which
Seller is required to repurchase from Buyer the Purchased Mortgage Loans which
are subject to that Transaction. The Repurchase Date shall occur (i) for
Transactions terminable on a date certain, on the date specified in the
Confirmation, (ii) for Transactions to be terminable on demand, the earlier to
occur of (a) the date specified in Buyer’s demand or (b) the date specified in
the Confirmation on which Seller is required to repurchase the Purchased
Mortgage Loans if no demand is sooner made and (iii) for repurchases of
Defective Mortgage Loans under Paragraph 3(h), the Early Repurchase Date;
provided that in any case, the Repurchase Date with respect to each Transaction
shall occur no later than the earlier of (1) the Termination Date and (2) the
date that is forty-five (45) days after the Purchase Date of such Transaction.

“Repurchase Price” means, with respect to each Transaction, the price at which
Purchased Mortgage Loans subject to such Transaction are to be resold by Buyer
to Seller upon termination of such Transaction, which will be determined in each
case (including Transactions terminable upon demand) as the sum of the Purchase
Price and the accrued and unpaid Price Differential as of the date of such
termination; provided that such Price Differential may be paid on a day other
than the Repurchase Date in accordance with the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

“Required Amount” has the meaning set forth in Paragraph 5(b).

“Requirement(s) of Law” means any law, treaty, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing) of
any Governmental Authority having jurisdiction over Buyer, Seller, or any
Approved Takeout Investor, any of their respective Subsidiaries or their
respective properties or any agreement by which any of them is bound.

“Rescission” means the Mortgagor’s exercise of any right to rescind the related
Mortgage Note and related documents pursuant to applicable law.

“Responsible Officer” means, as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person;
provided that in the event any such officer is unavailable at any time he or she
is required to take any action hereunder, Responsible Officer means any officer
authorized to act on such officer’s behalf as demonstrated by a certificate of
corporate resolution or similar document and an incumbency certificate.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor.

“Seller’s Accounts” means each of the Funding Account and the Operating Account.

“Seller’s Customer” means any natural person who has applied to Seller for a
financial product or service, has obtained any financial product or service from
Seller or has a Mortgage Loan that is serviced or subserviced by Seller.

“Seller’s Customer Information” means any information or records in any form
(written, electronic or otherwise) containing a Seller’s Customer’s personal
information or identity, including such Seller’s Customer’s name, address,
telephone number, loan number, loan payment history, delinquency status,
insurance carrier or payment information, tax amount or payment information and
the fact that such Seller’s Customer has a relationship with Seller.

“Servicing File” means with respect to each Mortgage Loan, all documents
relating to the servicing thereof, which may consist of (i) copies of the
documents contained in the related Credit File and Loan File, as applicable,
(ii) the credit documentation relating to the underwriting and closing of such
Mortgage Loan(s), (iii) copies of all related documents, correspondence, notes
and all other materials of any kind, (iv) copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, (v) all other information or materials necessary or
required to board such Mortgage Loan onto the applicable servicing system and
(vi) all other related documents required to be delivered pursuant to any of the
Transaction Documents.

“Servicing Records” means all servicing records created and/or maintained by
Seller in its capacity as interim servicer for Buyer with respect to a Purchased
Mortgage Loan, including but not limited to any and all servicing agreements,
files, documents, records, databases, computer tapes, copies of computer tapes,
proof of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records and any other records relating to or
evidencing the servicing thereof.

 

17



--------------------------------------------------------------------------------

“Servicing Rights” means all rights and interests of Seller or any other Person,
whether contractual, possessory or otherwise to service, administer and collect
Income with respect to Mortgage Loans, and all rights incidental thereto.

“Settlement Agent” means a title company, escrow company or attorney that is
acceptable to Buyer in its reasonable discretion and that is (i) a division,
subsidiary or licensed agent of a title insurance company reasonably acceptable
to Buyer and (ii) insured against errors and omissions in such amounts and
covering such risks as are at all times customary for its business and with
industry standards, to which the proceeds of any purchase of a Mortgage Loan are
to be wired in accordance with local law and practice in the jurisdiction where
such Mortgage Loan is being Originated.

“Shipping Instructions” means the advice in the form of Exhibit D, sent by
Seller to Buyer electronically through the CMWF Web, which instructs Buyer to
send one or more Mortgage Notes and the related Mortgages to an Approved Takeout
Investor.

“Side Letter” means the letter agreement, dated as of the date hereof, between
Buyer and Seller, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Special Current Ratio” means, with respect to any Person at any date, the sum
of the amounts set forth in the consolidated balance sheet of the Person,
prepared in accordance with GAAP, as unencumbered and unrestricted cash and Cash
Equivalents (including, with respect to Seller, the balance on deposit in the
Cash Pledge Account, but excluding any restricted cash or cash pledged to third
parties) plus current accounts receivable and Mortgage Loans held for sale,
divided by the sum of the amounts set forth in such consolidated balance sheet
as Current Liabilities plus, without duplication, payables to Affiliates of such
Person and liabilities in respect of mortgage loan warehousing or repurchase
facilities in which such Person is the borrower or seller.

“Stock Power” means, with respect to a Cooperative Loan, an assignment of the
stock certificate or an assignment of the Cooperative Shares issued by the
Cooperative Corporation.

“Subservicer” has the meaning set forth in Paragraph 13(a)(ii).

“Subservicer Instruction Letter” means a letter agreement between Seller and
each Subservicer substantially in the form of Exhibit H.

“Subservicing Agreement” has the meaning set forth in Paragraph 13(a)(ii).

“Subsidiary” means any corporation, association or other business entity in
which more than fifty percent (50%) of the total voting power or shares of stock
(or equivalent equity interest) entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

“Successor Servicer” has the meaning set forth in Paragraph 13(e).

 

18



--------------------------------------------------------------------------------

“Takeout Agreement” means an agreement, in form and substance reasonably
acceptable to Buyer, between an Approved Takeout Investor and Seller, pursuant
to which such Approved Takeout Investor has committed to purchase from Seller
certain of the Purchased Mortgage Loans, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time with the prior
written consent of Buyer.

“Takeout Commitment” means, with respect to each Approved Takeout Investor, the
commitment to purchase a Purchased Mortgage Loan from Seller pursuant to a
Takeout Agreement, and that specifies (a) the type of Purchased Mortgage Loan to
be purchased, (b) a purchase date or purchase deadline date and (c) a purchase
price or the criteria by which the purchase price will be determined.

“Takeout Guidelines” means (i) the eligibility requirements established by the
Approved Takeout Investor that must be satisfied by a Mortgage Loan originator
to sell Mortgage Loans to the Approved Takeout Investor and (ii) the
specifications that a Mortgage Loan must meet, and the requirements that it must
satisfy, to qualify for the Approved Takeout Investor’s program of Mortgage Loan
purchases, as such requirements and specifications may be revised, supplemented
or replaced from time to time.

“Takeout Value” means, with respect to any Purchased Mortgage Loan, the price
that an Approved Takeout Investor has agreed to pay Seller for such Purchased
Mortgage Loan.

“Tangible Net Worth” means, with respect to any Person at any date, the sum of
total shareholders’ equity in such Person (including capital stock, additional
paid-in capital and retained earnings, but excluding treasury stock, if any), on
a consolidated basis, each as determined in accordance with GAAP; provided that,
for purposes of this definition, there shall be excluded from assets the
following: the aggregate book value of all intangible assets of such Person (as
determined in accordance with GAAP), including, without limitation, goodwill,
trademarks, trade names, service marks, copyrights, patents, licenses,
franchises, each to be determined in accordance with GAAP consistent with those
applied in the preparation of Seller’s financial statements; advances of loans
to shareholders of Seller or any of its Affiliates, net of unsecured payables to
such shareholders or Affiliates, unconsolidated investments in Affiliates, the
investment held in trust for Seller in Joliet Mortgage Reinsurance Company,
Seller’s restricted cash and cash pledged to third parties, advances of loans to
employees of Seller (unless they are advances against commissions), assets
pledged to secure any liabilities not included in the Debt of such Person and
any other assets which would be deemed by any of the Agencies to be unacceptable
in calculating tangible net worth.

“Termination Date” means the earlier of (i) the date of declaration or automatic
occurrence of the Termination Date pursuant to Paragraph 11(y) or Paragraph
12(c), and (ii) 364 days after the date hereof, as such date may be extended by
written agreement of Buyer and Seller.

“Third Party Originator” means any Person, other than a permanent employee of
Seller, who engages in the solicitation, procurement, packaging, processing or
performing of any other Origination function with regard to a Mortgage Loan.

 

19



--------------------------------------------------------------------------------

“TPO Loan” means a Mortgage Loan which has been solicited, procured, packaged,
processed or otherwise Originated by a Third Party Originator.

“Transaction” has the meaning set forth in Paragraph 1 of this Agreement.

“Transaction Documents” means this Agreement (including all exhibits and
schedules attached hereto), each Confirmation, each Bailee Letter, each Trust
Release Letter, the Side Letter, the Electronic Tracking Agreement, each Takeout
Agreement, each Takeout Commitment, each Insured Closing Letter, and each other
agreement, document or instrument executed or delivered in connection therewith,
in each case as amended, restated, supplemented or otherwise modified from time
to time.

“Trust Release Letter” means a letter in substantially the form of Exhibit L,
appropriately completed and authenticated by Seller, or such other form as may
be approved by Buyer in writing in its sole discretion.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the relevant jurisdiction.

“VA” means the U.S. Department of Veterans Affairs or any successor department
or agency.

“Wet Funding” means the purchase of a Mortgage Loan that is Originated by Seller
on the Purchase Date under escrow arrangements satisfactory to Buyer pursuant to
which Seller is permitted to use the Purchase Price proceeds to close the
Mortgage Loan prior to Buyer’s receipt of the complete Loan File.

“Wet Funding Deadline” means, with respect to any Wet Loan, the fifth
(5th) Business Day after the Origination Date for such Wet Loan, or such later
Business Day as Buyer, in its sole discretion, may specify from time to time.

“Wet Loan” means a Mortgage Loan for which the completed Loan File was not
delivered to Buyer prior to funding.

 

3.

Initiation; Confirmations; Termination

(a)        Initiation.  Any agreement to enter into a Transaction shall be made
in writing at the initiation of Seller through the CMWF Web prior to the
Termination Date. In the event that Seller desires to enter into a Transaction
hereunder, Seller shall deliver to Buyer no earlier than three (3) Business Days
prior to, and no later than 1:30 p.m., Houston, Texas time, on, the date of the
proposed Purchase Date, a request for Buyer to purchase an amount of Eligible
Mortgage Loans on such Purchase Date. All such purchases shall be on a servicing
released basis and shall include the Servicing Rights with respect to such
Eligible Mortgage Loan. Such request shall state the Purchase Price and shall
include the Confirmation related to the proposed Transaction.

(b)        Purchase by Buyer.  Subject to the terms of the Side Letter and
satisfaction of the conditions precedent set forth in this Paragraph 3 and in
Paragraph 7, on the requested Purchase Date for each Transaction, Buyer shall
transfer to Seller an amount equal to the Purchase Price for

 

20



--------------------------------------------------------------------------------

purchase of the Eligible Mortgage Loans that is the subject of such Transaction
on that Purchase Date, less any amounts to be netted against such Purchase
Price. The transfer of funds to the Settlement Agent to be used to fund the
Mortgage Loan, and if applicable, the netting of amounts for value, on the
Purchase Date for any Transaction will constitute full payment by Buyer of the
Purchase Price for such Transaction. Within five (5) days following the Purchase
Date, Seller shall (i) take such steps as are necessary and appropriate to
effect the transfer of the Purchased Mortgage Loan to Buyer on the MERS® System
and to cause Buyer to be designated as “Interim Funder” on the MERS System with
respect to such Purchased Mortgage Loan and (ii) in the case of a Wet Funding,
deliver all remaining items of the related Loan File to Buyer. Notwithstanding
anything to the contrary in this Agreement or any other Transaction Document,
Buyer shall have no obligation to enter into any Transaction on or after the
Termination Date.

(c)        Confirmations.  The Confirmation for each Transaction shall
(i) include the Loan Purchase Detail with respect to the Mortgage Loans subject
to such Transaction, (ii) identify Buyer and Seller and (iii) set forth (A) the
Purchase Date, (B) the Purchase Price, (C) the Repurchase Date, (D) the Pricing
Rate applicable to the Transaction and (E) any additional terms or conditions of
the Transaction mutually agreeable to Buyer and Seller. In the event of any
conflict between the terms of a Confirmation and this Agreement, such
Confirmation shall prevail.

(d)        Failed Fundings.  Seller agrees to report to Buyer by facsimile
transmission or electronic mail as soon as practicable, but in no event later
than two (2) Business Days after each Purchase Date, any Mortgage Loans which
failed to be funded to the related Mortgagor, otherwise failed to close for any
reason or failed to be purchased hereunder. Seller further agrees to (i) as soon
as practicable, but in no event later than one (1) Business Day after the
related Purchase Date return, or (if applicable) direct the Settlement Agent to
immediately return, to Buyer the portion of the Purchase Price allocable to such
Mortgage Loans, and (ii) indemnify Buyer for any loss, cost or expense incurred
by Buyer as a result of the failure of such Mortgage Loans to close.

(e)        Repurchase Required.  Seller shall repurchase Purchased Mortgage
Loans from Buyer on or prior to each related scheduled Repurchase Date. Each
obligation to repurchase exists without regard to any prior or intervening
liquidation or foreclosure with respect to any Purchased Mortgage Loan. Seller
is obligated to obtain the Purchased Mortgage Loans from Buyer or its designee
at Seller’s expense on the related Repurchase Date. On the Repurchase Date,
termination of the Transaction will be effected by resale by Buyer to Seller or
its designee of the Purchased Mortgage Loans on a servicing released basis
against Seller’s submission to Buyer of a Completed Repurchase Advice, all in
form and substance satisfactory to Buyer. After receipt of the payment of the
Repurchase Price from Seller, Buyer shall deliver, or cause to be delivered, to
Seller all Mortgage Loan Documents previously delivered to Buyer and take such
steps as are necessary and appropriate to effect the transfer of the Purchased
Mortgage Loan to Seller on the MERS® System.

(f)        Repurchase Advice.  If Buyer receives the Completed Repurchase Advice
with respect to a Purchased Mortgage Loan at or prior to 3:00 p.m. Houston,
Texas time, on any Business Day, then the Repurchase Date will occur with
respect to such Purchased Mortgage Loan on such day. If Buyer receives the
Completed Repurchase Advice with respect to any Purchased Mortgage Loan after
3:00 p.m. Houston, Texas time, on any Business Day, then the Repurchase Date
will occur with respect to such Purchased Mortgage Loan on the next Business

 

21



--------------------------------------------------------------------------------

Day. In connection with any repurchase pursuant to a Completed Repurchase
Advice, Buyer will debit the Funding Account and the Operating Account, if
applicable, for the amount of the Repurchase Price (less any amount of Price
Differential to be paid on the next Remittance Date). Without limiting Seller’s
obligations hereunder, at any time after the occurrence and during the
continuance of an Event of Default, Seller shall not be permitted to repurchase
less than all of the Purchased Mortgage Loans without the prior written consent
of Buyer.

For the avoidance of doubt, any Event of Default that occurs shall be
conclusively deemed to continue until Buyer has declared in writing either that
such Event of Default has been waived or that it has been cured, and Buyer shall
have no obligation either to:

(i)        waive any Event of Default;

(ii)       accept any cure of a Default that is incomplete;

(iii)      accept any cure for any Event of Default for which no grace period or
notice and opportunity to cure is specified or provided for in this Agreement (a
“Noncurable Event of Default”); or

(iv)      for any Event of Default for which a grace period or notice and
opportunity to cure is specified or provided for in this Agreement (a “Curable
Default”), accept any cure that is completed later than the date (the “Latest
Cure Date”) specified or provided for in this Agreement as the latest date that
such Curable Default could have been cured (to avoid its ripening into or
becoming an Event of Default).

If a Curable Default shall occur but Seller shall completely cure it on or
before the applicable Latest Cure Date, then the Buyer shall not exercise
remedies on account of such cured Default, and if Seller shall request in
writing that Buyer declare in writing that such Curable Default has been cured,
Buyer shall make such declaration in writing and deliver a copy of it to Seller
within two (2) Business Days after receipt of Seller’s request therefor.

(g)        Reliance.   With respect to any Transaction, Buyer may conclusively
rely upon, and shall incur no liability to Seller in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a Person authorized to enter into a Transaction on Seller’s behalf.

(h)        Defective Mortgage Loans.  (i) If, after Buyer purchases a Mortgage
Loan, Buyer determines or receives notice (whether from Seller or otherwise)
that a Purchased Mortgage Loan is (or has become) a Defective Mortgage Loan,
Buyer shall promptly notify Seller, and Seller shall repurchase such Purchased
Mortgage Loan at the Repurchase Price on the Early Repurchase Date (as such term
is defined below).

(ii)     If Seller becomes obligated to repurchase a Mortgage Loan pursuant to
subparagraph 3(h)(i) above, Buyer shall promptly give Seller notice of such
repurchase obligation and a calculation of the Repurchase Price therefor. On the
same day Seller receives such notice (the “Early Repurchase Date”), Seller shall
repurchase the Defective Mortgage Loan by making a payment to Buyer of the
Repurchase Price, and shall submit a Completed Repurchase Advice. Buyer is
authorized to charge any of Seller’s Accounts for such amount unless the parties
have

 

22



--------------------------------------------------------------------------------

agreed in writing to a different method of payment and Seller has paid such
amount by such agreed method. If Seller’s Accounts do not contain sufficient
funds to pay in full the amount due Buyer under this subparagraph, or if the
amount due is not paid by any applicable alternative method of payment
previously agreed to by the Parties, Seller shall promptly deposit funds in the
Operating Account sufficient to pay such amount due Buyer and notify Buyer of
such deposit. After receipt of the payment of the Repurchase Price from Seller,
Buyer shall deliver, or cause to be delivered, to Seller all documents for the
Mortgage Loan previously delivered to Buyer and take such steps as are necessary
and appropriate to effect the transfer of the Mortgage Loan to Seller on the
MERS® System.

 

4.

Margin Maintenance

(a)        Margin Deficit.  If at any time the sum of the Margin Amounts of all
Purchased Mortgage Loans at that time is less than the Aggregate Purchase Price
(a “Margin Deficit”), then Buyer, by notice to Seller, may require Seller to
transfer to Buyer, at Buyer’s option, either (x) cash to be applied by Buyer to
the payment of the Repurchase Prices of the Purchased Mortgage Loans that are
subject to the related Transactions, (y) additional Eligible Mortgage Loans
reasonably acceptable to Buyer (“Additional Purchased Mortgage Loans”) or (z) a
combination, as determined by Buyer, of cash and Additional Purchased Mortgage
Loans, so that, immediately after such transfer(s), the sum of (i) such cash, if
any, so transferred to Buyer plus (ii) the aggregate of the Margin Amounts of
all Purchased Mortgage Loans for all Transactions outstanding at that time,
including any such Additional Purchased Mortgage Loans, will be at least equal
to the Aggregate Purchase Price at that time.

(b)        Margin Maintenance.    If the notice to be given by Buyer to Seller
under Paragraph (a) above is given at or prior to 9:00 a.m. Houston, Texas time
on a Business Day, Seller shall transfer cash or Additional Purchased Mortgage
Loans to Buyer prior to 5:00 p.m. Houston, Texas time on the date of such
notice, and if such notice is given after 9:00 a.m. Houston, Texas time, Seller
shall transfer cash or Additional Purchased Mortgage Loans prior to 9:30 a.m.
Houston, Texas time on the Business Day following the date of such notice. All
cash required to be delivered to Buyer pursuant to this Paragraph shall be
deposited by Seller into the Funding Account. Buyer’s election, in its sole and
absolute discretion, not to make a Margin Call at any time there is a Margin
Deficit shall not in any way limit or impair its right to make a Margin Call at
any other time a Margin Deficit exists.

(c)        Margin Excess.  If on any day after Seller has transferred cash or
Additional Purchased Mortgage Loans to Buyer pursuant to Paragraph (b) above,
the sum of (i) the cash paid to Buyer and (ii) the aggregate of the Margin
Amounts of all Purchased Mortgage Loans for all Transactions at that time,
including any such Additional Purchased Mortgage Loans, exceeds the sum of the
outstanding Purchase Prices for all outstanding Transactions at that time, then
at the request of Seller, Buyer shall return a portion of the cash or Additional
Purchased Mortgage Loans to Seller so that the remaining sum of (i) and
(ii) does not exceed the sum of the outstanding Purchase Prices for all
outstanding Transactions at that time; provided that the sum of the cash plus
the value of Additional Purchased Mortgage Loans returned shall be strictly
limited to an amount, after the return of which, no Margin Deficit will exist.

 

23



--------------------------------------------------------------------------------

(d)        Market Value Determinations.   Buyer may determine the Market Value
of any Purchased Mortgage Loans from time to time and with such frequency and
taking into consideration such factors, as it may elect, in its sole discretion,
including, but not limited to, current market conditions and the fact that the
Purchased Mortgage Loans may be sold or otherwise disposed of under
circumstances where Seller is in default under this Agreement; provided that a
Market Value of zero shall be assigned to any Purchased Mortgage Loan that, at
the time of determination, is not an Eligible Mortgage Loan. Buyer’s
determination of Market Value shall be conclusive upon the Parties.

 

5.

Accounts; Income Payments

(a)        Accounts.  Prior to the date hereof, Seller shall establish or cause
to be established each of the Accounts, the Impound Collection Account and the
Income Account at Financial Institution. Seller’s taxpayer identification number
will be designated as the taxpayer identification number for each Account, the
Impound Collection Account and the Income Account and Seller shall be
responsible for reporting and paying taxes on any income earned with respect to
the Accounts, the Impound Collection Account and the Income Account. Each
Account shall be under the sole dominion and control of Buyer, and Seller agrees
that (i) Seller shall have no right or authority to withdraw or otherwise give
any directions with respect to the Accounts or the disposition of any funds held
in the Accounts; provided that Seller may cause amounts to be deposited into any
Account at any time, and (ii) Financial Institution may comply with instructions
originated by Buyer directing disposition of the funds in the Accounts without
further consent of Seller. Only employees of Buyer shall be signers with respect
to the Accounts. Pursuant to Paragraph 6, Seller has pledged, assigned,
transferred and granted a security interest to Buyer in all Accounts in which
Seller has rights or power to transfer rights and all Accounts in which Seller
later acquires ownership, other rights or the power to transfer rights. Seller
and Buyer hereby agree that Buyer has “control” of the Accounts within the
meaning of Section 9-104 of the UCC. Any provision hereof to the contrary
notwithstanding and for the avoidance of doubt, Seller agrees and acknowledges
that Buyer is not required to return funds on deposit in an Account to Seller if
any amounts are owed to Buyer hereunder by Seller.

(b)        Cash Pledge Account.   On or prior to the date hereof, Seller shall
deposit an amount equal to two hundred fifty basis points (2.50%) of the
Facility Amount (the “Required Amount”) into the Cash Pledge Account. Seller
shall cause an amount not less than the Required Amount to be on deposit in the
Cash Pledge Account at all times. If on any Remittance Date, the amount on
deposit in the Cash Pledge Account is greater than the Required Amount, provided
that no Default or Event of Default has occurred and is continuing, upon
Seller’s request such excess will be disbursed to Seller on such Remittance Date
after application by Buyer to the payment of any amounts owing by Seller to
Buyer on such date. At any time after the occurrence and during the continuance
of an Event of Default, Buyer, in its sole discretion, may apply the amounts on
deposit in the Cash Pledge Account in accordance with the provisions of
Paragraph 5(f).

(c)        Funding Account.   The Funding Account shall be used for fundings of
the Purchase Price and the Repurchase Price with respect to each Purchased
Mortgage Loan in accordance with Paragraph 3. All amounts deposited in the
Funding Account with respect to the payment of the Purchase Price for Purchased
Mortgage Loans shall be promptly remitted to Seller (and in no event later than
the first Business Day after such deposit) except to the extent, if any,

 

24



--------------------------------------------------------------------------------

needed to fund amounts required to be maintained by Seller in the Operating
Account. Seller shall cause all amounts to be paid in respect of the Takeout
Commitments to be remitted by the Approved Takeout Investors directly to the
Funding Account without any notice to or consent of Seller. On each Repurchase
Date which occurs pursuant to Paragraph 3(e) with respect to any Purchased
Mortgage Loan, Buyer will apply the applicable amounts on deposit in the Funding
Account to the unpaid Repurchase Price due to Buyer for such Purchased Mortgage
Loan. At any time upon the occurrence and during the continuance of an Event of
Default, Buyer, in its sole discretion, may apply the amounts on deposit in the
Funding Account in accordance with the provisions of Paragraph 5(f).

(d)        Impound Collection Account.  Seller shall cause all Property Charges
with respect to Purchased Mortgage Loans to be deposited in the Impound
Collection Account, and no funds other than Property Charges shall be deposited
in the Impound Collection Account.

(e)        Operating Account.  The Operating Account shall be used for the
purposes of (i) Seller’s payment of Price Differential and any other amounts
owing to Buyer under this Agreement, the Side Letter or any other Transaction
Document, (ii) Seller’s funding of the shortfall between the original
outstanding balance of a Mortgage Loan and the Purchase Price paid by Buyer for
that Mortgage Loan and (iii) Seller’s payment of any difference between the
Repurchase Price and the amount received by Buyer from the applicable Approved
Takeout Investor in connection with the repurchase of a Purchased Mortgage Loan
pursuant to Paragraph 3(f). On or prior to the fourth (4th) Business Day prior
to each Remittance Date, Buyer will notify Seller in writing of the Price
Differential and other amounts due to Buyer on that Remittance Date. On or prior
to the Business Day preceding each Remittance Date, Seller shall deposit into
the Operating Account an amount sufficient to pay such amounts due to Buyer on
that Remittance Date. On each Remittance Date, Buyer shall withdraw funds from
amounts on deposit in the Operating Account to effect such payment to the extent
of funds available. In the event that the funds on deposit in the Operating
Account are insufficient to pay the amounts due to Buyer in full, Seller shall
pay the amount of the shortfall on the date such payment is due by wire transfer
of such amount to the Operating Account. At any time upon the occurrence and
during the continuance of an Event of Default, Buyer, in its sole discretion,
may apply the amounts on deposit in the Operating Account in accordance with the
provisions of Paragraph 5(f).

(f)        Application of Funds.  After the occurrence and during the
continuance of an Event of Default, at such times as Buyer may direct in its
sole discretion, Buyer shall apply all Income and such other amounts on deposit
in all or any of the Accounts other than escrow amounts held in the Impound
Collection Account or another account and required to be used for the payment of
taxes and insurance on any Purchased Mortgage Loan (i) first, to pay all
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
or as a result of a Default or an Event of Default (including, without
limitation, reasonable attorneys’ fees, consulting fees, accounting fees, file
transfer and inventory fees, costs and expenses incurred in respect of a
transfer of the servicing of the Purchased Mortgage Loans and costs and expenses
incurred in connection with a disposition of the Purchased Mortgage Loans),
(ii) second, to Buyer for the payment of all accrued and unpaid Price
Differential for all Transactions, (iii) third, to Buyer for the payment of the
aggregate remaining unpaid Repurchase Price then due and payable, (iv) fourth,
to Buyer to be applied by Buyer to the payment of all other accrued and unpaid

 

25



--------------------------------------------------------------------------------

obligations of Seller hereunder and under the other Transaction Documents and
(v) fifth, any remaining proceeds to Seller or other Person legally entitled
thereto.

(g)        Income.  Pursuant to Paragraph 6, Seller has pledged, assigned,
transferred and granted a security interest to Buyer in the Income Account.
Seller shall cause all Income to be deposited in the Income Account in
accordance with applicable Approved Takeout Investor requirements, and no funds
other than Income shall be deposited in the Income Account. Where a particular
Transaction’s term extends over the date on which Income is paid by the
Mortgagor on any Purchased Mortgage Loan subject to that Transaction, that
Income will be the property of Buyer until Seller has paid Buyer the full
Repurchase Price in respect of such Transaction. Notwithstanding the foregoing,
and provided no Default or Event of Default has occurred and is continuing and
no Margin Deficit then exists, Buyer agrees that Seller or its designee shall be
entitled to receive and retain that Income to the full extent it would be so
entitled if the Purchased Mortgage Loans had not been sold to Buyer; provided
that any Income received by Seller while the related Transaction is outstanding
shall be deposited in the Income Account and shall be deemed to be held by
Seller solely in trust for Buyer pending the payment of the Repurchase Price in
respect of such Transaction and the repurchase of the related Purchased Mortgage
Loans. If a Default or an Event of Default has occurred and is continuing, or a
Margin Deficit exists, as of the date Income is paid on a Purchased Mortgage
Loan subject to a Transaction hereunder, Seller agrees that Buyer shall have
“control” of the Income Account within the meaning of Section 9-104 of the UCC.
Any provision hereof to the contrary notwithstanding and for the avoidance of
doubt, Seller agrees and acknowledges that Buyer is not required to return funds
on deposit in the Income Account to Seller if any amounts are owed to Buyer
hereunder by Seller.

(h)        Seller’s Obligations.   The provisions of this Paragraph 5 shall not
relieve Seller from its obligations to pay the Repurchase Price on the
applicable Repurchase Date and to satisfy any other payment obligation of Seller
hereunder or under any other Transaction Document.

 

6.

Security Interest; Assignment of Takeout Commitments

(a)        Security Interest.   Although the parties intend that all
Transactions hereunder be absolute sales and purchases and not loans, to secure
the payment and performance by Seller of its obligations, liabilities and
indebtedness under each such Transaction and Seller’s obligations, liabilities
and indebtedness hereunder and under the other Transaction Documents, Seller
hereby pledges, assigns, transfers and grants to Buyer a security interest in
the Mortgage Assets in which Seller has rights or power to transfer rights and
all of the Mortgage Assets in which Seller later acquires ownership, other
rights or the power to transfer rights. “Mortgage Assets” means (i) the
Purchased Mortgage Loans with respect to all Transactions hereunder (including,
without limitation, all Servicing Rights with respect thereto), (ii) all
Servicing Records, Loan Files, Mortgage Loan Documents, including, without
limitation, the Mortgage Note and Mortgage, and all of Seller’s claims, liens,
rights, title and interests in and to the Mortgaged Property related to such
Purchased Mortgage Loans, (iii) all Liens securing repayment of such Purchased
Mortgage Loans, (iv) all Income with respect to such Purchased Mortgage Loans,
(v) the Accounts, (vi) the Takeout Commitments and Takeout Agreements to the
extent Seller’s rights thereunder relate to the Purchased Mortgage Loans,
(vii) all Hedging Arrangements relating to the Purchased Mortgage Loans,
(viii) the Income Account (together with all interest on the Income Account, all
modifications, extensions and increases of the Income Account, and all sums now
or at any time

 

26



--------------------------------------------------------------------------------

hereafter on deposit in the Income Account or represented by the Income
Account), and (ix) all proceeds of the foregoing. Seller hereby authorizes Buyer
to file such financing statements relating to the Mortgage Assets as Buyer may
deem appropriate, and irrevocably appoints Buyer as Seller’s attorney-in-fact to
take such other actions as Buyer reasonably deems necessary or appropriate to
perfect and continue the Lien granted hereby and to protect, preserve and
realize upon the Mortgage Assets. Seller shall pay all out-of-pocket fees and
expenses reasonably incurred by Seller in connection with perfecting such Liens
including, without limitation, the cost of filing financing statements and
amendments under the UCC, registering each Purchased Mortgage Loan with MERS and
recording assignments of the Mortgages as and when required by Buyer in its sole
discretion.

(b)       Assignment of Takeout Commitment.

(c)       The sale of each Mortgage Loan to Buyer shall include Seller’s rights
(but none of the obligations) under the applicable Takeout Commitment and
Takeout Agreement to deliver the Mortgage Loan to the Approved Takeout Investor
and to receive the net sum therefor specified in the Takeout Commitment from the
Approved Takeout Investor. Effective on and after the Purchase Date for each
Mortgage Loan purchased by Buyer hereunder, Seller assigns to Buyer, free and
clear of any Lien, all of Seller’s right, title and interest in any applicable
Takeout Commitment and Takeout Agreement for such Mortgage Loan; provided that
Buyer shall not assume or be deemed to have assumed any of the obligations of
Seller under any Takeout Agreement or Takeout Commitment.

 

7.

Conditions Precedent

(a)        Conditions Precedent to the Effectiveness of this Agreement.   The
effectiveness of this Agreement shall be subject to the satisfaction of each of
the following conditions precedent:

(i)          on or before the date hereof, Seller shall deliver or cause to be
delivered each of the documents listed on Exhibit E in form and substance
satisfactory to Buyer and its counsel;

(ii)         as of the date hereof, there has been no material adverse change in
the financial condition of Seller since the most recent financial statements of
Seller delivered to Buyer;

(iii)        as of the date hereof, no material action, proceeding or
investigation shall have been instituted or threatened, nor shall any material
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority with respect to Seller;

(iv)        Seller shall have delivered to Buyer opinions of counsel
substantially in the form of Exhibit F and in form and substance satisfactory to
Buyer and its counsel;

(v)         Seller shall have delivered to Buyer such other documents, opinions
of counsel and certificates as Buyer may reasonably request;

 

27



--------------------------------------------------------------------------------

(vi)        Seller shall have established the Accounts, the Impound Collection
Account, and the Income Account at Financial Institution and shall have
deposited the Required Amount to the Cash Pledge Account; and

(vii)       on or before the date hereof, Seller shall have paid to the extent
due all fees and out-of-pocket costs and expenses reasonably incurred
(including, without limitation, due diligence fees and expenses and reasonable
legal fees and expenses) and required to be paid hereunder and under the other
Transaction Documents.

(b)       Conditions Precedent to Each Transaction.   Buyer’s obligation to pay
the Purchase Price for each Transaction shall be subject to the satisfaction of
each of the following conditions precedent:

(i)           with respect to each Purchase Date, Seller shall have delivered to
Buyer a Confirmation and the Loan Purchase Detail with respect to the Purchased
Mortgage Loans subject to such Transaction;

(ii)         in the case of a Mortgage Loan subject to a Wet Funding, Buyer
shall have received the documents described in items (i) through (iv) of the
definition of Loan File, and, in the case of any other Mortgage Loan subject to
such Transaction, Buyer shall have received the complete Loan File for such
Mortgage Loan, in each case in form and substance reasonably satisfactory to
Buyer;

(iii)        no Default or Event of Default shall have occurred and be
continuing;

(iv)        no Margin Deficit shall exist either before or after giving effect
to such Transaction;

(v)          this Agreement and each of the other Transaction Documents shall
remain in full force and effect, and the Termination Date shall not have
occurred;

(vi)        each Mortgage Loan subject to such Transaction is an Eligible
Mortgage Loan;

(vii)       Seller’s representations and warranties in this Agreement and each
of the other Transaction Documents to which it is a party and in any Officer’s
Certificate delivered to Buyer in connection therewith shall be true and correct
in all material respects on and as of the date hereof and such Purchase Date,
with the same effect as though such representations and warranties had been made
on and as of such date (except for those representations and warranties and
Officer’s Certificates which are specifically made only as of a different date,
which representations and warranties and Officer’s Certificates shall be correct
on and as of the date made), and Seller shall have complied with all the
agreements and satisfied all the conditions under this Agreement, each of the
other Transaction Documents and the Mortgage Loan Documents to which it is a
party on its part to be performed or satisfied at or prior to the related
Purchase Date;

(viii)      no Requirement of Law would prohibit the consummation of any
transaction contemplated hereby, or would impose limits on the amounts that
Buyer may

 

28



--------------------------------------------------------------------------------

legally receive or would impose a material tax or levy on such Transaction or
the Purchase Price, Repurchase Price or any payments received in respect
thereof;

(ix)       no action, proceeding or investigation shall have been instituted or
threatened, nor shall any order, judgment or decree have been issued or proposed
to be issued by any Governmental Authority to set aside, restrain, enjoin or
prevent the consummation of any Transaction contemplated hereby or seeking
material damages against Buyer in connection with the transactions contemplated
by the Transaction Documents;

(x)        after giving effect to such Transaction, as of the related Purchase
Date and as of the proposed Repurchase Date for such Transaction, no Purchased
Mortgage Loan subject to a Transaction was originated more than thirty (30) days
prior to such Purchase Date and such proposed Repurchase Date;

(xi)       Buyer shall have determined that the amounts on deposit in the
Operating Account are sufficient to fund the difference between the Outstanding
Principal Balance of the related Mortgage Loan and the Purchase Price to be paid
by Buyer for the related Mortgage Loan, after taking into account the other
obligations of Seller to be satisfied with the amounts on deposit in the
Operating Account on such Purchase Date;

(xii)      after giving effect to such Transaction, the aggregate Purchase Price
for all outstanding Transactions shall not exceed the Facility Amount;

(xiii)     Buyer shall have received such other documents, information, reports
and certificates as it shall have reasonably requested; and

(xiv)     Seller shall have deposited the amount required by Paragraph 5 into
the Cash Pledge Account.

The acceptance by Seller of any Purchase Price proceeds shall be deemed to
constitute a representation and warranty by Seller that the foregoing conditions
have been satisfied.

 

8.

Change in Requirement of Law

 

 

(a)

   If any Change in Requirement of Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, Buyer (except any such reserve requirement reflected in the
Adjusted LIBOR Rate); or

(ii)        impose on Buyer or the London interbank market any other condition
affecting this Agreement or Transactions entered into by Buyer;

and the result of any of the foregoing shall be to increase the cost to Buyer of
making or maintaining any purchase hereunder (or of maintaining its obligation
to enter into any Transaction) or to increase the cost or to reduce the amount
of any sum received or receivable by Buyer (whether of Repurchase Price, Price
Differential or otherwise), then Seller will pay to

 

29



--------------------------------------------------------------------------------

Buyer such additional amount or amounts as will compensate Buyer for such
additional costs incurred or reduction suffered.

(b)       If Buyer determines that any Change in Requirement of Law regarding
capital requirements has or would have the effect of reducing the rate of return
on Buyer’s capital or on the capital of Buyer’s holding company as a consequence
of this Agreement or the purchases made by Buyer to a level below that which
Buyer or Buyer’s holding company could have achieved but for such Change in
Requirement of Law (taking into consideration Buyer’s policies with respect to
capital adequacy), then from time to time Seller will pay to Buyer such
additional amount or amounts as will compensate Buyer or Buyer’s holding company
for any such reduction suffered.

(c)       A certificate of Buyer setting forth in reasonable detail the
determination of the amount or amounts necessary to compensate Buyer or its
holding company, as the case may be, as specified in Paragraph 8(a) or 8(b)
above shall be delivered to Seller and shall be conclusive absent manifest
error. Seller shall pay Buyer, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

(d)       Failure or delay on the part of Buyer to demand compensation pursuant
to this Paragraph shall not constitute a waiver of Buyer’s right to demand such
compensation; provided that Seller shall not be required to compensate Buyer
pursuant to this Paragraph for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that Buyer notifies Seller
of the Change in Requirement of Law giving rise to such increased costs or
reductions and of Buyer’s intention to claim compensation therefor; provided
further that, if the Change in Requirement of Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

9.

Segregation of Documents Relating to Purchased Mortgage Loans

All documents relating to Purchased Mortgage Loans in the possession of Seller
shall be segregated from other documents and securities in its possession and
shall be identified as being subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Mortgage Loans
(including, without limitation, the Servicing Rights) shall pass to Buyer on the
Purchase Date and nothing in this Agreement shall preclude Buyer from engaging
in repurchase transactions with the Purchased Mortgage Loans or otherwise
selling, transferring, pledging or hypothecating the Purchased Mortgage Loans,
but no such transaction shall relieve Buyer of its obligations to transfer the
Purchased Mortgage Loans or other Mortgage Loans with substantially identical
terms to Seller pursuant to Paragraph 3 or 4.

 

10.

Representations and Warranties.

(a)       To induce Buyer to enter into this Agreement and the Transactions
hereunder, Seller represents and warrants as of the date of this Agreement and
as of each Purchase Date that each of the following statements is and shall
remain true and correct throughout the term of this

 

30



--------------------------------------------------------------------------------

Agreement and until all obligations, liabilities and indebtedness of Seller
under this Agreement and the other Transaction Documents are paid in full.

(i)         Representations and Warranties Concerning Purchased Mortgage
Loans.   By each delivery of a Confirmation, Seller shall be deemed, as of the
Purchase Date of the described sale of each Purchased Mortgage Loan (or, if
another date is expressly provided in such representation or warranty, as of
such other date), and as of each date thereafter that such Purchased Mortgage
Loan remains subject to this Agreement, to represent and warrant that each
Purchased Mortgage Loan then sold to Buyer is an Eligible Mortgage Loan.

(ii)        Organization and Good Standing.   Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction under which it was organized, has the requisite limited
liability company power and authority to own its property and to carry on its
business as currently conducted, and is duly qualified as a foreign corporation
or entity to do business and is in good standing in each jurisdiction in which
the transaction of its business makes such qualification necessary, except in
jurisdictions, if any, where a failure to be in good standing could not
reasonably be expected to have a material adverse effect on the business,
operations, assets or financial condition of Seller. For the purposes hereof,
good standing shall include qualification for any and all licenses and payment
of any and all taxes required in the jurisdiction of its organization and in
each jurisdiction in which Seller transacts business.

(iii)      Authority and Capacity.   Seller has all requisite limited liability
company power, authority and capacity to enter into this Agreement and each
other Transaction Document and to perform the obligations required of it
hereunder and thereunder. This Agreement constitutes a valid and legally binding
agreement of Seller enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, conservatorship and similar laws, and by equitable principles.
No consent, approval, authorization, license or order of or registration or
filing with, or notice to, any Governmental Authority is required under any
Requirement of Law prior to the execution, delivery and performance of or
compliance by Seller with this Agreement or any other Transaction Document or
the consummation by Seller of any transaction contemplated thereby, except for
those which have already been obtained by Seller, and the filings and recordings
in respect of the Liens created pursuant to this Agreement and the other
Transaction Documents. If Seller is a depository institution, this Agreement
shall be maintained in Seller’s official records.

(iv)      No Conflict.   Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated by this Agreement, nor
compliance with its terms and conditions, shall conflict with or result in the
breach of, or constitute a default under, or result in the creation or
imposition of any Lien of any nature upon the properties or assets of Seller,
any of the terms, conditions or provisions of Seller’s organizational documents,
or any mortgage, indenture, deed of trust, loan or credit agreement or other
material agreement or instrument to which Seller is now a party or by which it
is bound (other than this Agreement).

 

31



--------------------------------------------------------------------------------

(v)          Performance.   Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform, and Seller intends to perform, each
and every covenant which it is required to perform under this Agreement and the
other Transaction Documents.

(vi)        Ordinary Course Transaction.   The consummation of the transactions
contemplated by this Agreement are in the ordinary course of business of Seller,
and neither the sale, transfer, assignment and conveyance of Mortgage Loans to
Buyer nor the pledge, assignment, transfer and granting of a security interest
to Buyer in the Mortgage Assets, by Seller pursuant to this Agreement are
subject to the bulk transfer or any similar Requirement of Law in effect in any
applicable jurisdiction.

(vii)       Litigation; Compliance with Laws.   There is no Litigation pending
or, to Seller’s knowledge threatened, that could reasonably be expected to cause
a Material Adverse Effect or to materially and adversely affect the Mortgage
Loans sold or to be sold pursuant to this Agreement. Seller has not violated any
Requirement of Law applicable to Seller which, if violated, could reasonably be
expected to materially and adversely affect the Mortgage Loans to be sold
pursuant to this Agreement or could reasonably be expected to cause a Material
Adverse Effect.

(viii)      Statements Made.   The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of Seller to Buyer
in connection with the negotiation, preparation or delivery of this Agreement
and the other Transaction Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified.

(ix)        Approved Company.   Seller currently holds all approvals,
authorizations and other licenses from the Approved Takeout Investors and the
Agencies required under the Takeout Guidelines (or otherwise) to Originate,
purchase, hold, service and sell Mortgage Loans of the types to be offered for
sale to Buyer hereunder.

(x)          Fidelity Bonds.   Seller has purchased fidelity bonds and policies
of insurance, all of which are in full force and effect, insuring Seller, Buyer
and the successors and assigns of Buyer in the greater of (a) Five Hundred
Thousand Dollars ($500,000), (b) the amount required by the Approved Takeout
Investor and (c) the amount required by any other Takeout Guidelines, against
loss or damage from any breach of fidelity by Seller or any officer, director,
employee or agent of Seller, and against any loss or damage from loss or
destruction of documents, fraud, theft, misappropriation, or errors or
omissions.

 

32



--------------------------------------------------------------------------------

(xi)       Solvency.  As of the date hereof and immediately after giving effect
to each Transaction hereunder, to the best of Seller’s knowledge and belief, the
fair value of the assets of Seller is greater than the fair value of the
liabilities (including, without limitation, contingent liabilities if and to the
extent required to be recorded as a liability on the financial statements of
Seller in accordance with GAAP) of Seller, and Seller is and will be solvent,
is, will be able and intends, to pay its debts as they mature and does not and
will not have an unreasonably small capital to engage in the business in which
it is engaged and proposes to engage. Seller does not intend to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature. Seller is not transferring any Loans with any intent to hinder, delay or
defraud any Person.

(xii)        Reporting.  In its financial statements, Seller intends to report
each sale of a Mortgage Loan hereunder as a financing in accordance with GAAP.
Seller has been advised by or confirmed with its independent public accountants
that such sales can be so reported under GAAP on its financial statements.

(xiii)       Financial Condition.  The balance sheets of Seller provided to
Buyer pursuant to Paragraph 11(g) (and, if applicable, its Subsidiaries, on a
consolidated and consolidating basis) as at the dates of such balance sheets,
and the related statements of income, changes in stockholders’ equity and cash
flows for the periods ended on the dates of such balance sheets heretofore
furnished to Buyer, fairly present the financial condition of Seller and its
Subsidiaries as of such dates and the results of its and their operations for
the periods ended on such dates. On the dates of such balance sheets, Seller had
no known material liabilities, direct or indirect, fixed or contingent, matured
or unmatured, or liabilities for taxes, long-term leases or unusual forward or
long-term commitments not disclosed by, or reserved against on, said balance
sheets and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Buyer in writing. Said financial
statements were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved. Since the date of such balance sheet, there has
been no Material Adverse Effect, nor is Seller aware of any state of facts
particular to Seller which (with or without notice or lapse of time or both)
could reasonably be expected to result in any such Material Adverse Effect.

(xiv)       Regulation U.  Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no part of the proceeds of any sales
made hereunder will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.

(xv)        Investment Company Act.  Neither Seller nor any of its Subsidiaries
is an “investment company” or controlled by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(xvi)       Agreements.  Neither Seller nor any of its Subsidiaries is a party
to any agreement, instrument or indenture, or subject to any restriction,
materially or adversely affecting its business, operations, assets or financial
condition, except as disclosed in the

 

33



--------------------------------------------------------------------------------

financial statements described in Paragraph 11(g). None of Seller’s Subsidiaries
is subject to any dividend restriction imposed by a Governmental Authority other
than those under applicable statutory law. Neither Seller nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument or indenture which default could reasonably be expected to result in
a Material Adverse Effect. No holder of any Debt of Seller or of any of its
Subsidiaries has given notice of any alleged default thereunder, or, if given,
the same has been cured or will be cured by Seller or the relevant Subsidiary
within the cure period provided therein. No Act of Insolvency with respect to
Seller or any of its Subsidiaries or any of their respective properties is
pending, contemplated or, to the knowledge of Seller, threatened.

(xvii)   Title to Properties.  Seller and each Subsidiary of Seller has good,
valid, insurable (in the case of real property) and marketable title to all of
its material properties and assets (whether real or personal, tangible or
intangible) reflected on the financial statements described in Paragraph 11(g),
except for such properties and assets that have been disposed of in the ordinary
course of business or because they are no longer used or useful in the conduct
of its business, and all such properties and assets are free and clear of all
Liens except as disclosed in such financial statements and not prohibited under
this Agreement and (i) the lien of current (nondelinquent) real and personal
property taxes and assessments, and (ii) covenants, conditions and restrictions,
rights of way, easements and other similar matters to which like properties and
assets are commonly subject that do not materially interfere with the use of the
property or asset as it is currently being used.

(xviii)  ERISA.  All plans (“Plans”) of a type described in Paragraph 3(3) of
ERISA in respect of which Seller or any Subsidiary of Seller is an “employer,”
as defined in Paragraph 3(5) of ERISA, are in substantial compliance with ERISA,
and none of such Plans is insolvent or in reorganization, has an accumulated or
waived funding deficiency within the meaning of Paragraph 412 of the IRC, and
neither Seller nor any Subsidiary of Seller has incurred any material liability
(including any material contingent liability) to or on account of any such Plan
pursuant to Paragraphs 4062, 4063, 4064, 4201 or 4204 of ERISA. No proceedings
have been instituted to terminate any such Plan, and no condition exists which
presents a material risk to Seller or a Subsidiary of Seller of incurring a
liability to or on account of any such Plan pursuant to any of the foregoing
Paragraphs of ERISA. No Plan or trust forming a part thereof has been terminated
since December 1, 1974.

(xix)    Proper Names.  Seller does not operate in any jurisdiction under a
trade name, division, division name or name other than those names previously
disclosed in writing by Seller to Buyer, and all such names are utilized by
Seller only in the jurisdiction(s) identified in such writing. The only names
used by Seller in its tax returns for the last five years are set forth in
Exhibit K.

(xx)     No Undisclosed Liabilities.  Other than as disclosed in the financial
statements delivered pursuant to Paragraph 11(g), Seller does not have any
material liabilities or Debt, direct or contingent, other than those arising in
the ordinary course of

 

34



--------------------------------------------------------------------------------

Seller’s business since the dates of such financial statements and which do not
exceed Five Hundred Thousand Dollars ($500,000) in the aggregate, or those that,
in accordance with GAAP, do not need to be disclosed thereon.

(xxi)    Tax Returns and Payments. All federal and material state and local
income, excise, property and other tax returns required to be filed with respect
to Seller’s operations and those of its Subsidiaries in any jurisdiction have
been filed on or before the due date thereof (plus any applicable extensions);
all such returns are true and correct in all material respects; all taxes,
assessments, fees and other governmental charges upon Seller, and Seller’s
Subsidiaries and upon their respective properties, income or franchises, which
are, or should be, shown to be due and payable on such tax returns have been
paid, including, without limitation, all Federal Insurance Contributions Act
(FICA) payments and withholding taxes, if appropriate, other than those which
are being contested in good faith by appropriate proceedings, diligently pursued
and as to which Seller has established adequate reserves determined in
accordance with GAAP, consistently applied. The amounts reserved, as a liability
for income and other taxes payable, in the financial statements described in
Paragraph 11(g) are sufficient for payment of all unpaid federal, state and
local income, excise, property and other taxes, whether or not disputed, of
Seller and its Subsidiaries, accrued for or applicable to the period and on the
dates of such financial statements and all years and periods prior thereto and
for which Seller and Seller’s Subsidiaries may be liable in their own right or
as transferee of the assets of, or as successor to, any other Person.

(xxii)   Subsidiaries. Seller has not issued, and does not have outstanding, any
warrants, options, rights or other obligations to issue or purchase any shares
of its capital stock or other securities (or other equity equivalent). The
outstanding shares of capital stock (or other equity equivalent) of Seller have
been duly authorized and validly issued and are fully paid. Seller has no
Subsidiaries as of the date of this Agreement except those listed in Exhibit G.

(xxiii)  Credit Information. Seller has full right and authority and is not
precluded by law or contract from furnishing to Buyer the applicable consumer
report (as defined in the Fair Credit Reporting Act, Public Law 91-508) and all
other credit information relating to each Purchased Mortgage Loan sold
hereunder, and Buyer will not be precluded from furnishing such materials to the
related Approved Takeout Investor by such laws. Neither the foregoing nor any
other provision of this Agreement or any other Transaction Document shall be
construed to impose any obligation on Buyer to keep the above described
materials confidential or to otherwise comply with the Fair Credit Reporting Act
or any similar laws.

(xxiv)  No Discrimination. Seller makes credit accessible to all qualified
applicants in accordance with all Requirements of Law. Seller has not
discriminated, and will not discriminate, against credit applicants on the basis
of any prohibited characteristic, including race, color, religion, national
origin, sex, marital or familial status, age (provided that the applicant has
the ability to enter into a binding contract), handicap, sexual orientation or
because all or part of the applicant’s income is derived from a public
assistance program or because of the applicant’s good faith exercise of

 

35



--------------------------------------------------------------------------------

rights under the Federal Consumer Protection Act. Furthermore, Seller has not
discouraged, and will not discourage, the completion of any credit application
based on any of the foregoing prohibited bases. In addition, Seller has complied
in all material respects with all anti-redlining provisions and equal credit
opportunity laws applicable under all Requirements of Law.

(xxv)    Home Ownership and Equity Protection Act.     There is no litigation,
proceeding or governmental investigation existing or pending or to the knowledge
of Seller threatened, or any order, injunction or decree outstanding against or
relating to Seller, relating to any violation of the Home Ownership and Equity
Protection Act or any state, city or district high cost home mortgage or
predatory lending law in which the claim exceeds Five Hundred Thousand Dollars
($500,000) that Seller has not disclosed in writing to Buyer.

(xxvi)   Place of Business and Formation.    The principal place of business of
Seller is located at the address set forth for Seller in Paragraph 15 (except
that on or about October 31, 2009, such office and place of business shall be
moved to 7390 S. Iola Street, Englewood, CO 80112). As of the date hereof, and
during the four (4) months immediately preceding that date, the chief executive
office of Seller and the office where it keeps its financial books and records
relating to its property and all contracts relating thereto and all accounts
arising therefrom is and has been located at the address set forth for Seller in
Paragraph 15. As of the date hereof, Seller’s jurisdiction of organization is
the state specified in Paragraph 15.

(xxvii)  No Adverse Selection.   Seller used no selection procedures that
identified the Purchased Mortgage Loans offered to Buyer for purchase hereunder
as being less desirable or valuable than other comparable Mortgage Loans owned
by Seller.

(xxviii) MERS. Seller and each Approved Takeout Investor is a member of MERS in
good standing.

(xxix)   Seller is engaging in the Transactions as a principal.

(xxx)    No Default or Event of Default has occurred.

(b)       Mortgage Loan Representations.   Seller represents and warrants to
Buyer that (i) each Purchased Mortgage Loan is an Eligible Mortgage Loan on and
as of the Purchase Date therefor, (ii) each Mortgage Loan to be transferred from
Seller to Buyer as an Additional Purchased Mortgage Loan is an Eligible Mortgage
Loan on and as of the date of transfer thereof and (iii) each Purchased Mortgage
Loan identified as an Eligible Mortgage Loan by Seller in any report or other
information delivered to Buyer is an Eligible Mortgage Loan. Seller further
makes the representations and warranties regarding each Purchased Mortgage Loan
(including each Additional Purchased Mortgage Loan) as are set forth in Exhibit
B.

(c)         Survival of Representations.   All the representations and
warranties made by Seller to Buyer in this Agreement are binding on Seller
regardless of whether the subject matter thereof was under the control of Seller
or a third party. Seller acknowledges that Buyer will rely upon all such
representations and warranties with respect to each Purchased Mortgage Loan

 

36



--------------------------------------------------------------------------------

purchased by Buyer hereunder, and Seller makes such representations and
warranties in order to induce Buyer to purchase the Mortgage Loans. The
representations and warranties by Seller in this Agreement with respect to a
Purchased Mortgage Loan shall be unaffected by, and shall supersede and control
over, any provision in any existing or future endorsement of any Purchased
Mortgage Loan or in any assignment with respect to such Purchased Mortgage Loan
to the effect that such endorsement or assignment is without recourse or without
representation or warranty. All Seller representations and warranties shall
survive delivery of the Loan Files and the Confirmations, purchase by Buyer of
Purchased Mortgage Loans, transfer of the servicing for the Purchased Mortgage
Loans to a successor servicer, delivery of Purchased Mortgage Loans to an
Approved Takeout Investor, repurchases of the Purchased Mortgage Loans by Seller
and termination of this Agreement. The representations and warranties of Seller
in this Agreement shall inure to the benefit of Buyer and its successors and
assigns, notwithstanding any examination by Buyer of any Mortgage Loan
Documents, related files or other documents delivered to Buyer.

 

11.

Seller’s Covenants.

Seller shall perform, and shall cause each of its Subsidiaries to perform, the
following duties at all times during the term of this Agreement:

(a)       Maintenance of Existence; Conduct of Business.    Seller and each of
its Subsidiaries shall preserve and maintain its existence in good standing and
all of its material rights, privileges, licenses and franchises necessary in the
normal conduct of its business, including without limitation its eligibility as
lender, seller/servicer and issuer described under Paragraph 10(a)(ix); and each
of Seller and its Subsidiaries shall conduct its business in an orderly and
efficient manner and shall keep adequate books and records of its business
activities, and make no material change in the nature or character of its
business or engage in any business in which it was not engaged on the date of
this Agreement. Seller will not make any material change in its accounting
treatment and reporting practices except as required by GAAP. Seller shall
remain a member of MERS in good standing.

(b)       Compliance with Applicable Laws.    Seller and each of its
Subsidiaries shall comply with all Requirements of Law, a breach of which could
reasonably be expected to affect the Mortgage Loans to be sold pursuant to this
Agreement or that could reasonably be expected to result in a Material Adverse
Effect, except where contested in good faith and by appropriate proceedings, and
with sufficient reserves established therefor. Seller and each of its
Subsidiaries shall comply with all Requirements of Law applicable to it and the
Purchased Mortgage Loans or any part thereof (including, without limitation, any
Agency Guidelines, all anti-money laundering laws and regulations, including,
without limitation, the USA Patriot Act of 2001, as amended, the GLB Act and all
consumer protection laws and regulations).

(c)       Inspection of Properties and Books.   Seller shall permit authorized
representatives of Buyer to (i) discuss the business, operations, assets and
financial condition of Seller and Seller’s Subsidiaries with their officers and
employees and to examine their books of account, records, reports and other
papers and make copies or extracts thereof, (ii) inspect all of Seller’s
property and all related information and reports, and (iii) audit Seller’s
operations to ensure compliance with the terms of the Transaction Documents, the
GLB Act and other privacy laws and regulations, all at Seller’s expense and at
such reasonable times upon three (3) Business Days

 

37



--------------------------------------------------------------------------------

prior written notice as Buyer may request; provided that if any Event of Default
has occurred and is continuing, no such prior notice shall be required. Seller
will provide its accountants with a photocopy of this Agreement promptly after
the execution hereof and will instruct its accountants to answer candidly any
and all questions that the officers of Buyer or any authorized representatives
of Buyer may address to them in reference to the financial condition or affairs
of Seller and Seller’s Subsidiaries. Unless an Event of Default has occurred and
is continuing, Buyer will notify Seller before contacting Seller’s accountants,
and Seller may have its representatives in attendance at any meetings between
the officers or other representatives of Buyer and Seller’s accountants held in
accordance with this authorization.

(d)       Notices.  Seller will promptly, and in any case within three
(3) Business Days of Seller’s discovery thereof, notify Buyer of the occurrence
of any of the following and shall provide such additional documentation and
cooperation as Buyer may request with respect to any of the following:

(i)         any change in Seller’s or any of its Subsidiary’s business address
and/or telephone number;

(ii)        any merger, consolidation or reorganization of Seller or any of its
Subsidiaries, or any changes in the ownership of Seller or any of its
Subsidiaries by direct or indirect means. “Indirect” means any change in
ownership of a controlling interest of the relevant Person’s direct or indirect
parent;

(iii)       any change of the name or jurisdiction of organization of Seller or
any of its Subsidiaries;

(iv)       any significant adverse change in the financial position of Seller or
any of its Subsidiaries;

(v)        entry of any court judgment or regulatory order in which Seller or
any Subsidiary of Seller is or may be required to pay a claim or claims which
could reasonably be expected to have a material adverse effect on the financial
condition of Seller or any of Seller’s Subsidiaries, on Seller’s ability to
perform its obligations under any Transaction Document, or on the ability of
Seller or any Subsidiary of Seller to continue its operations in a manner
similar to its current operations;

(vi)       the filing of any petition, claim or lawsuit against Seller or any of
Seller’s Subsidiaries which could reasonably be expected to have a material
adverse effect on the financial condition of Seller or any Subsidiary of Seller,
on Seller’s ability to perform its obligations under any Transaction Document,
or on the ability of Seller or any Subsidiary of Seller to continue its
operations in a manner similar to its current operations;

(vii)      Seller or any Subsidiary of Seller admits to committing, or is found
to have committed, a material violation of any Requirement of Law relating to
its business operations, including but not limited to, its loan generation, sale
or servicing operations;

(viii)     the initiation of any investigations, audits, examinations or reviews
of Seller or any Subsidiary of Seller by any Agency, Governmental Authority,
trade

 

38



--------------------------------------------------------------------------------

association or consumer advocacy group relating to the Origination, sale or
servicing of mortgage loans by Seller or any Subsidiary of Seller or the
business operations of Seller or any Subsidiary of Seller, with the exception of
normally scheduled or other routine audits or examinations by the regulators of
Seller or any Subsidiary of Seller;

(ix)        any disqualification or suspension of Seller or any Subsidiary of
Seller by an Agency, including any notification or knowledge, from any source,
of any disqualification or suspension, or any warning of any such
disqualification or suspension or impending or threatened disqualification or
suspension;

(x)         the occurrence of any actions, inactions or events upon which an
Agency may, in accordance with Agency Guidelines, disqualify or suspend Seller
or any Subsidiary of Seller as a seller or servicer, including, but not limited
to, those events or reasons for disqualification or suspension enumerated in
Chapter 5 of the Freddie Mac Single Family Seller/Servicer Guide;

(xi)        the filing, recording or assessment of any federal, state or local
tax Lien against Seller or any Subsidiary of Seller, or any of Seller’s or any
such Subsidiary’s assets in an amount in excess of One Hundred Thousand Dollars
($100,000);

(xii)       the occurrence of any Event of Default hereunder or the occurrence
of any Default;

(xiii)      the suspension, revocation or termination of any licenses or
eligibility as described under Paragraph 10(a)(ix) of Seller or any Subsidiary
of Seller if such action could reasonably be expected to result in a Material
Adverse Effect;

(xiv)      any other action, event or condition of any nature which could
reasonably be expected to result in a Material Adverse Effect or which, with or
without notice or lapse of time or both, will constitute a default under any
other material agreement, instrument or indenture to which Seller or any
Subsidiary of Seller is a party or to which its properties or assets may be
subject; or

(xv)       any alleged breach by Buyer of any provision of this Agreement or of
any of the other Transaction Documents.

 

(e)

Payment of Debt, Taxes, etc.

(i)       Seller shall pay and perform all obligations and Debt of Seller, and
cause to be paid and performed all obligations and Debt of its Subsidiaries in
accordance with the terms thereof, and pay and discharge or cause to be paid and
discharged all taxes, assessments and governmental charges or levies imposed
upon Seller, its Subsidiaries, or upon their respective income, receipts or
properties, before the same shall become past due, as well as all lawful claims
for labor, materials or supplies or otherwise which, if unpaid, might become a
Lien upon such properties or any part thereof; provided that Seller and its
Subsidiaries shall not be required to pay obligations, Debt, taxes, assessments
or governmental charges or levies or claims for labor, materials or supplies for
which Seller or its Subsidiaries shall have obtained an adequate bond or
adequate

 

39



--------------------------------------------------------------------------------

insurance or which are being contested in good faith and by proper proceedings
that are being reasonably and diligently pursued, if such proceedings do not
involve any likelihood of the sale, forfeiture or loss of any such property or
any interest therein while such proceedings are pending; and provided further
that book reserves adequate under GAAP shall have been established with respect
thereto.

(ii)      (A)      All payments made by Seller under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority, excluding
taxes imposed on (or measured by) its net income (however denominated) or
capital, branch profits taxes, franchise taxes or any other tax imposed on the
net income by the United States, a state or a foreign jurisdiction under the
laws of which Buyer is organized or of its applicable lending office, or any
political subdivision thereof (collectively, “Taxes”), all of which shall be
paid by Seller for its own account not later than the date when due. If Seller
is required by Requirement of Law to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes; and (d) pay to Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Taxes, a net amount equal to the amount it would have received
under this Agreement, as if no such deduction or withholding had been made.

          (B)       In addition, Seller agrees to pay to the relevant
Governmental Authority in accordance with all applicable Requirements of Law any
current or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies (including, without limitation, mortgage
recording taxes, transfer taxes and similar fees) imposed by the United States
or any taxing authority thereof or therein that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement (“Other Taxes”).

          (C)       Seller agrees to indemnify Buyer for the full amount of
Taxes (including additional amounts with respect thereto) and Other Taxes, and
the full amount of Taxes of any kind imposed by any jurisdiction on amounts
payable under this subparagraph, and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, provided that
Buyer shall have provided Seller with evidence, reasonably satisfactory to
Seller, of payment of Taxes or Other Taxes, as the case may be.

          (D)       Any assignee of Buyer that is not incorporated or otherwise
created under the laws of the United States, any State thereof, or the District
of Columbia (a “Foreign Buyer”) shall provide Seller with properly completed
United States Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI or any
successor form prescribed by the IRS, certifying that such Foreign Buyer is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on

 

40



--------------------------------------------------------------------------------

payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States on or prior to the date upon which each such Foreign Buyer
becomes a purchaser of Mortgage Loans hereunder. Each Foreign Buyer will
resubmit the appropriate form on the earliest of (x) the third anniversary of
the prior submission or (y) on or before the expiration of thirty (30) days
after there is a “change in circumstances” with respect to such Foreign Buyer as
defined in Treas. Reg. Section 1.1441(e)(4)(ii)(D). For any period with respect
to which a Foreign Buyer has failed to provide Seller with the appropriate form
or other relevant document pursuant to this subparagraph (unless such failure is
due to a change in any Requirement of Law occurring subsequent to the date on
which a form originally was required to be provided), such Foreign Buyer shall
not be entitled to any “gross-up” of Taxes or indemnification under this
Paragraph 11(e) with respect to Taxes imposed by the United States; provided
that should a Foreign Buyer, which is otherwise exempt from a withholding tax,
become subject to Taxes because of its failure to deliver a form required
hereunder, Seller shall take such steps as such Foreign Buyer shall reasonably
request to assist such Foreign Buyer to recover such Taxes.

          (E)      If Buyer, in its sole opinion, determines that it has finally
and irrevocably received or been granted a refund in respect of any Taxes paid
as to which indemnification had been paid by Seller pursuant to this Paragraph
11(e), Buyer shall promptly remit such refund, net of all reasonable
out-of-pocket costs and expenses, to Seller; provided that Seller agrees to
promptly return any such refund to Buyer if Buyer is required to repay such
refund to the relevant taxing authority. Nothing contained herein shall impose
an obligation on Buyer to apply for any such refund.

          (F)      Without prejudice to the survival or any other agreement of
Seller hereunder, the agreements and obligations of the Parties contained in
this Paragraph 11(e) shall survive the termination of this Agreement. Nothing
contained in this Paragraph 11(e) shall require Buyer to make available any of
its tax returns or other information that it deems to be confidential or
proprietary.

          (G)      Each Party acknowledges that it is its intent, for purposes
of U.S. federal, state and local income and franchise taxes only, to treat each
purchase transaction hereunder as indebtedness of Seller that is secured by the
Mortgage Loans and that the Mortgage Loans are owned by Seller in the absence of
an Event of Default by Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.

(f)       Insurance.     Seller shall, and shall cause its Subsidiaries to,
maintain (a) errors and omissions insurance or mortgage impairment insurance and
blanket bond coverage, with such companies and in such amounts as to satisfy
prevailing Agency Guidelines requirements applicable to a qualified mortgage
originating institution; and (b) liability insurance and fire and other hazard
insurance on its properties, with responsible insurance companies in such
amounts and against such risks as is customarily carried by similar businesses
operating in the same vicinity. Photocopies of such policies shall be furnished
to Buyer without charge upon obtaining such coverage or any renewal of or
modification to such coverage.

 

41



--------------------------------------------------------------------------------

(g)       Financial Statements and Other Reports. Seller shall deliver or cause
to be delivered to Buyer:

(i)        As soon as available and in any event not later than 30 days after
the end of each calendar month, statements of income and changes in
stockholders’ equity of Seller and, if applicable, Seller’s Subsidiaries, on a
consolidated basis for the immediately preceding month, and related balance
sheet as at the end of the immediately preceding month, and after the end of
each fiscal quarter, statements of cash flow of Seller and, if applicable,
Seller’s Subsidiaries, on a consolidated basis for the immediately preceding
quarter, all in reasonable detail, prepared in accordance with GAAP applied on a
consistent basis, and certified as to the fairness of presentation by the chief
financial officer or other Authorized Officer, subject, however, to normal
year-end audit adjustments and the absence of footnotes or schedules;

(ii)       As soon as available and in any event not later than 90 days after
Seller’s fiscal year end, statements of income, changes in stockholders’ equity
and cash flows of Seller, and, if applicable, Seller’s Subsidiaries, on a
consolidated basis for the preceding fiscal year, the related balance sheet as
at the end of such year (setting forth in comparative form the corresponding
figures for the preceding fiscal year), all in reasonable detail, prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved, and accompanied by an opinion in form and substance satisfactory to
Buyer and prepared by an accounting firm reasonably satisfactory to Buyer, or
other independent certified public accountants of recognized standing selected
by Seller and reasonably acceptable to Buyer, as to said financial statements
and a certificate signed by the chief financial officer or other Authorized
Officer stating that said financial statements fairly present the financial
condition, results and cash flows of operations of Seller (and, if applicable,
Seller’s Subsidiaries on a consolidated basis) as at the end of, and for, such
year;

(iii)      Together with each delivery of financial statements required in this
Paragraph, a Compliance Certificate executed by the chief financial officer or
other Authorized Officer;

(iv)      Photocopies of all regular or periodic financial and other reports, if
any, which Seller or any Subsidiary of Seller shall file with the SEC or any
other Governmental Authority (other than tax and limited liability company
filings), not later than five (5) days after filing,

(v)       An executive summary of each audit completed by any Agency of Seller
or any of its Subsidiaries by no later than fifteen (15) days after Seller
receives such audit, and (except to the extent that Seller is prohibited by
applicable Law or regulation from providing it) a photocopy of any such audit
that is requested by Seller by no later than fifteen (15) days after receiving
Buyer’s request for such photocopy;

(vi)      Not less frequently than once every week (and more often if requested
by Buyer), a report in form and substance reasonably satisfactory to Buyer
summarizing the

 

42



--------------------------------------------------------------------------------

Hedging Arrangements, if any, then in effect with respect to all Mortgage Loans
then owned by Buyer and interim serviced by Seller (or a Successor Servicer);

(vii)       On each Business Day, a data tape for Purchased Mortgage Loans
including the information described on Exhibit I and such other information
reasonably requested by Buyer from time to time; and

(viii)      From time to time, with reasonable promptness, such further
information regarding the Mortgage Assets, or the business, operations,
properties or financial condition of Seller as Buyer may reasonably request.

(h)          Limits on Distributions.  Seller shall not pay, make or declare or
incur any liability to pay, make or declare any dividend (excluding stock
dividends) or other distribution, direct or indirect, on or on account of any
shares of its stock (or equivalent equity interest) or any redemption or other
acquisition, direct or indirect, of any shares of its stock (or equivalent
equity interest) or of any warrants, rights or other options to purchase any
shares of its stock (or equivalent equity interest), nor purchase, acquire,
redeem or retire any stock (or equivalent equity interest) in itself whether now
or hereafter outstanding, except that, so long as no Default or Event of Default
exists at such time or will occur as a result of such payment, Seller may pay
Permitted Dividends.

(i)          Use of Chase’s Name.  Seller shall and shall cause its Subsidiaries
to, confine its use of Buyer’s logo and the “JPMorgan” and “Chase” names to
those uses specifically authorized by Buyer in writing. Except where required by
the federal Real Estate Settlement Procedures Act or HUD’s Regulation X
thereunder, or the Helping Families Save Their Homes Act of 2009, as amended
from time to time, in no instance may Seller or any of its Subsidiaries disclose
to any prospective Mortgagor, or the agents of the Mortgagor, that such
Mortgagor’s Mortgage Loan will be offered for sale to Buyer. None of Seller or
its Subsidiaries may use Buyer’s name or logo to obtain any mortgage-related
services without the prior written consent of Buyer.

(j)          Reporting.  In its financial statements, Seller will report each
sale of a Mortgage Loan hereunder as a financing in accordance with GAAP.

(k)          Transactions with Affiliates.  Seller will not and will not permit
any of its Subsidiaries to (i) enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate unless such transaction is (a) otherwise
permitted under this Agreement or (b) both (1) in the ordinary course of
Seller’s or such Subsidiary’s business and (2) upon fair and reasonable terms no
less favorable to Seller or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person which is not an Affiliate, or (ii) make a
payment that is not otherwise permitted by this Paragraph 11 to any Affiliate.
Notwithstanding the foregoing, the following transactions are permitted:
(A) (1) any investment in an existing Subsidiary or in any Subsidiary acquired,
directly or indirectly, by Pulte Homes, Inc. or Seller as a result of the merger
with Centex Corporation, and (2) the payment of management fees or other
intercompany payables to Pulte Homes, Inc. in a manner and amount consistent
with past practices; provided that, at the time of any such transaction, no
Default or Event of Default exists or would result therefrom; and (B) the

 

43



--------------------------------------------------------------------------------

remittance of Loan proceeds to any Affiliate of Seller arising out of the sale
of homes by such Affiliate financed by Seller in the ordinary course of
business.

(l)       Defense of Title; Preservation of Mortgage Assets.  Seller warrants
and will defend the right, title and interest of Buyer in and to all Mortgage
Assets against all adverse claims and demands of all Persons whomsoever. Seller
shall do all things necessary to preserve the Mortgage Assets so that such
Mortgage Assets remain subject to a first priority perfected Lien hereunder
subject only to such liens and encumbrances as are described in paragraph (b) of
the attached Exhibit B. Without limiting the foregoing, Seller will comply with
all Requirements of Law applicable to Seller and relating to the Mortgage Assets
and cause the Mortgage Assets to comply with all applicable Requirements of Law.
Seller will not allow any default to occur for which Seller is responsible under
any Mortgage Assets or any Transaction Documents and Seller shall fully perform
or cause to be performed when due all of its obligations under any Mortgage
Assets and the Transaction Documents.

(m)     Limitation on Sale of Assets.  Seller shall not convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any of its Subsidiaries to Transfer all or substantially all
of its assets to any Person; provided that Seller may (i) allow such action with
respect to any Subsidiary which is not a material part of Seller’s overall
business operations and (ii) sell Mortgage Loans in the ordinary course of its
business, including pursuant to mortgage repurchase facilities with third
parties.

(n)      No Amendment or Compromise.  Without Buyer’s prior written consent,
none of Seller or those acting on Seller’s behalf shall amend or modify, or
waive any term or condition of, or settle or compromise any claim in respect of,
any item of the Purchased Mortgage Loans (except to the extent permitted by
applicable Agency guidelines), any related rights or any of the Transaction
Documents.

(o)      Loan Determined to be Defaulted or Defective.  Upon discovery by Seller
that any Purchased Mortgage Loan is a Defaulted Loan or a Defective Mortgage
Loan, Seller shall promptly give notice of such discovery to Buyer.

(p)      Further Assurances.  Seller agrees to do such further acts and things
and to execute and deliver to Buyer such additional assignments,
acknowledgments, agreements, powers and instruments as are reasonably required
by Buyer to carry into effect the intent and purposes of this Agreement and the
other Transaction Documents, to perfect the interests of Buyer in the Mortgage
Assets or to better assure and confirm unto Buyer its rights, powers and
remedies hereunder and thereunder.

(q)      Hedging Arrangements.  If and to the extent (if any) that Buyer shall
approve in writing Seller’s use of Hedging Arrangements in lieu of Takeout
Commitments, Seller shall maintain Hedging Arrangements with respect to all
Mortgage Loans not the subject of Takeout Commitments reasonably satisfactory to
Buyer, with Persons reasonably satisfactory to Buyer, in order to mitigate the
risk that the Market Value of any such Mortgage Loan will change as a result

 

44



--------------------------------------------------------------------------------

of a change in interest rates or the market for mortgage loan assets before the
Mortgage Loan is purchased by an Approved Takeout Investor or repurchased by
Seller.

(r)       No Guaranties.  Without the prior written consent of Buyer, Seller
shall not, and shall not permit any of its Subsidiaries to, guaranty any Debt
other than Debt incurred by a Subsidiary for a warehouse or repurchase facility
for Mortgage Loans.

(s)       Underwriting Guidelines.  Seller will underwrite Eligible Mortgage
Loans in compliance with its underwriting guidelines in effect on the date
hereof. Seller will not change its underwriting guidelines in any material
respect without the prior written consent of Buyer (which consent shall not be
unreasonably withheld or delayed).

(t)       No Mergers, Acquisitions, Subsidiaries.  Seller will not consolidate
or merge with or into any entity (unless Seller is the surviving entity),
consolidate, acquire any interest in any Person or create, form or acquire any
Subsidiary, except Seller may acquire CTX or may form a new Subsidiary to
acquire the equity or assets of CTX.

(u)       UCC.  Seller will not change its name, identity, corporate structure
or location (within the meaning of Paragraph 9-307 of the UCC) unless it shall
have (i) given Buyer at least thirty (30) days’ prior written notice thereof and
(ii) delivered to Buyer all financing statements, amendments, instruments, legal
opinions and other documents requested by Buyer in connection with such change.
Seller will keep its principal place of business and chief executive office at
the location specified in Paragraph 15 (except that on or about October 31,
2009, such office and place of business shall be moved to 7390 S. Iola Street,
Englewood, CO 80112), and the office where it maintains any physical records of
the Purchased Mortgage Loans at a corporate facility of Seller, or, in any such
case, upon thirty (30) days’ prior written notice to Buyer, at another location
within the United States.

(v)       Takeout Commitments.  Except to the extent superseded by this
Agreement, Seller covenants that it shall continue to perform all of its duties
and obligations to the Approved Takeout Investor, under any applicable Takeout
Commitment and Takeout Agreement and otherwise, with respect to a Purchased
Mortgage Loan as if such Mortgage Loan were still owned by Seller and to be sold
directly by Seller to the Approved Takeout Investor pursuant to such Takeout
Commitment on the date provided therein without the intervening ownership of
Buyer pursuant to this Agreement. Without limiting the generality of the
foregoing, Seller shall timely assemble all records and documents concerning the
Mortgage Loan required under any applicable Takeout Commitment (except that
photocopies instead of originals shall be used for those documents already
provided to Buyer in the Loan File) and all other documents and information that
may have been required or requested by the Approved Takeout Investor, and Seller
shall make all representations and warranties required to be made to the
Approved Takeout Investor under the applicable Takeout Commitment and Takeout
Agreement.

(w)       Financial Covenants.

(i)       Leverage Ratio.  Seller shall not permit the Leverage Ratio of Seller
(and, if applicable, its Subsidiaries, on a consolidated basis) to exceed 10 to
1 computed as of the end of each calendar month.

 

45



--------------------------------------------------------------------------------

(ii)       Minimum Adjusted Tangible Net Worth.   Seller shall not permit the
Adjusted Tangible Net Worth of Seller (and, if applicable, its Subsidiaries, on
a consolidated basis), computed as of the end of each calendar month, to be less
than Fifty-Seven Million Dollars ($57,000,000).

(iii)      Minimum Special Current Ratio.   Seller shall not permit the Special
Current Ratio of Seller (and, if applicable, its Subsidiaries, on a consolidated
basis), computed as of the end of each calendar month, to be less than 1.05 to
1.00.

(iv)      Maintenance of Liquidity.   Seller shall:

  (A)       maintain at all times unencumbered Liquidity in an amount greater
than or equal to three percent (3%) of actual total assets (including the
balance on deposit in the Cash Pledge Account, but excluding any restricted cash
or cash pledged to third parties); and

  (B)       maintain at all times Available Warehouse Facilities from buyers and
lenders other than Buyer such that the Available Warehouse Facility under this
Agreement constitutes no more than fifty percent (50%) of Seller’s aggregate
Available Warehouse Facilities.

(v)       Net Income.   For each of the quarters ending September 30, 2009, and
December 31, 2009, Seller’s negative net income before taxes shall not be more
than $3,000,000. Commencing with the quarter ending March 31, 2010, Seller shall
not permit its net income before taxes, for such quarter and each calendar
quarter thereafter, to be less than One Dollar ($1).

(vi)      Maximum Warehouse Capacity Ratio.   Seller shall not permit the
Maximum Warehouse Capacity Ratio of Seller (and, if applicable, its
Subsidiaries, on a consolidated basis) to exceed 20 to 1, computed as of the end
of each calendar month.

(vii)     Wholesale Originations.   Seller shall Originate no more than twenty
percent (20%) of its total Mortgage Loan originations in any calendar month
through wholesale or broker originations.

(x)         Government Regulation.   Seller shall not (1) be or become subject
at any time to any Requirement of Law (including, without limitation, the U.S.
Office of Foreign Asset Control list) that prohibits or limits Buyer from making
any advance or extension of credit to Seller or from otherwise conducting
business with Seller, or (2) fail to provide documentary and other evidence of
Seller’s identity as may be requested by Buyer at any time to enable Buyer to
verify Seller’s identity or to comply with any applicable Requirement of Law,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

(y)         Management Change.   Seller will notify Buyer in writing within
thirty (30) days after any material change in the management of Seller (For
purposes hereof, a material change in the management of Seller shall consist of
Debra Still no longer serving as Chief Executive Officer of Seller or David
Bruining no longer serving as Chief Financial Officer of Seller). If Buyer
reasonably disapproves of the change in management, Buyer shall give written
notice of

 

46



--------------------------------------------------------------------------------

disapproval within thirty (30) days after receipt of Seller’s notice together
with Buyer’s recommendations for resolving such management change to Buyer’s
satisfaction. If Seller opts not to resolve such change in management to Buyer’s
satisfaction within thirty (30) days after Buyer’s notice of disapproval, Buyer
may accelerate the Termination Date by giving written notice of the accelerated
Termination Date to Seller.

 

12.

Events of Default; Remedies.

(a)       Each of the following events shall, upon the occurrence and
continuance thereof, be an “Event of Default”:

(i)       Seller shall fail to:

(A)      remit any Repurchase Price when due;

(B)      remit any Price Differential or Facility Fee when due and such failure
is not cured within one (1) Business Day after the relevant due date;

(C)      deposit when due any Income into the Income Account;

(D)      remit any fees (other than the Facility Fee), escrow payment or other
amount when due pursuant to the terms of this Agreement or any other Transaction
Document and such failure is not cured within three (3) Business Days after the
relevant due date;

(E)      cure any Margin Deficit as provided in Paragraph 4; or

(F)      repurchase any Purchased Mortgage Loan at the time and for the amount
required hereunder; or

(ii)      (A) any representation or warranty made by Seller in connection with
this Agreement or any other Transaction Document or contained herein or therein
is inaccurate or incomplete in any material respect on or as of the date made or
hereafter becomes untrue in any material respect or (B) any information
contained in any written statement, report, financial statement or certificate
made or delivered by Seller (either before or after the date hereof) to Buyer
pursuant to the terms of any Transaction Document is untrue or incorrect in any
material respect as of the date when made or deemed made; provided that,
notwithstanding the foregoing, any breach of a representation and warranty with
respect to a Purchased Mortgage Loan under Paragraph 10(a)(i) or Paragraph 10(b)
(including any such representation and warranty set forth in Exhibit B) shall
not constitute a Default or Event of Default hereunder if such breach was not
knowing, willful or fraudulent and either (x) such breach does not result in a
Margin Deficit under Paragraph 4 or (y) if such breach results in a Margin
Deficit under Paragraph 4, Seller cures such Margin Deficit as provided in
Paragraph 4; or

(iii)     Seller shall fail in the observance or performance of any duty,
responsibility or obligation imposed by or set forth in Paragraph:

 

47



--------------------------------------------------------------------------------

 (A)      11(c) (Inspection of Properties and Books);

 (B)      11(o) (Loan Determined to be Defaulted or Defective)

 (C)      11(w) (Financial Covenants); or

 (D)      11(y) (Management Change); or

(iv)      Seller shall fail in the observance or performance of any duty,
responsibility or obligation imposed by or set forth in Paragraph:

 (A)      11(d) (Notices);

 (B)      11(f) (Insurance);

 (C)      11(g) (Financial Statements and Other Reports);

 (D)      11(h) (Limits on Distributions);

 (E)      11(k) (Transactions with Affiliates);

 (F)      11(l) (Defense of Title; Preservation of Mortgage Assets);

 (G)      11(m) (Limitation on Sale of Assets);

 (H)      11(n) (No Amendment or Compromise);

 (I)       11(p) (Further Assurances);

 (J)       11(q) (Hedging Arrangements);

 (K)     11(r) (No Guaranties);

 (L)      11(s) (Underwriting Guidelines);

 (M)     11(t) (No Mergers, Acquisitions, Subsidiaries); or

 (N)      11(v) (Takeout Commitments)

and Seller fails to cure such failure and all of its material effects for a
period of five (5) Business Days; or

(v)      Seller shall fail in the observance or performance of any duty,
responsibility or obligation imposed by or set forth in:

(A)      Paragraph 11(a) (Maintenance of Existence; Conduct of Business) other
than the provisions thereof described or referred to in subparagraph
12(a)(viii), 12(a)(ix) or 12(a)(x) below;

 

48



--------------------------------------------------------------------------------

(B)       Paragraph 11(b) (Compliance with Applicable Laws);

(C)       Paragraph 11(e) (Payment of Debt, Taxes, etc.);

(D)       Paragraph 11(i) (Use of Chase’s Name);

(E)       Paragraph 11(j) (Reporting);

(F)       Paragraph 11(u) (UCC);

(G)       Paragraph 11(x) (Government Regulation); or

(H)       any provision of this Agreement or any of the other Transaction
Documents except those Paragraphs of this Agreement that are specifically
referenced in this Paragraph 12(a);

and Seller fails to cure such failure and all of its material effects for a
period of thirty (30) days; or

(vi)       any Act of Insolvency occurs with respect to (A) Seller or Pulte
Homes, Inc., or (B) any of Seller’s Subsidiaries and, in the case of an event
under this clause (B), such Act of Insolvency could reasonably be expected to
result in a Material Adverse Effect; or

(vii)      a judgment or decree is entered against Seller or any of its
Subsidiaries involving claims in an amount in excess of Five Hundred Thousand
Dollars ($500,000) not paid or not fully covered by insurance and such judgment
or decree is not vacated, discharged, or stayed or bonded pending appeal within
thirty (30) days from entry thereof; or

(viii)     any Agency, or private investor, or any other Person seizes or takes
control of the servicing portfolio of Seller or any of Seller’s Subsidiaries,
for breach of any servicing agreement applicable to such servicing portfolio or
for any other reason whatsoever; or

(ix)       any Agency revokes or materially restricts the authority of Seller or
any of Seller’s Subsidiaries to Originate, purchase, sell or service Mortgage
Loans, or Seller, any of Seller’s Subsidiaries, or any Subservicer shall fail to
meet all requisite servicer eligibility qualifications promulgated by any
Agency; or

(x)        any Governmental Authority other than an Agency revokes or materially
restricts the authority of Seller or any of Seller’s Subsidiaries to Originate,
purchase, sell or service Mortgage Loans, and such revocation, restriction or
failure could reasonably be expected to result in a Material Adverse Effect; or

(xi)       there is a material default by Seller or any of its Affiliates or
Subsidiaries under an agreement (if any) that Seller, or any of its Affiliates
or Subsidiaries, has entered into with Buyer, or any of its Affiliates or
Subsidiaries; or

 

49



--------------------------------------------------------------------------------

(xii)      Seller or any of its Subsidiaries fails to pay when due any other
Debt in excess of Two Hundred Fifty Thousand Dollars ($250,000) individually or
in the aggregate beyond any period of grace provided, or there occurs any breach
or default with respect to any material term of any such Debt, if the effect of
such failure, breach or default is to cause, or to permit the holder or holders
thereof (or a trustee on behalf of such holder or holders) to cause, such Debt
of such Person to become or be declared due prior to its stated maturity (upon
the giving or receiving of notice, lapse of time, both, or otherwise); or

(xiii)     there is a Material Adverse Effect; or

(xiv)     Seller or any of its Subsidiaries defaults under any mortgage loan
repurchase arrangement in excess of Two Hundred Fifty Thousand Dollars
($250,000) individually or in the aggregate similar to this Agreement, including
off balance sheet repurchase arrangements, or under any warehouse lending
arrangement in excess of Two Hundred Fifty Thousand Dollars ($250,000)
individually or in the aggregate, including off balance sheet warehouse lending
arrangements, which it may have with any other Person, beyond any period of
grace provided beyond any applicable notice and grace periods; or

(xv)      (A)  Seller shall assert that any Transaction Document is not in full
force and effect or shall otherwise seek to terminate or disaffirm its
obligations under any such Transaction Document at any time following the
execution thereof or (B) any Transaction Document ceases to be in full force and
effect, or any of Seller’s material obligations under any Transaction Document
shall cease to be in full force and effect, or the enforceability thereof shall
be contested by Seller; or

(xvi)     any Governmental Authority or any Person acting or purporting to act
under Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the assets of Seller, any of its Subsidiaries, or any Subservicer, or shall have
taken any action to displace the management of Seller or any of its Subsidiaries
or to curtail its authority in the conduct of the business of Seller or any of
its Subsidiaries, or to restrict the payment of dividends to Seller by any
Subsidiary of Seller, and such action shall not have been discontinued or stayed
within thirty (30) days; or

(xvii)    any Change in Control of Seller or any of its Subsidiaries shall have
occurred without Buyer’s prior written consent; or

(xviii)   any failure by Seller to deliver assignments executed in blank to
Buyer or its designee for any Purchased Mortgage Loan within five (5) Business
Days following any termination of Seller’s MERS membership; or

(xix)     the initiation of any investigation of Seller by any Governmental
Authority, which is reasonably likely to have a material adverse effect on
Seller’s ability to perform its obligations under this Agreement or the other
Transaction Documents;

 

50



--------------------------------------------------------------------------------

provided, that Seller is not otherwise prohibited from disclosing the fact of
the investigation; or

(xx)       the Pension Benefit Guaranty Corp. shall, or shall indicate its
intention to, file notice of a Lien pursuant to Section 4068 of ERISA with
regard to any of the assets of Seller or any of its Subsidiaries; or

(xxi)      Seller shall become subject to registration as an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

(b)       If an Event of Default occurs and is continuing, then, Buyer may, at
its option by written notice to Seller (i) declare the Repurchase Date for each
outstanding Transaction hereunder, if it has not already occurred, to be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise, such
Transaction shall be deemed immediately canceled), (ii) terminate and replace
Seller as interim servicer with respect to any Mortgage Assets at the cost and
expense of Seller, (iii) direct or cause Seller to direct, all Mortgagors to
remit all Income directly to an account specified by Buyer and (iv) terminate
any commitment of Buyer to purchase Mortgage Loans under this Agreement.

(c)       If Buyer has exercised the option referred to in Paragraph 12(b), then
(i) Seller’s obligations hereunder to repurchase all Purchased Mortgage Loans in
such Transactions on the Repurchase Date determined in accordance with
Paragraph 12(b)(i) shall thereupon become immediately due and payable, (ii) to
the extent permitted by applicable law, the Repurchase Price with respect to
each such Transaction shall be increased by the aggregate amount obtained by
daily application of (x) the greater of (i) the Pricing Rate for such
Transaction and (ii) two percent (2.0%) plus the Prime Rate to (y) the
Repurchase Price for such Transaction as of the Repurchase Date as determined
pursuant to Paragraph 12(b) (decreased as of any day by (A) any amounts retained
by Buyer with respect to such Repurchase Price pursuant to clause (iii) or
clause (iv) of this Paragraph and (B) any proceeds from the sale of Purchased
Mortgage Loans pursuant to Paragraph 12(d), on a 360 day per year basis for the
actual number of days during the period from and including the date of the Event
of Default giving rise to such option to but excluding the date of payment of
the Repurchase Price as so increased, (iii) all Income paid after such exercise
or deemed exercise shall be payable to and retained by Buyer and shall be
applied to the aggregate unpaid Repurchase Prices and all other amounts owed by
Seller to Buyer or any other Indemnified Party under the Transaction Documents,
(iv) in accordance with Paragraphs 4 and 5, all amounts on deposit in the
Accounts, shall be applied by Buyer to the aggregate unpaid Repurchase Prices
and all other amounts owed by Seller to Buyer or any other Indemnified Party
under the Transaction Documents, (v) Seller shall, if directed by Buyer in
writing, immediately deliver to Buyer any documents then in Seller’s possession
relating to any Purchased Mortgage Loans subject to such Transactions,
(iv) Buyer may, by notice to Seller, declare the Termination Date to have
occurred, except that, in the case of any event described in
Paragraph 12(a)(vi), the Termination Date shall be deemed to have occurred
automatically upon the occurrence of such event.

 

51



--------------------------------------------------------------------------------

(d)      Upon the occurrence and during the continuance of any Event of Default,
without prior notice to Seller, Buyer may (A) immediately sell, on a servicing
released or servicing retained basis as Buyer deems desirable, in a recognized
market at such price or prices as Buyer may in its sole discretion deem
satisfactory, any or all Purchased Mortgage Loans subject to such Transactions
and apply the proceeds thereof to the aggregate unpaid Repurchase Prices and any
other amounts owing by Seller to Buyer or any other Indemnified Party under the
Transaction Documents or (B) in its sole discretion elect, in lieu of selling
all or a portion of such Purchased Mortgage Loans, to give Seller credit for
such Purchased Mortgage Loans in an amount equal to the Market Value therefor on
such date against the aggregate unpaid Repurchase Prices and any other amounts
owing by Seller to Buyer or any other Indemnified Party under the Transaction
Documents.

           The proceeds of any disposition described above shall be applied
first, to the out-of-pocket costs and expenses reasonably incurred by Buyer in
connection with or as a result of an Event of Default (including, without
limitation, legal fees, consulting fees, accounting fees, file transfer and
inventory fees, costs and expenses incurred in respect of a transfer of the
servicing of the Purchased Mortgage Loans and costs and expenses incurred in
connection with a disposition of the Purchased Mortgage Loans); second, to costs
of cover and/or related hedging transactions; third, to the aggregate and
accrued Price Differential owed hereunder, fourth, to the remaining aggregate
Repurchase Prices owed hereunder; fifth, to any other accrued and unpaid
obligations of Seller hereunder and under the other Transaction Documents, and
sixth, any remaining proceeds shall be paid to Seller or other Person legally
entitled thereto.

           The parties acknowledge and agree that (1) the Purchased Mortgage
Loans subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Purchased Mortgage Loans, Buyer may
establish the source therefor in its sole discretion, (3) all prices, bids and
offers shall be determined together with accrued Income (except to the extent
contrary to market practice with respect to the relevant Purchased Mortgage
Loans) and (4) in soliciting price, bid and offer quotations for any Purchased
Mortgage Loan, it is reasonable for Buyer to use only the information provided
by Seller on the daily data tape pursuant to Paragraph 11(g)(vii). The parties
further recognize that it may not be possible to purchase or sell all of the
Purchased Mortgage Loans on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Mortgage Loans may not be liquid at such time. In view of the nature of the
Purchased Mortgage Loans, the parties agree that liquidation of a Transaction or
the underlying Purchased Mortgage Loans does not require a public purchase or
sale and that a good faith private purchase or sale shall be deemed to have been
made in a commercially reasonable manner. Accordingly, Buyer may elect the time
and manner of liquidating any Purchased Mortgage Loan and nothing contained
herein shall obligate Buyer to liquidate any Purchased Mortgage Loan on the
occurrence of an Event of Default or to liquidate all Purchased Mortgage Loans
in the same manner or on the same Business Day and no such exercise of any right
or remedy shall constitute a waiver of any other right or remedy of Buyer.

(e)       Seller shall be liable to Buyer for (i) the amount of all reasonable
legal fees or other out-of-pocket expenses reasonably incurred by Buyer in
connection with or as a result of an Event of Default, (ii) damages in an amount
equal to the reasonable out-of-pocket cost (including

 

52



--------------------------------------------------------------------------------

all fees, expenses and commissions determined in good faith) of entering into
replacement transactions and entering into or terminating hedge transactions in
connection with or as a result of an Event of Default and (iii) any other loss,
damage or out-of-pocket cost or expense reasonably incurred directly arising or
resulting from the occurrence of an Event of Default.

(f)       To the extent permitted by applicable law, Seller shall be liable to
Buyer for interest on any amounts owing by Seller hereunder, from the date
Seller becomes liable for such amounts hereunder until such amounts are (i) paid
in full by or on behalf of Seller or (ii) satisfied in full by the exercise of
Buyer’s rights hereunder. Interest on any sum payable by Seller to Buyer under
this Paragraph 12(f) shall be at a rate equal to the greater of the Pricing Rate
for the relevant Transaction and the Prime Rate.

(g)       If an Event of Default occurs and is continuing, Buyer shall have, in
addition to its rights hereunder, any rights otherwise available to it under any
other agreement entered into in connection with the Transactions contemplated by
this Agreement, under applicable law or in equity.

(h)       Seller hereby acknowledges, admits and agrees that Seller’s
obligations under this Agreement are recourse obligations of Seller.

 

13.

Interim Servicing of the Purchased Mortgage Loans

(a)       As a condition of purchasing an Eligible Mortgage Loan, Buyer hereby
engages Seller to interim service such Purchased Mortgage Loan as agent for
Buyer for a term of forty-five (45) days during the Post Origination Period (the
“Interim Servicing Term”), which is renewable as provided in clause (vi) below,
on the following terms and conditions:

(i)        Seller shall interim service and temporarily administer the Purchased
Mortgage Loan on behalf of Buyer in accordance with prudent mortgage loan
servicing standards and procedures generally accepted in the mortgage banking
industry and in accordance with all applicable requirements of the Agencies,
Requirements of Law, the provisions of any applicable servicing agreement, and
the requirements of any applicable Takeout Agreement and the Approved Takeout
Investor, so that the eligibility of the Purchased Mortgage Loan for purchase
under such Takeout Agreement is not voided or reduced by such interim servicing
and temporary administration;

(ii)       If any Eligible Mortgage Loan that is proposed to be sold on a
Purchase Date is serviced by a servicer other than Seller or any of its
Affiliates (a “Subservicer”), or if the interim servicing of any Purchased
Mortgage Loan is to be transferred to a Subservicer, Seller shall provide a copy
of the related subservicing agreement and a Subservicer Instruction Letter
executed by such Subservicer (collectively, the “Subservicing Agreement”) to
Buyer prior to such Purchase Date or interim servicing transfer date, as
applicable. Each such Subservicing Agreement shall be in form and substance
reasonably acceptable to Buyer. In addition, Seller shall have obtained the
prior written consent of Buyer for such Subservicer to subservice the Purchased
Mortgage Loans, which consent may be withheld in Buyer’s sole discretion. In no
event shall Seller’s use of a Subservicer relieve Seller of its obligations
hereunder, and Seller

 

53



--------------------------------------------------------------------------------

shall remain liable under this Agreement as if Seller were interim servicing
such Purchased Mortgage Loans directly. Any termination of Seller as interim
servicer shall automatically terminate each Subservicer. In the event that any
Agency or Governmental Authority revokes or materially restricts any
Subservicer’s authority to originate, sell or service Mortgage Loans, or any
Subservicer shall fail to meet all requisite originator, seller and servicer
eligibility qualifications promulgated by any Agency, Buyer may direct Seller to
immediately terminate such Subservicer as a subservicer of any or all of the
Purchased Mortgage Loans and Seller shall promptly cause the termination of such
Subservicer as directed by Buyer.

(iii)       Seller acknowledges that it has no right, title or interest in the
Servicing Rights for any Purchased Mortgage Loan, and agrees that Seller may not
transfer or assign any rights to master service, service, interim service,
subservice or administer any Purchased Mortgage Loan prior to Seller’s
repurchase thereof from Buyer (by payment to Buyer of the Repurchase Price on
the applicable Repurchase Date) other than an interim servicing transfer to a
Subservicer approved by Buyer pursuant to a Subservicing Agreement approved by
Buyer as described above in this Paragraph.

(iv)       Seller shall deliver all physical and contractual servicing
materials, files and records for the servicing of each Purchased Mortgage Loan,
together with all of the related Servicing Records that are not already in
Buyer’s possession, to Buyer’s designee upon the earliest of (w) the occurrence
of a Default or Event of Default hereunder, (x) the termination of Seller as
interim servicer by Buyer pursuant to Paragraph 13(a)(v), (y) the expiration
(and non-renewal) of the Interim Servicing Term, or (z) the transfer of
servicing to any entity approved by Buyer and the assumption thereof by such
entity. Seller’s transfer of the Servicing Records and the physical and such
contractual servicing materials, files and records under this Paragraph shall be
in accordance with customary standards in the industry and such transfer shall
include the transfer of the gross amount of all escrows held for the related
mortgagors (without reduction for unreimbursed advances or “negative escrows”).

(v)        Buyer shall have the right to terminate Seller as interim servicer of
any of the Purchased Mortgage Loans, which right shall be exercisable in Buyer’s
sole discretion, upon written notice, at any time after any Event of Default has
occurred and is continuing.

(vi)       The Interim Servicing Term will be deemed renewed for an additional
forty-five (45) days on each Remittance Date succeeding the related Purchase
Date unless (i) Seller has sooner been terminated as interim servicer of all of
the Purchased Mortgage Loans or (ii) an Event of Default has occurred and is
continuing on such Remittance Date, in which latter event the Interim Servicing
Term will expire on such Remittance Date unless Buyer gives written notice to
Seller that the Interim Servicing Term is renewed and specifying the renewal
term.

(vii)      The Interim Servicing Term will automatically terminate and Seller
shall have no further obligation to interim service such Purchased Mortgage Loan
as agent for

 

54



--------------------------------------------------------------------------------

Buyer or to make the delivery of documents required under this Paragraph, upon
receipt by Buyer of the Repurchase Price therefor.

(viii)     Buyer has no obligation to pay Seller a fee for the interim servicing
obligations Seller agrees to assume hereunder, no fee or other compensation will
ever accrue or be or become owing, due or payable for or on account of such
interim servicing and such interim servicing rights have no monetary value.

(b)       During the period Seller is interim servicing the Purchased Mortgage
Loans as agent for Buyer, Seller agrees that Buyer is the owner of the related
Servicing Rights, Credit Files and Servicing Records and Seller acting as
interim servicer shall at all times maintain and safeguard, and cause any
Subservicer to maintain and safeguard, the Credit File for the Purchased
Mortgage Loan (including photocopies or images of the documents delivered to
Buyer), and accurate and complete records of its interim servicing of the
Purchased Mortgage Loan; Seller’s possession of the Credit Files and Servicing
Records being for the sole purpose of interim servicing such Purchased Mortgage
Loans and such retention and possession by Seller being in a temporary custodial
capacity only.

(c)       Seller further covenants as follows:

(i)         Buyer may, at any time during Seller’s business hours on reasonable
notice (provided that upon or during the occurrence of a Default or Event of
Default, no such notice shall be required), examine and make copies of all such
documents and records relating to interim servicing and administration of the
Purchased Mortgage Loans;

(ii)        At Buyer’s request, Seller shall promptly deliver to Buyer reports
regarding the status of any Purchased Mortgage Loan being interim serviced by
Seller, which reports shall include, but shall not be limited to, a description
of any event that could reasonably be expected to cause the Purchased Mortgage
Loan to become a Defaulted Loan or a Defective Mortgage Loan or any other
circumstances that could reasonably be expected to cause a material adverse
effect on such Purchased Mortgage Loan, Buyer’s title to such Purchased Mortgage
Loan or the collateral securing such Purchased Mortgage Loan; Seller may be
required to deliver such reports until the repurchase of the Purchased Mortgage
Loan by Seller;

(iii)       Seller shall promptly notify Buyer if it becomes aware of any
payment default that occurs under the Purchased Mortgage Loan or any default
under any Subservicing Agreement that would materially and adversely affect any
Purchased Mortgage Loan subject thereto; and

(iv)       If, during the Post-Origination Period, any Mortgagor contacts Seller
requesting a payoff quote on the related Purchased Mortgage Loan, Seller shall
ensure that any payoff quote provided requires Mortgagor to wire payoff funds
directly to the Funding Account and includes wiring instructions therefor.

(d)       Seller shall release its custody of the contents of any Credit File
and any Loan File only (i) in accordance with the written instructions of Buyer,
(ii) upon the consent of Buyer

 

55



--------------------------------------------------------------------------------

when such release is required as incidental to Seller’s servicing of the
Purchased Mortgage Loan, or is required to complete the Takeout Funding or
comply with the Takeout Guidelines, or (iii) as required by any Requirements of
Law.

(e)       Buyer reserves the right to appoint a successor interim servicer, or a
regular servicer, at any time after any Event of Default has occurred and is
continuing, to service any Purchased Mortgage Loan (each a “Successor Servicer”)
in its sole discretion. If Buyer elects to make such an appointment after the
occurrence of a Default or an Event of Default, Seller shall be assessed all
costs and expenses incurred by Buyer associated with transferring the physical
and contractual servicing materials, files and records for the servicing of each
Purchased Mortgage Loan, together with all related Servicing Records, to the
Successor Servicer. In the event of such an appointment, Seller shall perform
all acts and take all action so that any part of the Credit File and related
Servicing Records held by Seller, together with all funds in the Impound
Collection Account and other receipts relating to such Purchased Mortgage Loan,
are promptly delivered to the Successor Servicer, and shall otherwise fully
cooperate with Buyer in effectuating such transfer. Seller shall have no claim
for lost interim servicing income, any termination fee, lost profits or other
damages if Buyer appoints a Successor Servicer hereunder. Buyer may, in its sole
discretion if an Event of Default shall have occurred and be continuing, without
payment of any termination fee or any other amount to Seller, sell any or all of
the Purchased Mortgage Loans on a servicing released basis, at the sole cost and
expense of Seller.

(f)       In the event Seller is terminated as interim servicer of any Purchased
Mortgage Loan, whether by expiry of the Interim Servicing Term or by any other
means, Seller shall cooperate with Buyer in effecting such termination and
transferring all authority to interim service such Purchased Mortgage Loan to
the Successor Servicer. Without limiting the generality of the foregoing, Seller
shall, in the manner and at such times as the Successor Servicer or Buyer shall
reasonably request (i) promptly transfer all data in its possession relating to
the applicable Purchased Mortgage Loans and other Mortgage Assets to the
Successor Servicer in such electronic format as the Successor Servicer may
reasonably request, (ii) promptly transfer to the Successor Servicer, Buyer or
Buyer’s designee all other files, records, correspondence and documents relating
to the applicable Purchased Mortgage Loans and other Mortgage Assets and
(iii) fully cooperate and coordinate with the Successor Servicer and/or Buyer to
comply with any applicable so-called “goodbye” letter requirements, notices or
other applicable requirements of the Real Estate Settlement Procedures Act or
other applicable Requirements of Law applicable to the transfer of the servicing
of the applicable Purchased Mortgage Loans. Seller agrees that if Seller fails
to cooperate with Buyer or any Successor Servicer in effecting the termination
of Seller as servicer of any Purchased Mortgage Loan or the transfer of all
authority to service such Purchased Mortgage Loan to such Successor Servicer in
accordance with the terms hereof, Buyer will be irreparably harmed and entitled
to injunctive relief and shall not be required to post bond.

(g)       Notwithstanding anything to the contrary in any Transaction Document,
Seller and Buyer agree that all Servicing Rights with respect to the Purchased
Mortgage Loans are being transferred hereunder to Buyer on the applicable
Purchase Date, the Purchase Price for the Purchased Mortgage Loans includes full
and fair consideration for such Servicing Rights and such Servicing Rights shall
be transferred by Buyer to Seller upon Seller’s payment of the Repurchase Price
for such Purchased Mortgage Loans.

 

56



--------------------------------------------------------------------------------

14.

Single Agreement

Buyer and Seller acknowledge that, and have entered into this Agreement and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder, together with the provisions of the
Side Letter, constitute a single business and contractual relationship and have
been made in consideration of each other. Accordingly, each of Buyer and Seller
agrees (i) to perform all of its obligations in respect of each Transaction
hereunder and its obligations under the Side Letter, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder or any
obligations under the Side Letter and (iii) that payments, deliveries and other
transfers made by either of them in respect of any Transaction or any agreement
under the Side Letter shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder or any agreement under the Side Letter, and the obligations to make
any such payments, deliveries and other transfers may be applied against each
other and netted.

 

15.

Notices and Other Communications

Except as otherwise expressly provided herein, all such notices, statements,
demands or other communications shall be in writing and shall be deemed to have
been duly given and received (i) if sent by facsimile, upon the sender’s receipt
of confirmation of transmission of such facsimile from the sending facsimile
machine, (ii) by email, upon confirmation of receipt by the recipient, (ii) if
hand delivered, when delivery to the address below is made, as evidenced by a
confirmation from the applicable courier service of delivery to such address,
but without any need of evidence of receipt by the named individual required and
(iii) if mailed by overnight courier, on the following Business Day, in each
case addressed as follows:

if to Seller:

Pulte Mortgage LLC

7475 South Joliet Street

Englewood, CO 80112

Attention: David M. Bruining

Telephone: (303) 493-2900

Facsimile: (303) 493-3157

Email: dave.bruining@pulte.com

 

57



--------------------------------------------------------------------------------

if to Buyer:

JPMorgan Chase Bank, N.A.

712 Main Street, 7th Floor

Houston, Texas 77002

Attention: Jack Camiolo

Telephone: (713) 216-3019

Facsimile: (713) 216-3024

Email: jack.j.camiolo@chase.com

with copies to:

James D. Brown

Chase Mortgage Warehouse Finance

14800 Frye Road, Mailstop TX1 - 0022

Fort Worth, TX 76155

Telephone: 817-399-5086

Facsimile: 817-399-5117

Email: james.dean.brown@chase.com

and

Marjorie A. Hirsch

Vice President and Assistant General Counsel

Legal and Compliance Department

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor (Mail Code TX2-F069)

Houston, TX 77002

Telephone: 713-750-2305

Facsimile: 713-750-2346

Email: midge.hirsch@jpmorgan.com

Either Party may revise any information relating to it by notice in writing to
the other Party, in accordance with the provisions in this paragraph.

 

16.

Fees and Expenses; Indemnity

(a)       Seller will promptly pay all out-of-pocket costs and expenses
reasonably incurred by Buyer, including, without limitation, reasonable
attorneys’ fees, in connection with (i) preparation, negotiation, and
documentation of this Agreement and the other Transaction Documents,
(ii) administration of this Agreement and the other Transaction Documents and
any amendment or waiver thereto and purchase and resale of Mortgage Loans by
Buyer hereunder, (iii) protection of the Purchased Mortgage Loans (including,
without limitation, all costs of filing or recording any assignments, financing
statements, amendments and other documents), (iv) performance of due diligence,
collateral audits and servicing appraisals by Buyer or any agent of Buyer
conducted prior to and after the date hereof, and (v) enforcement of Buyer’s
rights hereunder and under any other Transaction Document (including, without
limitation, costs and expenses suffered or incurred by Buyer in connection with
any Act of Insolvency related to Seller, appeals and any anticipated
post-judgment collection services).

 

58



--------------------------------------------------------------------------------

(b)       In addition to its other rights hereunder, Seller shall indemnify
Buyer and Buyer’s Affiliates and Subsidiaries and their respective directors,
officers, agents, advisors and employees (collectively the “Indemnified
Parties”) against, and hold Buyer and each of them harmless from, any losses,
liabilities, damages, claims and out-of-pocket costs and expenses reasonably
incurred (including reasonable attorneys’ fees and disbursements) suffered or
incurred by any Indemnified Party (“Losses”) relating to or arising out of this
Agreement, any other Transaction Document or any other related document, or any
transaction contemplated hereby or thereby or any use or proposed use of
proceeds thereof and amendment or waiver thereof, or any breach of any covenant,
representation or warranty contained in any of such documents, or arising out
of, resulting from, or in any manner connected with, the purchase by Buyer of
any Mortgage Loan or the servicing of any Purchased Mortgage Loans by Seller or
any Subservicer; provided that Seller shall not be required to indemnify any
Indemnified Party to the extent such Losses result from the gross negligence or
willful misconduct of such Indemnified Party. The provisions of Paragraph 16
shall survive the termination of this Agreement.

 

17.

Shipment to Approved Takeout Investor; Trust Release Letters

(a)       Shipping Instructions. If Seller desires that Buyer send a Mortgage
Note and the related Mortgage to an Approved Takeout Investor, rather than to
Seller directly, in connection with Seller’s repurchase of the related Purchased
Mortgage Loan, then Seller shall prepare and send to Buyer Shipping Instructions
to instruct Buyer when and how to send such Mortgage Note and related Mortgage
to such Approved Takeout Investor. Buyer shall use its best efforts to send each
Mortgage Note and related Mortgage on or before the date specified for shipment
in the Shipping Instructions in accordance with the cutoff times specified in
the “Chase Mortgage Warehouse Finance Customer Reference Guide” provided by
Buyer to Seller, or otherwise specified by Buyer to Seller in writing from time
to time. If Seller instructs Buyer to send a Mortgage Note and related Mortgage
before the Repurchase Date, Buyer will send the Mortgage Note and related
Mortgage under a Bailee Letter. If Seller does not provide Buyer with Shipping
Instructions with respect to a Mortgage Loan, Buyer shall send the Mortgage Note
and related Mortgage to Seller at such time as Buyer receives the Repurchase
Price.

(b)       Trust Release Letters. If Seller believes that a Mortgage Note
contains one or more aspects that are correctable and necessary to facilitate
the purchase or enforceability of that Mortgage Note, then Seller may deliver a
Trust Release Letter to Buyer to request the release of the Mortgage Note to
Seller for the purpose of making that correction. If Buyer, in its reasonable
discretion, deems the reason stated by Seller in the Trust Release Letter to be
sufficient to cause the Mortgage Note to be returned to Seller for correction,
then Buyer will deliver the Mortgage Note to Seller at its earliest convenience.
Seller shall return the corrected Mortgage Note to Buyer no later than the
twenty-one (21) days after the date of the related Trust Release Letter. At all
times any Mortgage Note is in the possession Seller pursuant to a Trust Release
Letter, Seller shall hold such Mortgage Note in trust for the benefit of Buyer.
At no time shall the aggregate original Outstanding Principal Balance of all
Mortgage Notes released to Seller pursuant to this paragraph exceed Five Million
Dollars ($5,000,000).

 

59



--------------------------------------------------------------------------------

18.

Further Assurances.

Seller shall (i) promptly provide such further assurances or agreements as Buyer
may request in good faith in order to effect the purposes of this Agreement and
(ii) on or prior to the date hereof, mark its systems and/or other data
processing records evidencing the Purchased Mortgage Loans with a legend or
other identifier, reasonably acceptable to Buyer, evidencing that Buyer has
acquired an interest therein as provided in this Agreement.

 

19.

Buyer as Attorney-in-Fact

Buyer is hereby appointed the attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instruments that Buyer may, in good faith, deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, Buyer shall have the right and power to
receive, endorse and collect all checks made payable to the order of Seller
representing any Income on any of the Purchased Mortgage Loans and to give full
discharge for the same. Buyer agrees to not take any action as Seller’s
attorney-in-fact pursuant to the authority granted by this Paragraph unless an
Event of Default has occurred and is continuing.

 

20.

Wire Instructions

(a)       Unless otherwise specified in this Agreement, any amounts to be
transferred by Buyer to Seller hereunder shall be sent by wire transfer in
immediately available funds to the account of Seller at:

 

Bank:

     

                                                               

     

                                                               

     

Account Name: Pulte Mortgage LLC

     

Acct. No.:                                           

     

Reference:                                           

     

(b)       Any amounts to be transferred by Seller to Buyer hereunder shall be
sent by wire transfer in immediately available funds to the account of Buyer at:

Bank:

ABA:

Account Name:

Acct. No.:

Attn:

Amounts received after 4:00 p.m., Houston, Texas time, on any Business Day shall
be deemed to have been paid and received on the next succeeding Business Day.

 

60



--------------------------------------------------------------------------------

21.

Entire Agreement; Severability

This Agreement, as supplemented by the Side Letter, shall supersede any existing
agreements between the Parties containing general terms and conditions for
repurchase transactions. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

22.

Assignments; Termination

(a)       The rights and obligations of Seller under this Agreement and under
any Transaction shall not be assigned by Seller without the prior written
consent of Buyer and any such assignment without the prior written consent of
Buyer shall be null and void.

(b)       Buyer may assign all or any portion of its rights, obligations and
interest under this Agreement and in the Mortgage Assets at any time without the
consent of any Person, provided that any such assignment, other than an
assignment to an Affiliate of Buyer, is subject to the prior written consent of
Seller so long as an Event of Default or Default has not occurred and is not
continuing. Any such assignment shall be in a minimum amount of at least Five
Million Dollars ($5,000,000) unless otherwise consented to by Seller; provided
that Seller’s consent shall not be required if an Event of Default or Default
has occurred and is continuing. Resales of Purchased Mortgage Loans by Buyer
(subject to Seller’s right to repurchase the Purchased Mortgage Loans or
Mortgage Loans substantially similar to the Purchased Mortgage Loans) in
accordance with applicable law, shall be permitted without restriction. Buyer
may sell participation interests in all or any portion of its rights,
obligations and interest under this Agreement and in the Mortgage Assets to any
Person at any time without the consent of any Person. In addition to, and
notwithstanding any provision to the contrary in, the foregoing, Buyer may
assign its rights to enforce this Agreement as to any Mortgage Loan to any
Person that subsequently purchases such Mortgage Loan from Buyer or provides
financing to Buyer with respect to such Mortgage Loan.

(c)       In addition to the foregoing, Buyer may, at any time, pledge or grant
a Lien in all or any portion of its rights under this Agreement (including,
without limitation, any rights to Mortgage Assets and any rights to payment of
the Repurchase Price) to secure obligations to a Federal Reserve Bank, without
notice to or consent of Seller; provided that no such pledge or grant of a
security interest would release Buyer from any of its obligations under this
Agreement, or substitute any such pledgee or grantee for Buyer as a party to
this Agreement.

(d)       Subject to the foregoing, this Agreement and any Transactions shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and assigns.

(e)       Notwithstanding any of the foregoing provisions of this Paragraph,
Buyer shall not be precluded from assigning, charging or otherwise dealing with
all or any part of its interest in any sum payable to it under Paragraph 12.

(f)        This Agreement and all Transactions outstanding hereunder shall
terminate automatically without any requirement for notice on the date occurring
on or after the Termination

 

61



--------------------------------------------------------------------------------

Date on which all Repurchase Prices and all other obligations of Seller under
the Transaction Documents have been paid in full.

 

23.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

 

24.

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a)       THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK , WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(b)       SELLER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS PARAGRAPH 24 SHALL AFFECT THE RIGHT OF BUYER
TO BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS PROPERTY IN THE COURTS
OF OTHER JURISDICTIONS. EACH PARTY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS FOR NOTICES HEREUNDER SPECIFIED IN PARAGRAPH 15.

(c)       EACH OF SELLER AND BUYER (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN SELLER AND BUYER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT TO BUYER TO PROVIDE THE FACILITY EVIDENCED BY THIS AGREEMENT.

 

25.

No Waivers, Etc.

No express or implied waiver of any Event of Default by Buyer shall constitute a
waiver of any other Event of Default and no exercise of any remedy hereunder by
Buyer shall constitute

 

62



--------------------------------------------------------------------------------

a waiver of its right to exercise any other remedy hereunder. No modification or
waiver of any provision of this Agreement and no consent by any Party to a
departure herefrom shall be effective unless and until such shall be in writing
and duly executed by both of the Parties hereto. Without limitation on any of
the foregoing, the failure to give a notice pursuant to Paragraph 4(a) hereof
will not constitute a waiver of any right to do so at a later date.

 

26.

Use of Employee Plan Assets

(a)       If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by Seller in a Transaction, Seller shall so notify Buyer prior to the
Transaction. Seller shall represent in writing to Buyer that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and Buyer may proceed in reliance thereon but shall not be required
so to proceed.

(b)       Subject to the last sentence of Paragraph (a) of this Paragraph, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.

(c)       By entering into a Transaction pursuant to this Paragraph, Seller
shall be deemed (i) to represent to Buyer that since the date of Seller’s latest
such financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as any such Transaction is outstanding.

 

27.

Intent

(a)       The parties intend and acknowledge that each Transaction is a
“repurchase agreement” as that term is defined in Paragraph 101 of the
Bankruptcy Code, and a “securities contract” as that term is defined in
Paragraph 741 of the Bankruptcy Code. Seller hereby agrees that it shall not
challenge the characterization of this Agreement as a “repurchase agreement” as
that term is defined in Paragraph 101 of the Bankruptcy Code, or as a
“securities contract” as that term is defined in Paragraph 741 of the Bankruptcy
Code in any dispute or proceeding.

(b)       It is understood that either Party’s right to accelerate or terminate
this Agreement or to liquidate Mortgage Loans delivered to it in connection with
Transactions hereunder or to exercise any other remedies pursuant to
Paragraph 12 hereof, is a contractual right to accelerate, terminate or
liquidate this Agreement or such Transaction as described in Paragraphs 555 and
559 of the Bankruptcy Code.

(c)       The Parties agree and acknowledge that if a Party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

63



--------------------------------------------------------------------------------

(d)       It is understood that this Agreement constitutes a “netting contract”
as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the Parties is not a “financial institution” as that term is defined in
FDICIA).

(e)       It is understood and agreed that this Agreement constitutes a “master
netting agreement” as that term is defined in Paragraph 101 of the Bankruptcy
Code, and that either Party’s right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction is a contractual right to cause the termination, liquidation, or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with, this Agreement or any
Transaction as described in Paragraph 561 of the Bankruptcy Code.

 

28.

Disclosure Relating to Certain Federal Protections

The Parties acknowledge that they have been advised that:

(a)       in the case of Transactions in which one of the Parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Paragraph 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
Party with respect to any Transaction hereunder;

(b)       in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Paragraph 15C of the 1934 Act, SIPA will not provide protection to
the other Party with respect to any Transaction hereunder; and

(c)       in the case of Transactions in which one of the Parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation, the Federal Savings and Loan Insurance Corporation or the
National Credit Union Share Insurance Fund, as applicable.

 

29.

Confidentiality

(a)       Confidential Terms.

(i)       The Parties hereby acknowledge that they may disclose to each other
certain confidential information relating to the Parties’ operations, computer
systems, technical data, business methods and other information designated by
the disclosing Party or its agent to be confidential, or that should be
considered confidential in nature by a reasonable person given the nature of the
information and the circumstances of its disclosure, as well as the confidential
terms set forth in any of the Transaction Documents or the Transactions
contemplated thereby. Such confidential information can consist of information
that is either oral or written or both, and may include, without

 

64



--------------------------------------------------------------------------------

limitation, any of the following: (1) any reports, information or material
concerning or pertaining to businesses, methods, plans, finances, accounting
statements, and/or projects of either Party or its affiliated or related
entities and the terms and conditions of the Transaction Documents and the
Transactions, as they may be modified or amended from time to time; (2) any of
the foregoing related to either Party or its related or affiliated entities
and/or its present or future activities and (3) any term or condition of any
agreement (including this Agreement) between either Party and any individual or
entity relating to any of their business operations. All of the confidential
information described or referred to above is herein collectively called the
“Confidential Information”.

(ii)       The Parties agree (1) that all Confidential Information provided by
one Party to the other shall be kept confidential, not used except in
furtherance of this Agreement, the Transactions and other agreements,
transactions or relations between the Parties and their respective Affiliates;
(2) to use reasonable efforts to safeguard the Confidential Information against
disclosure to any unauthorized third party with the same degree of care as such
Party exercises with its own information of similar nature and (3) not to
divulge the Confidential Information to any Person without the prior written
consent of the disclosing Party except to the extent that:

(A)       such Person is an Affiliate, Subsidiary, division or parent holding
company of a Party or a director, officer, employee or agent (including an
accountant, legal counsel and other advisor) of a Party or such Affiliate,
division or parent holding company;

(B)       such information is already known to the receiving Party at the time
it is obtained from the disclosing Party;

(C)       such information is now, or becomes in the future, public knowledge
other than through wrongful acts or omissions of the Party receiving the
Confidential Information;

(D)       such information is lawfully obtained by the Party receiving the
Confidential Information from sources independent of the Party disclosing it,
which sources are not known to the receiving Party to be under any obligation of
confidentiality to the disclosing Party;

(E)       such information is independently developed by the receiving Party
without any use of the Confidential Information of the disclosing Party;

(F)        in the receiving Party’s opinion, it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable federal or state
laws or regulations;

(G)       in the event of a Default or and Event of Default Buyer reasonably
determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Mortgage Loans or
otherwise to enforce or exercise Buyer’s rights hereunder; or

 

65



--------------------------------------------------------------------------------

(H)     Buyer deems necessary or appropriate, in connection with an assignment
or participation under Paragraph 22 of this Agreement or in connection with any
hedging transaction related to Purchased Mortgage Loans, provided that the
Person to whom disclosure is to be made pursuant to this subparagraph
29(a)(ii)(H) shall have agreed prior to such disclosure to be bound by the terms
of this Paragraph 29.

(iii)     Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Transaction Document, the Parties may disclose to any and
all Persons, without limitation of any kind, the U.S. federal, state and local
tax treatment of the Transactions, any fact that may be relevant to
understanding the U.S. federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state and local tax treatment and that
may be relevant to understanding such tax treatment; provided that Seller may
not disclose (except as provided in subparagraph 29(a)(ii)) the name of or
identifying information with respect to Buyer or any pricing terms (including
the Pricing Rate, Facility Fee, Purchase Price Percentage and Purchase Price) or
other nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the U.S. federal, state and local tax
treatment of the Transactions and is not relevant to understanding the U.S.
federal, state and local tax treatment of the Transactions, without the prior
written consent of Buyer.

(iv)     If any Party or any of its successors, subsidiaries, officers,
directors, employees, agents or representatives, including, without limitation,
its insurers, sureties and attorneys, breaches its duty of confidentiality under
this Paragraph 29, the nonbreaching Party shall be entitled, subject to the
provisions of Paragraph 31, to all remedies available at law or in equity,
including, without limitation, injunctive relief.

(v)      The provisions set forth in this Paragraph 29 shall survive the
termination of this Agreement for a period of one (1) year following such
termination.

(b)       Privacy of Customer Information. The Seller’s Customer Information in
the possession of Buyer, other than information independently obtained by Buyer
and not derived in any manner from or using information obtained under or in
connection with this Agreement, is and shall remain confidential and proprietary
information of Seller. Except in accordance with this Paragraph 22(b), Buyer
shall not use any Seller’s Customer Information for any purpose, including the
marketing of products or services to, or the solicitation of business from,
Customers, or disclose any Seller’s Customer Information to any Person,
including any of Buyer’s employees, agents or contractors or any third party not
affiliated with Buyer. Buyer may use or disclose Seller’s Customer Information
only to the extent necessary (i) for examination and audit of Buyer’s
activities, books and records by Buyer’s regulatory authorities, (ii) to protect
or exercise Buyer’s rights and privileges or (iii) to carry out Buyer’s express
obligations under this Agreement and the other Transaction Documents (including
providing Seller’s Customer Information to Approved Takeout Investors), and for
no other purpose; provided that Buyer may also use and disclose the Seller’s
Customer Information as expressly permitted by Seller in writing, to the extent
that such express permission is in accordance with the Privacy Requirements.
Buyer shall take commercially reasonable steps to ensure that each Person to

 

66



--------------------------------------------------------------------------------

which Buyer intends to disclose Seller’s Customer Information, before any such
disclosure of information, agrees to keep confidential any such Seller’s
Customer Information and to use or disclose such Seller’s Customer Information
only to the extent necessary to protect or exercise Buyer’s rights and
privileges, or to carry out Buyer’s express obligations, under this Agreement
and the other Transaction Documents (including providing Seller’s Customer
Information to Approved Investors). Buyer agrees to maintain an information
security program and to assess, manage and control risks relating to the
security and confidentiality of Seller’s Customer Information pursuant to such
program in the same manner as Buyer does in respect of its own customers’
information, and shall implement the standards relating to such risks in the
manner set forth in the Interagency Guidelines Establishing Standards for
Safeguarding Company Customer Information set forth in 12 CFR Parts 30, 208,
211, 225, 263, 308, 364, 568 and 570. Without limiting the scope of the
foregoing sentence, Buyer shall use at least the same physical and other
security measures to protect all of the Seller’s Customer Information in their
possession or control as each of them uses for its own customers’ confidential
and proprietary information.

 

30.

Setoff

Except to the extent specifically permitted herein, Seller hereby irrevocably
and unconditionally waives all right to setoff that it may have under contract
(including this Agreement), applicable law, in equity or otherwise with respect
to any funds or monies of Buyer (or any disclosed principal for which Buyer is
acting as agent) at any time held by or in the possession of Seller.

Seller agrees that Buyer may, after any Event of Default shall have occurred and
be continuing, setoff any funds or monies of Seller then held by or in the
possession of Buyer, whether in connection with this Agreement, any other
Transaction Document or otherwise, against any amounts Seller owes to Buyer
pursuant to the terms of this Agreement or any other Transaction Document.

 

31.

WAIVER OF SPECIAL DAMAGES.

SELLER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SELLER MAY
HAVE TO CLAIM OR RECOVER FROM BUYER IN ANY LEGAL ACTION OR PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

32.

USA PATRIOT ACT NOTIFICATION.

The following notification is provided to Borrower pursuant to Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Seller: When Seller opens an account, if Seller is an individual, Buyer will ask
for Seller’s name, taxpayer identification number,

 

67



--------------------------------------------------------------------------------

residential address, date of birth, and other information that will allow Buyer
to identify Seller, and if Seller is not an individual, Buyer will ask for
Seller’s name, taxpayer identification number, business address, and other
information that will allow Buyer to identify Seller. Buyer may also ask, if
Seller is an individual, to see Seller’s driver’s license or other identifying
documents, and if Seller is not an individual to see Seller’s legal
organizational documents or other identifying documents.

EXECUTED as of the date first above written.

[Remainder of page intentionally blank.]

 

68



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

    /s/ Kenneth Brock                        

Name:           Kenneth Brock                 

Title:             Senior Vice President        

 

 

 

PULTE MORTGAGE LLC

By:

 

    /s/ David M. Bruining                   

Name:           David M. Bruining             

Title:             SVP and CFO                    

 

Signature Page to

Master Repurchase Agreement



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibit A

  

Form of Confirmation

Exhibit B

  

Mortgage Loan Representations and Warranties

Exhibit C

  

Form of Compliance Certificate

Exhibit D

  

Form of Shipping Instructions

Exhibit E

  

Conditions Precedent Documents

Exhibit F

  

Required Opinions of Counsel

Exhibit G

  

Subsidiary Information

Exhibit H

  

Form of Subservicer Letter

Exhibit I

  

Fields for Daily Data Tape

Exhibit J

  

Form of Bailee Letter

Exhibit K

  

Seller Names from Tax Returns

Exhibit L

  

Form of Trust Release Letter

Schedule I

  

Approved Takeout Investors

Schedule II

  

Seller’s Authorized Signers



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

CONFIRMATION

 

TO:

  

[NAME OF SELLER]

FROM:

  

JPMorgan Chase Bank, N.A.

RE:

  

Confirmation under Master Repurchase Agreement (the “Agreement”) between
JPMorgan Chase Bank, N.A. and Pulte Mortgage LLC

JPMorgan Chase Bank, N.A. (“Buyer”) is pleased to confirm your sale and its
purchase of the Mortgage Loans described below and listed on the attached Loan
Purchase Detail pursuant to the Agreement under the following terms and
conditions:

 

ORIG. PRINCIPAL AMOUNT OF MORTGAGE LOANS:

    

As set forth on attached Loan Purchase Detail

CURRENT PRINCIPAL AMOUNT OF MORTGAGE LOANS:

    

As set forth on attached Loan Purchase Detail

PURCHASE DATE:

    

The date specified as the Purchase Date in the request related to this
Confirmation

REPURCHASE DATE:

    

45 days after Purchase Date or such earlier date as required by, or otherwise
determined in accordance with, the Agreement

PURCHASE PRICE:

    

(a)    for any CL Loan, the Purchase Price set forth in the Side Letter
applicable to CL Loans on the Purchase Date; and

 

(b)    for any other Eligible Mortgage Loan, the Purchase Price set forth in the
Side Letter as applicable to Eligible Mortgage Loans other than CL Loans on the
Purchase Date.

 

Exhibit A-1



--------------------------------------------------------------------------------

PRICING RATE:

    

(a)      for any CL Loan, the per annum percentage rate set forth in the Side
Letter as applicable to CL Loans on the Purchase Date; and

 

(b)      for any other Mortgage Loan, the per annum percentage rate set forth in
the Side Letter as applicable to Mortgage Loans other than CL Loans on the
Purchase Date.

 

PRICE DIFFERENTIAL (TO BE PAID ON EACH APPLICABLE REMITTANCE DATE):

    

For each month (or portion thereof) during which the Transaction is outstanding,
the sum of the following amount for each day during that month (or portion
thereof): the weighted average of the applicable Pricing Rates for such day
multiplied by the aggregate outstanding Purchase Price on such day divided by
360. The Price Differential for the Transaction shall accrue during the period
commencing on (and including) the day on which the Purchase Price is transferred
into the Funding Account (or otherwise paid to Seller) for the Transaction and
ending on (but excluding) the date on which the Repurchase Price is paid.

The Agreement is incorporated by reference into this Confirmation and made a
part hereof as if it were fully set forth herein. All capitalized terms used
herein but not otherwise defined shall have the meanings specified in the
Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

MORTGAGE LOAN

REPRESENTATIONS AND WARRANTIES

With respect to each Mortgage Loan, (i) as of the Purchase Date for the purchase
of any Purchased Mortgage Loans by Buyer from Seller and as of the date of this
Agreement and any Transaction hereunder, and (ii) at all times while the
Transaction Documents and any Transaction hereunder is in full force and effect,
Seller represents and warrants to Buyer that each of the statements set forth in
the lettered paragraphs of this Exhibit B is true and correct. For purposes of
this Exhibit B and the representations and warranties set forth herein, a breach
of a representation or warranty shall be deemed to have been cured with respect
to a Mortgage Loan if and when Seller has taken or caused to be taken action
such that the event, circumstance or condition that gave rise to such breach no
longer adversely affects such Mortgage Loan. With respect to those
representations and warranties which are made to the best of Seller’s knowledge,
if it is discovered by Seller or Buyer that the substance of such representation
and warranty is inaccurate, notwithstanding Seller’s lack of knowledge with
respect to the substance of such representation and warranty, such inaccuracy
shall be deemed a breach of the applicable representation and warranty.

(a)        Mortgage Loans as Described.    The information set forth in the
related Loan Purchase Detail is complete, true and correct.

(b)        Valid First Lien.    The Mortgage is properly recorded and is a
valid, existing and enforceable first Lien with respect to each Mortgage Loan
which is indicated by Seller to be a first Lien on the Mortgaged Property,
including all improvements on the Mortgaged Property, free and clear of all
adverse claims, and Liens having priority over the Lien of the Mortgage, subject
only to (i) the Lien of current real property taxes and assessments not yet due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions generally and specifically
referred to in the lender’s title insurance policy delivered to Seller and which
do not adversely affect the appraised value of the Mortgaged Property, and
(iii) other matters to which like properties are commonly subject which do not
individually or in the aggregate materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first priority security interest securing the related Mortgage Loan on
the property described therein and Seller has full right to sell and assign the
related Mortgage Assets to Buyer. The Mortgaged Property was not, as of the date
of origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed
to secure debt or other security instrument creating a Lien subordinate to the
Lien of the Mortgage.

(c)        Validity of Mortgage Documents.  With respect to each Mortgage Loan,
Seller or its designee has in its possession all Servicing Files, or any
miscellaneous items (except for those Servicing Files disclosed to Buyer by
Seller as outstanding). The Mortgage Note and the related Mortgage are original
and genuine and each is the legal, valid and binding obligation of the

 

Exhibit B-1



--------------------------------------------------------------------------------

Mortgagor thereof, enforceable in all respects in accordance with its terms
except as enforceability may be limited by (i) bankruptcy, insolvency,
liquidation, receivership, moratorium, reorganization or other similar laws
affecting the enforcement of the rights of creditors and (ii) general principles
of equity, whether enforcement is sought in a proceeding in equity or at law,
and Seller has taken all action necessary to transfer such rights of
enforceability to Buyer. Neither the operation of any of the terms of any
Mortgage or Mortgage Note, nor the exercise by any holder of any right
thereunder, will render the Mortgage or Mortgage Note unenforceable, in whole or
in part, or subject to any right of rescission, setoff, counterclaim or defense,
and no such right of rescission, setoff, counterclaim or defense has been
asserted with respect thereto. All parties to the Mortgage Note and the Mortgage
had the legal capacity to enter into the Mortgage Loan and to execute and
deliver the Mortgage Note and the Mortgage, and the Mortgage Note and the
Mortgage have been duly and properly executed by such parties. All items
required to be delivered pursuant to this Agreement shall be delivered to Buyer,
within the time frames set forth in this Agreement, and if a document is
delivered in imaged format, such images must be of sufficient quality to be
readable and able to be copied. There is only one original executed Mortgage
Note with respect to such Mortgage Loan.

(d)        Customary Provisions.      The Mortgage and related Mortgage Note
contain customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption or right available to the Mortgagor or any other
person which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage. The Mortgage Note and
Mortgage are on forms that are conforming to the Agency Guidelines and the
Takeout Guidelines, as applicable.

(e)        Original Terms Unmodified.      The terms of the Mortgage Note and
the Mortgage have not been impaired, waived, altered or modified in any respect,
except by written instruments which (a) have been recorded in the applicable
public recording office if required by law or if necessary to maintain the lien
priority of the Mortgage, and (b) which have been delivered to Buyer; the
substance of any such waiver, alteration or modification has been approved by
the insurer under the private mortgage insurance policy, if any, and by the
title insurer, to the extent required by the related policy provided by Seller
and is reflected appropriately on any and all documentation or data and is true
and accurate in all respects. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, except in connection with an assumption agreement approved by the
insurer under the private mortgage insurance policy, if any, and by the title
insurer, to the extent required by the policy, and which assumption agreement is
a part of the loan file. As of the Purchase Date, the full original principal
amount of each Mortgage Loan, net of any discounts, has been fully disbursed as
provided for in the Mortgage Loan Documents, and there is no requirement for any
future advances, except with respect to completion escrows.

 

Exhibit B-2



--------------------------------------------------------------------------------

(f)        No Defenses.    The Mortgage Note and the Mortgage are not subject to
any right of rescission, set off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note and the Mortgage, or the exercise of any right thereunder,
render either the Mortgage Note or the Mortgage unenforceable, in whole or in
part, or subject to any right of rescission, set off, counterclaim or defense,
including, without limitation, the defense of usury, and no such right of
rescission, set off, counterclaim or defense has been asserted with respect
thereto; and neither the Mortgagor nor the Mortgaged Property is as of the
Purchase Date or was as of the Origination Date, subject to an Act of
Insolvency.

(g)       No Outstanding Charges.    There are no defaults by Seller or any
Subservicer in complying with the terms of the Mortgage, and (1) all taxes,
ground rents, special assessments, governmental assessments, insurance premiums,
leasehold payments, water, sewer and municipal charges which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable prior to any “economic loss”
dates or discount dates (or if payments were made after any “economic loss” date
or discount date, then Seller has paid any penalty or reimbursed any discount
out of Seller’s funds) and (2) all flood and hazard insurance premiums and
private mortgage insurance premiums which are due, have been paid without loss
or penalty to the Mortgagor. As of the Purchase Date, no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration under a
Mortgage Loan has occurred, including but not limited to a violation of
applicable law, local ordinances or city codes resulting from a deterioration or
defect existing in any Mortgaged Property, and neither Seller nor its
predecessors have waived any default, breach, violation or event of
acceleration. Seller has received no notice of, and has no knowledge of, any
event, including but not limited to the bankruptcy filing or death of a
Mortgagor, which could reasonably be expected to give rise to a Mortgagor
default under the Mortgage Note or Mortgage. None of Seller or any Subservicer
has advanced funds, or induced, solicited or knowingly received any advance from
any Person other than the Mortgagor, directly or indirectly, for the payment of
any amount due under the Mortgage Loan, unless otherwise permitted in the
Takeout Guidelines.

(h)       No Satisfaction of Mortgage.    The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the Lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such
satisfaction, cancellation, subordination, rescission or release. Neither Seller
nor any Subservicer has waived the performance by the Mortgagor of any action,
if the Mortgagor’s failure to perform such action could reasonably be expected
to cause the Mortgage Loan to be in default, and neither Seller nor any
Subservicer has waived any default.

(i)        No Default.      There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event
permitting acceleration, and neither Seller nor any Subservicer has waived any
default, breach, violation or event permitting acceleration. With respect to
each Mortgage Loan (i) the first Lien securing the Mortgage Loan is in full
force and effect, (ii) there is no default, breach, violation or event of
acceleration existing under such first Lien Mortgage or the related

 

Exhibit B-3



--------------------------------------------------------------------------------

Mortgage Note, and (iii) no event which, with the passage of time or with notice
and the expiration of any grace or cure period, could reasonably be expected to
constitute a default, breach, violation or event of acceleration thereunder.

(j)         Full Disbursement of Proceeds.    The Mortgage Loan has been closed
and the proceeds of the Mortgage Loan, net of any discounts, have been fully
disbursed to or for the account of the Mortgagor and there is no obligation for
the mortgagee to advance additional funds thereunder and any and all
requirements as to completion of any on site or off site improvement and as to
disbursements of any escrow funds therefor have been complied with, except with
respect to completion escrows. All costs, fees, and expenses incurred in making
or closing the Mortgage Loan and the recording of the Mortgage have been paid,
and the Mortgagor is not entitled to any refund of any amounts paid or due to
the mortgagee pursuant to the Mortgage Note or Mortgage with exception to escrow
holdbacks.

(k)        No Mechanics’ Liens.    There are no mechanics’ or similar Liens or
claims filed for work, labor or material (and no rights are outstanding that
under law could give rise to such lien) affecting the related Mortgaged Property
which are or may be Liens prior to, or equal or coordinate with, the lien of the
related Mortgage.

(l)         No Additional Collateral.    The Mortgage Note is not and has not
been secured by any collateral except the Lien of the corresponding Mortgage on
the Mortgaged Property and the security interest of any applicable security
agreement.

(m)       Origination; Payment Terms.  The Mortgage Loan was originated by
Seller, which is a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Paragraphs 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or other similar institution which is supervised and examined
by a federal or state authority or duly licensed by state licensing authority,
if applicable. Seller and all other parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (1) in
compliance in all material respects with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (2) organized under the laws of such state, or (3) qualified to do business
in such state, or (4) federal savings and loan associations or national banks
having principal offices in such state, or (5) not doing business in such state.
Principal payments on the Mortgage Loan commenced or will commence no more than
sixty (60) days after the proceeds of the Mortgage Loan were disbursed. The
Mortgage Loan requires interest payable in arrears on the first day of the
month. Each Mortgage Note requires a monthly payment which is sufficient
(i) during the period prior to the first adjustment to the Mortgage interest
rate, to amortize the original principal balance fully over the original term
thereof (unless otherwise provided in the Takeout Guidelines) and to pay
interest at the related Mortgage interest rate, and (ii) during the period
following each interest rate adjustment date in the case of each adjustable rate
Mortgage Loan, to amortize the outstanding principal balance fully as of the
first day of such period over the then remaining term of such Mortgage Note and
to pay interest at the related Mortgage interest rate. The Mortgage Note does
not permit negative amortization. Interest on the Mortgage Note is calculated on
the basis of a 360 day year consisting of twelve 30 day months. The Mortgage
Loan is not a simple

 

Exhibit B-4



--------------------------------------------------------------------------------

interest Mortgage Loan. The Mortgage Loan does not require a balloon payment
upon the maturity thereof. The Mortgage Note does not by its terms provide for
the capitalization or forbearance of interest.

(n)        Ownership.    Immediately prior to the Buyer’s payment of the
Purchase Price, Seller was the sole owner and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note. The Mortgage Loan, including
the Mortgage Note and the Mortgage, were not assigned or pledged by Seller and
Seller had good and marketable title thereto, and Seller had full right to
transfer and sell the Mortgage Loan to Buyer free and clear of any Lien,
participation interest, equity, pledge or claim and had full right and authority
subject to no interest or participation in, or agreement with any other Person
to sell or otherwise transfer the Mortgage Loan. Following the sale of the
Mortgage Loan, Buyer will own such Mortgage Loan and the other Mortgage Assets
free and clear of any Lien and shall have a valid and perfected first priority
security interest in such Mortgage Loan and the other Mortgage Assets then
existing and thereafter arising in each case free and clear of any Lien. After
the related Purchase Date, Seller will not have any right to modify or alter the
terms of the sale of the Mortgage Loan and Seller will not have any obligation
or right to repurchase the Mortgage Loan, except as provided in this Agreement
or as otherwise agreed to by Seller and Buyer. Seller has full right to sell,
assign and transfer the Mortgage Loan without the consent of the related
Mortgagor or any other Person.

(o)        Transfer of Mortgage Loan.    The Mortgage Loan is a MERS Designated
Mortgage Loan. The original Mortgage was or will be recorded in the appropriate
jurisdictions wherein such recordation is necessary to perfect the Lien thereof
as against creditors of Seller, or is in the process of being recorded. Seller
has designated Buyer as the “Interim Funder” on the MERS® System with respect to
such Mortgage Loan and unless otherwise authorized by Buyer, no Person is listed
as interim funder on the MERS® System with respect to such Mortgage Loan.

(p)        Hazard Insurance.  All buildings or other customarily insured
improvements upon the Mortgaged Property are insured by an insurer generally
acceptable under the Takeout Guidelines and to prudent mortgage lending
institutions against loss by fire, hazards of extended coverage and such other
hazards as are required in the Takeout Guidelines pursuant to an insurance
policy conforming to the requirements of Takeout Guidelines and providing
coverage in an amount equal to the lesser of (i) the full insurable value of the
Mortgaged Property or (ii) the outstanding principal balance owing on the
Mortgage Loan. All such insurance policies are in full force and effect and
contain a standard mortgagee clause naming the originator of the Mortgage Loan,
its successors and assigns as mortgagee and all premiums thereon have been paid.
If the Mortgaged Property is in an area identified on a flood hazard map or
flood insurance rate map issued by the Federal Emergency Management Agency as
having special flood hazards (and such flood insurance has been made available),
a flood insurance policy meeting the requirements of the current guidelines of
the Federal Insurance Administration is in effect which policy conforms to the
requirements of the Takeout Guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance

 

Exhibit B-5



--------------------------------------------------------------------------------

policy covering the common facilities of a planned unit development. The hazard
insurance policy is the valid and binding obligation of the insurer, is in full
force and effect, and will be in full force and effect and inure to the benefit
of Buyer upon the consummation of the transactions contemplated by this
Agreement. Seller has not engaged in, and has no knowledge of the Mortgagor, any
Subservicer or any prior servicer having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either, including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other person or entity, and no such unlawful
items have been received, retained or realized by Seller.

(q)        Title Insurance.  The Mortgage Loan is covered by an ALTA or CLTA
lender’s title insurance policy, acceptable to Fannie Mae or Freddie Mac, or
state law, issued by a title insurer acceptable to Fannie Mae or Freddie Mac, or
state law and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring Seller, its successors and assigns as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan and, if such Mortgage Loan is an adjustable rate Mortgage Loan, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of the Mortgage providing for adjustment in the Mortgage interest
rate or monthly payment. Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance. Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress, and against encroachments by or upon
the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. Seller and
its successors and assigns are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by this Agreement and will inure to the benefit of
Buyer and its assigns without any further act. No claims have been made under
such lender’s title insurance policy, and Seller has not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy.

(r)        Insured Closing Letter and Escrow Letter.      There is, with respect
to such Mortgage Loan, a valid and enforceable Insured Closing Letter and escrow
letter duly executed by the Settlement Agent.

(s)        Private Mortgage Insurance Policy.  In the event that a private
mortgage insurance policy is required by Buyer, the Mortgage Loan has a valid
and transferable private mortgage insurance policy or a binding commitment for
such a policy. Unless the private mortgage insurance policy for a Mortgage Loan
was cancelled at the request of the Mortgagor or automatically terminated, in
either case in accordance with applicable law, all premiums have been paid and
all provisions of such private mortgage insurance policy have been and are being
complied with. With respect to a purchase money Mortgage Loan, both the original
appraised value and the purchase price are accurately depicted as such on
Seller’s (or, as applicable, Subservicer’s) servicing system. Where a Mortgage
Loan was closed as a streamlined refinance and a new appraisal was not required,
the prior appraised value that was relied on in making the

 

Exhibit B-6



--------------------------------------------------------------------------------

credit decision for the Mortgage Loan is accurately depicted on Seller’s (or, as
applicable, Subservicer’s) servicing system. Seller has not funded the private
mortgage insurance policy premium, if any, with respect to such Mortgage Loan.
The Mortgage interest rate for the Mortgage Loan is net of any such insurance
premium.

(t)         Optional Insurance.  No single payment credit life insurance or
other optional insurance product that has been considered “predatory” by Fannie
Mae or Freddie Mac has been obtained in connection with such Mortgage Loan. If
such Mortgage Loan involved any type of optional insurance, such insurance was
properly serviced including, without limitation, by use of the proper
application and collection of premiums, the maintenance of complete and accurate
records, processing and payment of claims and the handling of correspondence.
The Mortgage Loan does not involve an optional insurance product that was or is
being provided free of charge to the Mortgagor.

(u)        Insurance.  All required insurance policies, of whatever type, remain
in full force and effect. Seller has not engaged in, and has no knowledge of the
Mortgagors having engaged in, any act or omission which would impair the
coverage validity or binding effect of any such policies. No action, inaction,
or event has occurred and no state of facts exists or has existed that has
resulted or will result in the exclusion from, denial of, or defense to coverage
under any applicable special hazard insurance policy, private mortgage insurance
policy or bankruptcy bond, irrespective of the cause of such failure of
coverage. In connection with the placement of any such insurance, no commission,
fee, or other compensation has been or will be received by Seller or any
Subservicer or any designee of Seller or any Subservicer or any corporation in
which Seller, any Subservicer or any officer, director, or employee of Seller or
any Subservicer had a financial interest at the time of placement of such
insurance.

(v)        Mortgaged Property Undamaged; No Condemnation Proceedings.      As of
the related Purchase Date, there are no uninsured casualty losses or casualty
losses where coinsurance has been, or Seller has reason to believe will be,
claimed by the insurance company or where the loss, exclusive of contents, is,
or will be, greater than the recovery (less actual costs and expenses incurred
in connection with such recovery) from the insurance carrier. No casualty
insurance proceeds have been used to reduce Mortgage Loan balances or for any
other purpose except to make repairs to the Mortgaged Property, except as
allowed pursuant to applicable law and the Mortgage Loan documents. All damage
with respect to which casualty insurance proceeds have been received by or
through Seller has been properly repaired or is in the process of being repaired
using such proceeds. There is no damage to the Mortgaged Property from waste,
fire, windstorm, flood, tornado, earthquake or earth movement, hazardous or
toxic substances, other casualty, or any other property related circumstances or
conditions that would adversely affect the value or marketability of any
Mortgage Loan or Mortgaged Property, and adequate insurance is in place to cover
all such events. There is no proceeding pending or, to the best of Seller’s
knowledge, threatened for the partial or total condemnation of the Mortgaged
Property that would adversely affect the Mortgage Loan.

(w)       Location of Improvements; No Encroachments.  All improvements subject
to the Mortgage which were considered in determining the appraised value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property (and

 

Exhibit B-7



--------------------------------------------------------------------------------

wholly within the project with respect to a condominium unit) and no
improvements on adjoining properties encroach upon the Mortgaged Property except
those which are insured against by the title insurance policy referred to in
paragraph (q) above and all improvements on the Mortgaged Property comply with
all applicable zoning and subdivision laws and ordinances.

(x)        Appraisal.  The loan file contains an appraisal or an underwriting
property valuation using an automated valuation model of the related Mortgaged
Property, in each case, in a form acceptable to the applicable Agency, Buyer and
CL and consistent with the Takeout Guidelines, made and signed, prior to the
approval of the Mortgage Loan application, by a qualified appraiser, duly
appointed by the Seller, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of the applicable Agency. Each appraisal
of the Mortgage Loan was made in accordance with the requirements of Title XI of
the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the Date of Origination
of the Mortgage Loan;

(y)        Construction Defects.    Any home or other improvement included
within the Mortgaged Property was constructed in a workmanlike manner, and was
accepted by the original homeowner or Mortgagor in good and habitable condition
and working order, and conforms with all warranties, express or implied,
representations, legal obligations, and local, state and federal requirements
and codes concerning the condition, construction, and placement of the home or
improvement.

(z)        Occupancy of the Mortgaged Property.    The Mortgaged Property is
lawfully occupied under applicable law. All inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy, have been made or
obtained from the appropriate authorities and no improvement located on or part
of the Mortgaged Property is in violation of any zoning law or regulation.

(aa)      Type of Mortgaged Property.  The Mortgaged Property is located in the
United States and consists of a single parcel of real property with a detached
single family residence erected thereon, or a two to four family dwelling, or an
individual condominium unit, or an individual unit in a planned unit
development, or a Cooperative Unit in a Cooperative Project; provided that any
condominium project or planned unit development generally conforms to the
Takeout Guidelines regarding such dwellings. As of the date of origination, no
portion of the Mortgaged Property was used for commercial purposes, and since
the date of origination, no portion of the Mortgaged Property has been used for
commercial purposes; provided that Mortgaged Properties which contain a home
office shall not be considered as being used for commercial purposes as long as
the Mortgaged Property has not been altered for commercial purposes and is not
storing any chemicals or raw materials other than those commonly used for
homeowner repair, maintenance and/or household purposes. If the Mortgaged
Property is a condominium unit or a planned unit development (other than a de
minims planned unit development) such condominium or planned unit development
project is acceptable to Buyer. The Mortgaged Property is not a Manufactured
Home or a mobile home.

 

Exhibit B-8



--------------------------------------------------------------------------------

(bb)      Environmental Matters.    There is no pending action or proceeding
directly involving any Mortgaged Property of which Seller is aware in which
compliance with any environmental law, rule or regulation is an issue and
nothing further remains to be done to satisfy in full all requirements of each
such law, rule or regulation constituting a prerequisite to use and enjoyment of
said property. The Mortgaged Property is free from any and all toxic or
hazardous substances and there exists no violation of any local, state or
federal environmental law, rule or regulation.

(cc)      Flood Certification Contract.    If the Mortgaged Property relating to
such Mortgage Loan is in an area designated as a flood area by the Federal
Emergency Management Agency, a flood insurance policy complying with all
Requirements of Law is in effect.

(dd)      Unacceptable Investment.    Seller has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent or materially adversely
affect the value or the marketability of the Mortgage.

(ee)       Servicemembers Civil Relief Act.    The Mortgagor has not notified
Seller or any Subservicer, and Seller has no knowledge of any relief requested
or allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003,
as amended, or other similar state or federal law.

(ff)        No Fraud.    No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to the Mortgage Loan has taken
place on the part of Seller, any Subservicer or any other Person involved in the
origination of the Mortgage Loan or in the application for any insurance in
relation to such Mortgage Loan, including without limitation the Mortgagor, any
appraiser, any builder or developer. The documents, instruments and agreements
submitted for loan underwriting were not falsified and contain no untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the information and statements therein not
misleading. Seller has reviewed all of the documents constituting the Loan File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein.

(gg)      Delinquency.    All payments required to be made prior to the related
Purchase Date for such Mortgage Loan under the terms of the Mortgage Note have
been made, the Mortgage Loan has not been dishonored, and the Mortgage Loan is
not and has never been a Delinquent Loan or a Defaulted Loan.

(hh)      Compliance with Applicable Laws.    Any and all requirements of any
applicable federal, state or local law including, without limitation, usury,
truth in lending, real estate settlement procedures, consumer credit protection,
fair credit billing, fair credit reporting, fair debt collection practices,
predatory and abusive lending laws, equal credit opportunity, fair housing and
disclosure laws or unfair and deceptive practices laws applicable to the
origination and servicing of the Mortgage Loan including, without limitation,
any provisions relating to prepayment penalties, have been complied with in all
material respects, the consummation of the

 

Exhibit B-9



--------------------------------------------------------------------------------

transactions contemplated hereby will not involve the violation of any such laws
or regulations. Seller maintains, and shall maintain, evidence of such
compliance as required by applicable law or regulation and shall make such
evidence available for inspection at Seller’s office during normal business
hours upon reasonable advance notice. Each Mortgage Loan at the time it was made
complied in all material respects with applicable local, state, and federal
laws, including, but not limited to, all applicable predatory and abusive
lending laws.

(ii)        Disclosure and Rescission Materials.    The Mortgagor has received
all disclosure materials required by applicable law with respect to the making
of mortgage loans of the same type as the Mortgage Loan and rescission materials
required by applicable law and has acknowledged receipt of such materials to the
extent required by applicable law and such documents will remain in the loan
file.

(jj)        Texas Refinance Loans.    Each Mortgage Loan originated in the State
of Texas pursuant to Article XVI, Paragraph 50(a)(6) of the Texas Constitution
(a “Texas Refinance Loan”) has been originated in compliance with the provisions
of Article XVI, Paragraph 50(a)(6) of the Texas Constitution, Texas Civil
Statutes and the Texas Finance Code. With respect to each Texas Refinance Loan
that is a cash out refinancing, the related Mortgage Loan Documents state that
the Mortgagor may prepay such Texas Refinance Loan in whole or in part without
incurring a prepayment penalty. Seller does not collect any such prepayment
penalties in connection with any such Texas Refinance Loan.

(kk)      Anti-Money Laundering Laws.    Seller and its agents have at all times
complied with all applicable federal, state and local anti-money laundering
laws, orders and regulations to the extent applicable to Seller or its agent,
including without limitation the USA PATRIOT Act of 2001, the Bank Secrecy Act
and the regulations of the Office of Foreign Asset Control (collectively, the
“Anti-Money Laundering Laws”), in respect of the origination and servicing of
each Mortgage Loan; Seller has established an anti-money laundering compliance
program as and to the extent required by the Anti-Money Laundering Laws, has
conducted the requisite due diligence in connection with the origination and
servicing of each Mortgage Loan for purposes of the Anti-Money Laundering Laws
to the extent applicable to Seller, and, to the extent required by applicable
law, maintains, and will maintain, either directly or through third parties,
sufficient information to identify the applicable Mortgagor for purposes of the
Anti-Money Laundering Laws. No Mortgage Loan is subject to nullification
pursuant to Executive Order 13224 (the “Executive Order”) or the regulations
promulgated by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC Regulations”) or in violation of the Executive
Order or the OFAC Regulations, and no Mortgagor is subject to the provisions of
such Executive Order or the OFAC Regulations nor listed as a “blocked person”
for purposes of the OFAC Regulations.

(ll)        Predatory Lending Regulations.    The Mortgage Loan is not
classified as (a) a “high cost” loan under the Home Ownership and Equity
Protection Act of 1994 (“HOEPA”) or (b) a “high cost,” “threshold,” “covered,”
or “predatory” loan under any other applicable state, federal or local law. The
Mortgage Loan does not have an “annual percentage rate” or total “points and
fees” payable by the related Mortgagor (as each such term is calculated under
HOEPA) that exceed the thresholds set forth by HOEPA and its implementing
regulations, including 12 C.F.R.

 

Exhibit B-10



--------------------------------------------------------------------------------

§ 226.32(a)(1)(i). No predatory or deceptive lending practices, including,
without limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Mortgage Loan. No term or
condition of, and no practice used in connection with the Origination of, such
Mortgage Loan has been categorized as an “unfair” or “deceptive” term, condition
or practice under any applicable federal, state or local law (or regulation
promulgated thereunder) and the Mortgage Loan does not have any terms which
expose Buyer to regulatory action or enforcement proceedings, penalties or other
sanctions.

(mm)    State Laws.    No Mortgage Loan is a “High-Cost Home Loan” as defined in
the Arkansas Home Loan Protection Act effective July 16, 2003 (Act 1340 of
2003); no Mortgage Loan is a “High-Cost Home Loan” as defined in the Kentucky
high-cost home loan statute effective June 24, 2003 (Ky. Rev. Stat. Paragraph
360.100); no Mortgage Loan is a “High-Cost Home Loan” as defined in the New
Jersey Home Ownership Act effective November 27, 2003 (N.J.S.A. 46:10B-22 et
seq.); no Mortgage Loan is a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1
et seq.); no Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.); no Mortgage Loan is a “High-Cost Home Mortgage Loan” as defined in the
Massachusetts Predatory Home Loan Practices Act, effective November 7, 2004
(Mass. Ann. Laws Ch. 183C); no Mortgage Loan is a “High Cost Home Loan” as
defined in the Indiana Home Loan Practices Act, effective January 1, 2005 (Ind.
Code Ann. Paragraphs 24-9-1 through 24-9-9); no Mortgage Loan that was
originated on or after October 1, 2002 and on or prior to March 7, 2003, which
is secured by property located in the State of Georgia; no Mortgage Loan that
was originated after March 7, 2003, which is a “high cost home loan” as defined
under the Georgia Fair Lending Act, as amended (the “Georgia Act”); no Mortgage
Loan is a “high cost home loan,” as defined in Paragraph 6 L of the New York
State Banking Law.

(nn)      Arbitration.  No Mortgagor agreed to submit to arbitration to resolve
any dispute arising out of or relating in any way to the mortgage loan
transaction; any breach of this representation shall be deemed to materially and
adversely affect the value of the Mortgage Loan and shall require a repurchase
of the affected Mortgage Loan.

(oo)      Higher Cost Products.  The Mortgagor was not encouraged or required to
select a Mortgage Loan product offered by the Mortgage Loan’s originator which
is a higher cost product designed for less creditworthy Mortgagors, unless at
the time of the Mortgage Loan’s origination, such Mortgagor did not qualify
taking into account such facts as, without limitation, the Mortgage Loan’s
requirements and the Mortgagor’s credit history, income, assets and liabilities
and debt-to-income ratios for a lower-cost credit product then offered by the
Mortgage Loan’s originator or any affiliate of the Mortgage Loan’s originator.
If, at the time of loan application, the Mortgagor may have qualified for a
lower-cost credit product then offered by any mortgage lending affiliate of the
Mortgage Loan’s originator, the Mortgage Loan’s originator referred the
Mortgagor’s application to such affiliate for underwriting consideration. For a
Mortgagor who seeks financing through a Mortgage Loan originator’s higher-priced
nonprime lending channel, the Mortgagor was directed towards or offered the
Mortgage Loan originator’s standard mortgage line if the Mortgagor was able to
qualify for one of the standard products.

 

Exhibit B-11



--------------------------------------------------------------------------------

(pp)      Underwriting Methodology.  With respect to delegated underwritten
loans, the methodology used in underwriting the extension of credit for each
Mortgage Loan does not rely solely on the extent of the Mortgagor’s equity in
the collateral as the principal determining factor in approving such extension
of credit. The methodology employed objective criteria such as the Mortgagor’s
income, assets and liabilities, to the proposed mortgage payment and, based on
such methodology, the Mortgage Loan’s originator made a reasonable determination
that at the time of origination the Mortgagor had the ability to make timely
payments on the Mortgage Loan.

(qq)      Points and Fees.  No Mortgagor was charged “points and fees” (whether
or not financed) in an amount greater than (i) One Thousand Dollars ($1,000), or
(ii) five percent (5%) of the principal amount of such Mortgage Loan, whichever
is greater. For purposes of this representation, such 5% limitation is
calculated in accordance with Fannie Mae’s anti-predatory lending requirements
as set forth in the Agency Guidelines and “points and fees” (x) include
origination, underwriting, broker and finder fees and charges that the mortgagee
imposed as a condition of making the Mortgage Loan, whether they are paid to the
mortgagee or a third party, and (y) exclude bona fide discount points, fees paid
for actual services rendered in connection with the origination of the Mortgage
Loan (such as attorneys’ fees, notaries fees and fees paid for property
appraisals, credit reports, surveys, title examinations and extracts, flood and
tax certifications, and home inspections), the cost of mortgage insurance or
credit-risk price adjustments, the costs of title, hazard, and flood insurance
policies, state and local transfer taxes or fees, escrow deposits for the future
payment of taxes and insurance premiums, and other miscellaneous fees and
charges which miscellaneous fee and charges, in total, do not exceed twenty-five
basis points (0.25%) of the principal amount of such Mortgage Loan. All fees and
charges (including finance charges) and whether or not financed, assessed,
collected or to be collected in connection with the origination and servicing of
each Mortgage Loan has been disclosed in writing to the Mortgagor in accordance
with applicable state and federal law and regulation.

(rr)       Prepayment Penalties.  With respect to any Mortgage Loan that
contains a provision permitting imposition of a penalty upon a prepayment prior
to maturity: (i) the Mortgage Loan provides some benefit to the Mortgagor (e.g.,
a rate or fee reduction) in exchange for accepting such prepayment penalty,
(ii) the Mortgage Loan’s originator had a written policy of offering the
Mortgagor the option of obtaining a mortgage loan that did not require payment
of such a penalty, (iii) the prepayment penalty was adequately disclosed to the
Mortgagor in the mortgage loan documents pursuant to applicable state, local and
federal law, and (v) notwithstanding any state or federal law to the contrary,
neither Seller nor any Subservicer shall impose such prepayment premium in any
instance when the mortgage debt is accelerated as the result of the Mortgagor’s
default in making the loan payments.

(ss)       Single Premium Credit Insurance Policies.    No Mortgagor was
required to purchase any single premium credit insurance policy (e.g., life,
mortgage, disability, accident, unemployment, or health insurance product) or
debt cancellation agreement as a condition of obtaining the extension of credit.
No Mortgagor obtained a prepaid single premium credit insurance policy (e.g.,
life, mortgage, disability, accident, unemployment, or health insurance product)
in connection with the origination of the Mortgage Loan. No proceeds from any
Mortgage Loan were used to purchase single premium credit insurance policies or
debt

 

Exhibit B-12



--------------------------------------------------------------------------------

cancellation agreements as part of the origination of, or as a condition to
closing, such Mortgage Loan; any breach of this representation shall be deemed
to materially and adversely affect the value of the Mortgage Loan and shall
require a repurchase of the affected Mortgage Loan.

(tt)        Origination Practices; Servicing.  The origination practices used by
Seller and the collection and servicing practices used by Seller and any
Subservicer with respect to each Mortgage Loan have been in all respects legal
and customary in the mortgage origination and servicing industry and the
collection and servicing practices used by the Seller and any Subservicer have
been consistent with customary servicing procedures. The Mortgage Loan
satisfies, and has been originated and underwritten in accordance with, all
applicable requirements of Seller’s underwriting guidelines. Seller has serviced
the Mortgage Loan at all times since its origination.

(uu)      Escrow Payments.  With respect to escrow deposits and payments that
Seller is entitled to collect, all such payments are in the possession of, or
under the control of Seller, and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All escrow payments have been collected in full compliance with state and
federal law and the provisions of the related Mortgage Note and Mortgage. As to
any Mortgage Loan that is the subject of an escrow, escrow of funds is not
prohibited by applicable law and has been established in an amount sufficient to
pay for every escrowed item that remains unpaid and has been assessed but is not
yet due and payable. No escrow deposits or other charges or payments due under
the Mortgage Note have been capitalized under any Mortgage or the related
Mortgage Note.

(vv)      Interest on Escrows.  As of the related Purchase Date, Seller has
credited to the account of the related Mortgagor under the Mortgage Loan all
interest required to be paid by applicable law or by the terms of the related
Mortgage Note on any escrow account. Evidence of such credit shall be provided
to Buyer upon request.

(ww)    Escrow Analysis.    Seller has properly conducted an escrow analysis for
each escrowed Mortgage Loan in accordance with applicable law. All books and
records with respect to each Mortgage Loan comply with applicable law and
regulations, and have been adjusted to reflect the results of the escrow
analyses. Except as allowed by applicable law, no inflation factor was used in
the escrow analysis. Seller has delivered notification to the Mortgagor(s) under
each Mortgage Loan of all adjustments resulting from such escrow analyses.

(xx)      Escrow Holdbacks.  The Mortgage Loan is not subject to outstanding
escrow holdbacks except those specifically identified by Seller as defined in
the Takeout Guidelines.

(yy)      Credit Reporting.    If applicable, Seller has caused to be fully
furnished, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (i.e., favorable and unfavorable)
on its Mortgagor loan files to Equifax, Experian, and Trans Union Credit
Information Company (three of the credit repositories), on a monthly basis; any
breach of this representation shall be deemed to materially and adversely affect
the value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan.

 

Exhibit B-13



--------------------------------------------------------------------------------

(zz)       Interest Rate Adjustments.    If applicable, with respect to each
adjustable rate Mortgage Loan, all interest rate adjustments have been made in
strict compliance with state and federal law and the terms of the related
Mortgage Note. Any interest required to be paid pursuant to state and local law
has been properly paid and credited. The Mortgagor has executed a statement to
the effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans.

(aaa)     Regarding the Mortgagor.  The Mortgagor is one or more natural persons
and/or trustees for an Illinois land trust or a trustee under a “living trust”
and such “living trust” is in compliance with Agency Guidelines for such trusts.
The Mortgagor is a natural person. The Mortgagor is not a senior officer or
spouse of a senior officer or director or agent of Seller or an Affiliate of
Seller. The Mortgagor is not a government or a governmental subdivision or
agency. The Mortgagor occupies the Mortgaged Property.

(bbb)    Fannie Mae Takeout Guidelines Announcement 95-19.    Seller will
transmit full file credit reporting data for each Mortgage Loan pursuant to
Fannie Mae Announcement 95-19 and that for each Mortgage Loan, Seller agrees it
shall report one of the following statuses each month as follows: new
origination, current, delinquent (30 or more days), foreclosed, or charged-off.

(ccc)     Tax Identification/Back Up Withholding.  All tax identifications for
individual Mortgagors, have been certified as required by law. Seller has
complied with all IRS requirements regarding the obtainment and solicitation of
taxpayer identification numbers and the taxpayer identification numbers provided
to Buyer as reflected on the system are correct. To the extent a Mortgage Loan
is on back up withholding, Seller has substantiated both the initial reason for
the back up withholding and the amount of such back up withholding and the
reason for such back up withholding in the amount currently withheld still
exists.

(ddd)    IRS Forms.  All IRS forms, including, but not limited to, Forms 1099,
1098, 1041 and K-1, as appropriate, which are required to be filed with respect
to activity occurring on or before the year in which the Purchase Date occurs
and have been filed or will be filed in accordance with applicable law.

(eee)     Electronic Drafting of Payments.    If Seller or a Subservicer drafts
monthly payments electronically from the Mortgagor’s bank account, such drafting
occurs in compliance with applicable federal, state, and local laws and
regulations; and the applicable agreement with the Mortgagor; and such
applicable agreement with the Mortgagor both legally and contractually can be
fully assigned to Buyer pursuant to the assignment provisions contained therein,
and will be fully assigned to Buyer pursuant to this Agreement.

(fff)      Third Party Originators and TPO Loans.  Other than CTX Originated
Loans, the Mortgage Loan is not a TPO Loan, nor was it originated by a Third
Party Originator.

(i)      U.S. Loan; Mortgagor.  The Mortgage Loan is denominated and payable
only in United States dollars within the United States and with respect to which
the related Mortgagor is a natural person who is a United States citizen or
resident alien or a

 

Exhibit B-14



--------------------------------------------------------------------------------

corporation or other legal entity organized under the laws of the United States
or any state thereof or the District of Columbia.

(ggg)    Representations and Warranties to Approved Takeout Investor.        Any
representations or warranties made by Seller to the Approved Takeout Investor
upon final sale of the Mortgage Loan are hereby incorporated into this
Agreement, and Seller is deemed to make the same representations and warranties
to Buyer, as if such representations and warranties were fully set forth herein.

(hhh)    Agency Eligible.  The Mortgage Loan is eligible for sale to the
Agencies by Buyer (excluding the 4506-T issue).

(iii)       Takeout Commitment.      The Mortgage Loan is subject to a legally
valid and binding Takeout Commitment and satisfies all of the requirements
related to such Takeout Commitment.

(jjj)       Agency Guidelines.  The Mortgage Loan satisfies, and has been
originated in accordance with, all applicable requirements of the applicable
Agency Guidelines.

(kkk)    MERS.  The Mortgage Loan is a MERS Designated Mortgage Loan.

(lll)       Whole Loan.  The Mortgage Loan is a whole loan and not a
participation interest.

(mmm) UCC Characterization.  The Mortgage Loan is an “account”, “chattel paper”,
“promissory note” or “payment intangible” within the meaning of Article 9 of the
UCC of all applicable jurisdictions;

(nnn)    Bankruptcy Code Characterization.  The Mortgage Loan is a “mortgage
loan” within the meaning of the Bankruptcy Code.

(ooo)    No Previous Financing.  The Mortgage Loan has not been previously
financed by any other Person.

(ppp)    Ineligible Loan Types.  The Mortgage Loan is not (i) a negative
amortization loan, (ii) an interest only loan, (iii) a second lien loan, (iv) a
home equity line of credit or similar loan, (v) an investor loan, (vi) secured
by Mortgaged Property which is not occupied by the Mortgagor, (vii) secured by
Mortgaged Property which is a vacation home or second home of Mortgagor, or
(viii) considered an “Expanded Approval” loan or such similar loan as described
in applicable Agency’s eligibility certification.

(qqq)    No Equity Participation.  No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

 

Exhibit B-15



--------------------------------------------------------------------------------

(rrr)      Condominiums/ Planned Unit Developments.  If the Mortgage Loan is a
Cooperative Loan, the related residential dwelling is a condominium unit or a
unit in a planned unit development (other than a de minimis planned unit
development) and such condominium or planned unit development project meets the
eligibility requirements of Fannie Mae and Freddie Mac including Fannie Mae
eligibility requirements for sale to Fannie Mae or is located in a condominium
or planned unit development project which has received Fannie Mae project
approval and the representations and warranties required by Fannie Mae with
respect to such condominium or planned unit development have been made and
remain true and correct in all respects.

(sss)      Downpayment.  The source of the down payment with respect to such
Mortgage Loan has been fully verified by the Seller.

(ttt)       Due on Sale.  The related Mortgage contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the
Mortgage Loan in the event that the Mortgaged Property is sold or transferred
without the prior written consent of the mortgagee thereunder.

(uuu)    Flood Certification Contract.  Seller has obtained a life of loan,
transferable flood certification contract for such Mortgage Loan and such
contract is assignable without penalty, premium or cost to Buyer.

(vvv)    No Construction Loans.  The Mortgage Loan was not made in connection
with (a) the construction or rehabilitation of a Mortgaged Property or
(b) facilitating the trade-in or exchange of a Mortgaged Property.

 

Exhibit B-16



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

 

SELLER:

  

PULTE MORTGAGE LLC,

  

a Delaware limited liability company

BUYER:

  

JPMORGAN CHASE BANK, N.A.,

a national banking association

TODAY’S DATE:

  

____/____/____

REPORTING PERIOD ENDED: _____ month(s) ended ____/____/____

This certificate is delivered to Buyer under the Master Repurchase Agreement
dated effective as of September 30, 2009 between Seller and Buyer (the
“Agreement”), all the defined terms of which have the same meanings when used
herein.

I hereby certify that: (a) I am, and at all times mentioned herein have been,
the duly elected, qualified, and acting                              of Seller;
(b) to the best of my knowledge, the Financial Statements of Seller from the
period shown above (the “Reporting Period”) and which accompany this certificate
were prepared in accordance with GAAP and present fairly the financial condition
of Seller as of the end of the Reporting Period and the results of its
operations for Reporting Period; (c) a review of the Agreement and of the
activities of Seller during the Reporting Period has been made under my
supervision with a view to determining Seller’s compliance with the covenants,
requirements, terms, and conditions of the Agreement, and such review has not
disclosed the existence during or at the end of the Reporting Period (and I have
no knowledge of the existence as of the date hereof) of any Default or Event of
Default, except as disclosed herein (which specifies the nature and period of
existence of each Default or Event of Default, if any, and what action Seller
has taken, is taking, and proposes to take with respect to each); (d) the
calculations described on the pages attached hereto evidence that Seller is in
compliance with the requirements of the Agreement at the end of the Reporting
Period (or if Seller is not in compliance, showing the extent of non-compliance
and specifying the period of non-compliance and what actions Seller proposes to
take with respect thereto); (e) Seller was, as of the end of the Reporting
Period, in compliance and good standing with applicable CL, Fannie Mae, Ginnie
Mae, Freddie Mac and HUD net worth requirements.

 

By:________________________

Name:______________________

Title:_______________________

 

Exhibit C-1



--------------------------------------------------------------------------------

REPORTING PERIOD ENDED:                    /            /             

All financial calculations set forth herein are as of the end of the Reporting
Period.

 

I.

TANGIBLE NET WORTH

 

 

The Tangible Net Worth is:

   

 

Shareholder’s equity:

 

$

 

Minus: intangible assets – goodwill, intellectual property

 

$

 

Minus: Advances of loans to shareholders of Seller and Affiliates
(net of unsecured payables to the same shareholders and Affiliates):

 

$

 

Minus: Employee Loans

(unless they are advances against commissions):

 

$

 

 

Minus:  unconsolidated Investments in Affiliates:

 

$

 

Minus:  restricted cash and cash pledged to third parties:

 

$

 

Minus:  Assets pledged to secure liabilities not included in Debt:

 

$

 

TANGIBLE NET WORTH:

 

$

 

II.

ADJUSTED TANGIBLE NET WORTH

 

 

Adjusted Tangible Net Worth is:

   

 

Tangible Net Worth (from above):

 

$

 

Plus: Qualified Subordinated Debt:

 

$

 

ADJUSTED TANGIBLE NET WORTH:

 

$

   

REQUIRED MINIMUM (through Termination Date)

 

$57,000,000

 

In compliance?

 

 

¨Yes ¨No

 

 

Exhibit C-2



--------------------------------------------------------------------------------

III.

DEBT OF SELLER

 

 

Total Liabilities

 

$

 

Plus: off balance sheet debt:

 

$

 

Minus: loan loss reserves (if included in liabilities):

 

$

 

Minus: deferred taxes arising from capitalized excess servicing fees:

 

$

 

Minus: operating leases

 

$

 

Minus: Qualified Subordinated Debt

 

$

 

DEBT:

 

$

 

IV.

LEVERAGE RATIO:  DEBT TO ADJUSTED TANGIBLE NET WORTH

 

 

Debt (from above):

 

$

 

Adjusted Tangible Net Worth:

 

$

 

RATIO OF DEBT/ADJUSTED TANGIBLE NET WORTH:

 

__:1

 

Maximum permitted

 

10:1

     

 

In compliance?

 

¨Yes ¨No

 

V.

MAXIMUM WAREHOUSE CAPACITY RATIO

 

 

Total Available Warehouse Facilities:

 

$

 

Adjusted Tangible Net Worth (from above):

 

$

 

RATIO OF TOTAL AVAILABLE WAREHOUSE CREDIT/ADJUSTED  TANGIBLE NET WORTH:

 

__:1

 

Maximum permitted

 

20:1

 

In compliance?

 

¨Yes ¨No

 

VI.

LIQUIDITY TO TOTAL ASSETS

 

 

Total Liquidity:

 

$

 

Total Assets:

 

$

 

LIQUIDITY AS A PERCENTAGE OF TOTAL ASSETS:

 

__%

 

Amount of Liquidity Required

 

3% of Total Assets

 

Exhibit C-3



--------------------------------------------------------------------------------

 

In compliance?

  

¨Yes ¨No

 

VII.

SPECIAL CURRENT RATIO

 

 

Unencumbered and unrestricted cash and Cash Equivalents (including, with respect
to Seller, the balance on deposit in the Cash Pledge Account, but excluding any
restricted cash or cash pledged to third parties) plus current accounts
receivable and Mortgage Loans held for sale

 

$

 

 

Current Liabilities plus, without duplication, payables to Affiliates and
liabilities with respect to mortgage loan warehousing or repurchase facilities

 

$

 

SPECIAL CURRENT RATIO

 

__:1

 

Minimum required (through Termination Date)

 

1.05:1.00

 

In compliance?

 

¨Yes ¨No

 

VIII.

NET INCOME (tested each calendar quarter/mo.)

 

Net Income for calendar quarter

 

$

 

Amount required

 

For the quarter ending September 30, 2009, negative net income not more than
$3,000,000.

 

For the quarter ending December 31, 2009, negative net income not more than
$3,000,000.

 

For the quarter ending March 31, 2010 and each quarter thereafter, not less than
$1.00.

 

In compliance?

 

¨Yes ¨No

 

Exhibit C-4



--------------------------------------------------------------------------------

 

IX.

DIVIDENDS AS A % OF NET INCOME

 

 

Dividends (less tax liability payments)

 

$

 

Net Income

 

$

 

RATIO OF DIVIDENDS/NET INCOME

 

%

 

Maximum permitted

 

50%

 

    

   

 

In compliance?

 

¨Yes ¨No

 

X.

PRODUCTION

 

Volume

   Current Month    Year-to-Date

 

Residential Mortgage Loans Funded

  

$

  

$

 

Commercial Loans Funded *

  

$

  

$

 

TOTAL VOLUME

  

$

  

$

* Commercial loans include 5 or more unit multi-family properties and mixed use
properties.

 

Volume

   Current Month    Year-to-Date

 

Banked Loan Production

  

$

  

$

 

Brokered Loan Production

  

$

  

$

 

TOTAL VOLUME

  

$

  

$

 

By Channel/Source

   Current Month    Year-to-Date

 

Retail as % of Total

   %                %            

 

TPO Loans as a % of Total

   %                %            

 

Correspondent as a % of Total**

   %                %            

 

TOTAL (Must = 100%)

   %                %            

* Correspondent loans are defined as those that are purchased as closed loans
from third parties.

 

By Category

   Current Month    Year-to-Date

 

Government as % of Total

   %                %            

 

Conventional as % of Total

   %                %            

 

Jumbo as % of Total

   %                %            

 

Alt A as % of Total

   %                %            

 

Subprime as % of Total

   %                %            

 

Exhibit C-5



--------------------------------------------------------------------------------

 

Second Mortgages as %

   %            %        

 

Other (Describe)

   %            %        

 

Total (Must = 100%)

   %            %        

By Finance Type

   Current Month    Year-to-Date

 

Purchase as % of Total

   %            %        

 

Refinance as a % of Total

   %            %        

 

TOTAL (Must = 100%)

   %            %        

 

Others

   Current Month    Year-to-Date

 

Average FICO

   %            %        

 

Average LTV

   %            %        

 

Average CLTV

         

 

XI.

FACILITIES (Please list all Available Warehouse Capacity including off balance
sheet facilities)

 

Institution

 

Total (committed or

uncommitted, please

indicate “C” or “U”)

  Outstanding    

$_____________

 

$

   

$

 

$

   

$

 

$

    

       

 

TOTALS

 

$

 

$

XII. REPURCHASES / INDEMNIFICATIONS (R&I)

 

Repurchases

  UPB        # of Loans      

Actual or   
Estimated    

Loss  

 

How were they  

recorded on the    

financials?  

 

Beginning Open R&I’s

 

$

      

$        

   

 

New R&I’s received this month

 

$

      

$        

   

 

R&I’s rescinded this month

 

$

      

$        

 

n/a

 

Exhibit C-6



--------------------------------------------------------------------------------

R&I’s settled this month

  

$

       

$            

    

Ending Open R&I’s

  

$

       

$            

    

* If you have a detailed schedule of loans subject to repurchases that includes
the investor requesting, reason for repurchases, origination date, loan
characteristics such as LTV, lien position, occupancy etc., and valuation method
if you have estimated your loss exposure, please attach it with this table.

 

XIII.

FORECLOSURES

 

     Current Month   Year-to-Date

Foreclosure loan units

 

$

 

$

Foreclosure loan volumes

 

$

 

$

Expected loss on Foreclosures

 

$

 

$

TOTALS

 

$

 

$

 

XIV.

LOAN LOSS RESERVE

 

     Current Month   Year-to-Date

Beginning loan loss reserve

 

$

 

$

Additional loss provision

 

$

 

$

Actual charge off

 

$

 

$

Ending Loan Loss Reserve

 

$

 

$

XV. LOAN SERVICING

 

     Current Month   Year-to-Date

60 days delinquency (Unit)

       

60 days delinquency volumes

 

$

 

$

Loan servicing report attached

       

XVI. LITIGATION

 

     Current Month   Year-to-Date

Pending litigation (Unit)

       

Expected losses on litigation

 

$

 

$

 

Exhibit C-7



--------------------------------------------------------------------------------

XVII.

THIRD PARTY REPORTS

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period, to the extent
required to be delivered under subparagraphs 11(g)(iv) and 11(g)(v), are
attached hereto. These reports include the following (if none, write
“None”):          

 

XVIII.

DEFAULTS OR EVENTS OF DEFAULT

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”:          

 

XIX.

OTHER REPORTS REQUIRED (Please attach if applicable)

 

 

a.

Buyer Warehouse Loans T& I Escrow reconciliation

 

 

b.

Indemnification & Repurchase Report for the prior year and current YTD.

 

 

c.

Hedge Reports (including: position summary report, MBS & whole loan trade
detail, loan level detail report with weighted average take out price)

 

Exhibit C-8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SHIPPING INSTRUCTIONS

Shipping Instructions

These loans being shipped to a custodian?                              Or to an
Investor?

                    

Please ship the following notes to:

Investor name

Street address

City, State, Zip

Attn:

Endorse the note as follows:  Endorsement Instructions

 

      Loan Number   Borrower Name    Loan Amount                     

 Attach additional pages as required

 

                                                                        

Special Instructions:  __________________________________

For any questions, please contact:        Name:  __________________

Phone:  __________________________

Fax Number:  _____________________________

Signature:                                      
                                                             ______________

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

CONDITIONS PRECEDENT DOCUMENTS

1.   Master Repurchase Agreement

2.   Side Letter

 3.  Electronic Tracking Agreement

4.   Certified Corporate Documents of Seller

5.   UCC, tax lien and judgment searches, Delaware and Colorado and tax lien and
judgment

searches, Arapahoe County, Colorado

6.   UCC-1 Financing Statements

7.   Opinions of Counsel

8.   Errors and omissions insurance policy or mortgage impairment insurance
policy or certificate

in lieu of policy

9.   Blanket bond coverage policy or certificate in lieu of policy

10. Subservicer Instruction Letter between the Seller and any Subservicer

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

REQUIRED OPINIONS OF COUNSEL

(Subject to customary qualifications and assumptions)

1.        Seller is validly existing and in good standing under the laws of the
State of Delaware, and has the requisite limited liability company power and
authority to execute and deliver each Transaction Document to which it is a
party and to perform its obligations thereunder.

2.        Each of the execution, delivery and performance by Seller of the
Transaction Documents to which it is a party has been duly authorized by all
requisite limited liability action on the part of Seller.

3.        Each Transaction Document to which Seller is a party has been duly
executed and delivered by a duly authorized officer of Seller.

4.        Each Transaction Document to which Seller is a party constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its respective terms, except as limited by bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws relating to or
affecting the enforcement of creditors’ rights generally, and subject to general
principles of equity, regardless of whether considered in a proceeding at law or
in equity. Notwithstanding the foregoing, we render no opinion as to whether any
transaction under the Transaction Documents will constitute or be characterized
as a sale of the related Mortgage Loans.

5.        The execution, delivery and performance of Seller’s obligations under
each of the Transaction Documents to which it is a party and the consummation of
the transactions contemplated thereby will not (i) result in any violation of
its organizational documents, (ii) constitute a default under any indenture,
loan or credit agreement, lease, mortgage, security agreement or other material
agreement or instrument to which Seller is a party and which is listed on the
attached Exhibit A, (iii) result in any breach or violation of any order, writ,
judgment, injunction or decree of any court, agency or other governmental body
that names and binds Seller and of which we have Actual Knowledge, or
(iv) result in any breach or violation of any Law that is normally applicable to
transactions of the type contemplated by the Transaction Documents.

6.        To our Actual Knowledge, based solely on certifications of the Seller
and without any independent investigation or verification, there is no action,
suit or proceeding against the Seller pending or overtly threatened in writing
before any court or governmental agency, authority or body which seeks to affect
the enforceability of the Transaction Documents or which, if determined
adversely to the Seller, would reasonably be expected to have a material adverse
effect on the business, operations, property or financial condition of the
Seller.

7.        No consent, approval, authorization or order of any state or federal
court or government agency or body is required to be obtained or made by the
Seller under the Delaware

 

Exhibit F-1



--------------------------------------------------------------------------------

Limited Liability Company Act, federal Law or, based solely on the opinion
letter of the General Counsel of the Seller, Colorado Law for the valid
execution, delivery or performance of the Transaction Documents by the Seller.

8.        Seller is not required to register as an “investment company” under
the Investment Company Act of 1940, as amended.

9.        The Repurchase Agreement, upon the due filing under the Delaware UCC
of financing statements describing the Mortgage Loans to be sold by the Seller
from time to time to the Buyer, is sufficient to create a valid, perfected
nonpossessory security interest, in favor of the Buyer, in all right, title and
interest of the Seller in such Mortgage Loans described in and purported to be
covered by the Repurchase Agreement as constitute personal property and in which
a security interest may be created under Article 9 of the New York UCC and
perfected by the filing of a financing statement under the Delaware UCC with the
Delaware Secretary of State.

10.        The Repurchase Agreement, upon the delivery to the Buyer of the
Mortgage Notes endorsed in blank by the Seller or other originator related to
Mortgage Loans purchased by the Buyer in Transactions from time to time, is
sufficient to create a valid, perfected possessory security interest, in favor
of the Buyer, in all right, title and interest of the Seller in such Mortgage
Notes described in, and pledged by the Seller pursuant to, the Repurchase
Agreement as constitute personal property and in which a security interest may
be created under Article 9 of the New York UCC, assuming that the Buyer takes
delivery and maintains continuous possession of such Mortgage Notes in good
faith. For purposes of this opinion, we have confirmed that Section 9-301 of the
Uniform Commercial Code as in effect in the State of New York is the same as
Section 9-301 of the Uniform Commercial Code as in effect in the State of Texas,
the State in which Buyer takes such delivery and maintains such possession.

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT G

SUBSIDIARY INFORMATION

PCIC Corporation

Joliet Mortgage Reinsurance Corporation

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSERVICER INSTRUCTION LETTER

Subservicer Instruction Letter

 

                         , 200_

 

                                         , as Subservicer

                                             

 

                                             

 

Attention:                                     

 

 

 

Re:

Master Repurchase Agreement, dated as of September 30, 2009 (“Repurchase
Agreement”), by and between JPMorgan Chase Bank, N.A., (“Buyer”) and Pulte
Mortgage LLC (“Seller”)

Ladies and Gentlemen:

As Subservicer (referenced herein as “You”) of those mortgage loans described on
Schedule 1 hereto, which may be amended or updated from time to time (the
“Mortgage Loans”) pursuant to that Subservicing Agreement, between You and the
undersigned Seller, as amended or modified, attached hereto as Exhibit A (the
“Subservicing Agreement”), you are hereby notified that the undersigned Seller
has sold to Buyer such Mortgage Loans pursuant to the above-referenced
Repurchase Agreement.

You agree to service the Mortgage Loans in accordance with the terms of the
Subservicing Agreement for the benefit of Buyer and, except as otherwise
provided herein, Buyer shall have all of the rights, but none of the duties or
obligations of Seller under the Subservicing Agreement including, without
limitation, payment of any indemnification or reimbursement or payment of any
servicing fees or any other fees. No subservicing relationship shall be hereby
created between You and Buyer.

Upon your receipt of written notification by Buyer that a Default has occurred
under the Agreement (the “Default Notice”), you, as Subservicer, hereby agree to
remit all payments or distributions made with respect to such Mortgage Loans,
net of the servicing fees payable to you with respect thereto, immediately in
accordance with Buyer’s wiring instructions provided below, or in accordance
with other instructions that may be delivered to you by Buyer:

[wire instructions]

 

Exhibit H-1



--------------------------------------------------------------------------------

You agree that, following your receipt of such Default Notice, under no
circumstances will you remit any such payments or distributions in accordance
with any instructions delivered to you by the undersigned Seller, except if
Buyer instructs you in writing otherwise.

You further agree that, upon receipt written notification by Buyer that an Event
of Default has occurred under the Agreement (“Event of Default Notice”), Buyer
shall assume all of the rights and obligations of Seller under the Subservicing
Agreement, except as otherwise provided herein. Subject to the terms of the
Subservicing Agreement, You shall (x) follow the instructions of Buyer with
respect to the Mortgage Loans and deliver to a Buyer any information with
respect to the Mortgage Loans reasonably requested by such Buyer, and (y) treat
this letter agreement as a separate and distinct servicing agreement between You
and Buyer (incorporating the terms of the Subservicing Agreement by reference),
subject to no setoff or counterclaims arising in Your favor (or the favor of any
third party claiming through You) under any other agreement or arrangement
between You and any Seller or otherwise. Notwithstanding anything to the
contrary herein or in the Subservicing Agreement, in no event shall Buyer be
liable for any fees, indemnities, costs, reimbursements or expenses incurred by
You prior to receipt of such Event of Default Notice or otherwise owed to You in
respect of the period of time prior to receipt of such Event of Default Notice.

[NO FURTHER TEXT ON THIS PAGE]

 

Exhibit H-2



--------------------------------------------------------------------------------

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following address:
[                                ], Attention: [            ], Telephone:
[            ], Facsimile: [            ].

Very truly yours,

PULTE MORTGAGE LLC

 

By:_____________________________

Name:

 

Title:

 

Acknowledged and Agreed as of this      day of             , 2009:

 

[SUBSERVICER]

By:_____________________________

Name:

 

Title:

 

 

Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT I

FIELDS FOR DAILY DATA TAPE

The daily data tape shall include the following fields, accurately completed for
each Purchased

Mortgage Loan:

Seller’s Loan number

Mortgagor’s name

City, state and Zip Code of the Mortgaged Property

Outstanding principal balance as of such date

Approved Takeout Investor

Takeout Value

Market Value (based on Buyer’s determination)

Loan-to-Value Ratio

Interest rate

Original principal balance

Current scheduled monthly payment of principal and interest,

Origination date

First Purchase Date on which Mortgage Loan was or will be purchased under the
Agreement

Such other fields as Buyer requires from time to time in its sole discretion
with notice to Seller

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BAILEE LETTER

[date]

[Investor name and address]

Ladies and Gentlemen:

 

 

1.    Papers Are Enclosed; Conditional Delivery

  

JPMorgan Chase Bank, N.A. (“JPM Chase”) hereby delivers with this letter to you,
as bailee, limited and conditional possession of the promissory notes and the
other loan documents (collectively, the “Loan Papers”) relating to the mortgage

loans (the “Loans”) described on the attached Exhibit A. JPM Chase is the
successor in ownership interest to Pulte Mortgage LLC (the “Mortgage Company”)
in and to the Loans pursuant to that certain Master Repurchase Agreement between
the Mortgage Company and JPM Chase, as supplemented, amended or restated from
time to time (the “Repurchase Agreement”). The Loan Papers are delivered to you
at the request of the Mortgage Company for your inspection and determination of
whether to purchase the Loans under your agreement with the Mortgage Company
(the “Purchase Agreement”), and for no other use or purpose. Detailed terms of
this bailment are stated in Paragraph 6 below. The Loan Papers are also
delivered conditionally: if you are unwilling to accept the terms and conditions
of this bailment, as specified below, you must immediately return all Loan
Papers to JPM Chase. If you do not return them within two business days after
receipt, you will have accepted the bailment terms and conditions.

 

2.    Examine Papers;

 

How to Purchase Loans   

  

Please examine the Loan Papers and decide whether you will purchase any or all
of the Loans. To purchase one or more Loans, send, or cause Mortgage Company to
send, a list to JPM Chase indicating which Loans you are buying and remit the

Pay-off Price (defined in Paragraph 3 below) for each Loan to JPM Chase in
immediately available federal funds wired to :

JPMorgan Chase Bank, N.A.

ABA number 021000021

712 Main Street

Houston, Texas 77002

For Credit Account No.                             

Attention:                              

Phone:                              

Further Credit – Pulte Mortgage LLC

Please return the Loan Papers for all Loans that you decide not to purchase to
JPM Chase addressed to:

 

Exhibit J-1



--------------------------------------------------------------------------------

[Date]

Page 2

JPMorgan Chase Bank, N.A.

Chase Mortgage Warehouse Finance

14800 Frye Road

Mailstop TX1-0022

Fort Worth, TX 76155

Attn: I Dufour

Phone: 817-399-5087

3.    Pay-off Price

The “Pay-off Price” for each Loan is the greater of:

(x) the minimum payment required for the Mortgage Company’s repurchase of such
Loan so that the Mortgage Company can sell it to you (the “Release Price”), as
set forth in the “Release Price” column of Exhibit A; and

(y) the purchase price that you and the Mortgage Company have agreed you will
pay for such Loan (the “Agreed Purchase Price”).

If you pay JPM Chase only the Agreed Purchase Price for a Loan whose Release
Price exceeds the Agreed Purchase Price, you will thereupon become the owner of
that Loan, provided that JPM Chase retains a security interest in that Loan and
the related Loan Papers to secure payment to JPM Chase of the amount by which
the Release Price exceeds the Agreed Purchase Price (the “Required Deficiency
Payment”), which security interest will not be released unless and until either
you or the Mortgage Company pays JPM Chase the Required Deficiency Payment and
concurrently gives JPM Chase a written notice which both (i) identifies the Loan
with the payment and (ii) indicates that the amount so paid equals at least the
amount of the Required Deficiency Payment of that Loan.

 

4.    Loans Owned by JPM Chase,  Repurchased and Transferred to You by Mortgage
Company

  

Pursuant to the Repurchase Agreement, the Mortgage Company has sold the Loans to
JPM Chase, and JPM Chase owns and holds the Loan Papers, the Loans they evidence
and all related security, collateral

support and other rights. Payment of the Pay-off Price to JPM Chase will effect
the Mortgage Company’s repurchase of the Loans from JPM Chase under the
Repurchase Agreement and their transfer by the Mortgage Company to you under the
Purchase Agreement.

 

5.    UCC § 9-313(h) Perfection by Possession

  

Although the parties intend that all transactions under the Master Repurchase
Agreement be sales and purchases and not loans, if any one or more Transactions
are recharacterized as loans by a court of competent

jurisdiction, the parties have agreed that the Mortgage Company has pledged the
Loans to JPM Chase as security for such recharacterized transactions. To invoke
UCC § 9-313(h) to maintain the perfection by possession of the Loan Papers of
the security interest in the Loans held by JPM Chase as secured party, we
instruct you hereby, concurrently with this delivery of the Loan Papers, (1) to
hold possession of the Loan

 

Exhibit J-2



--------------------------------------------------------------------------------

[Date]

Page 3

Papers for the benefit of JPM Chase as secured party, or (2) to redeliver the
Loan Papers to JPM Chase.

 

6.    The Mortgage Company’s,  JPM Chase’s and Your Respective Interests in the
Loans and the Loan Papers — You Are Only a Bailee

  

We are delivering bare possession of the Loan Papers to you as bailee for your
inspection and decision whether you will (i) pay JPM Chase (for the Mortgage
Company’s repurchase credit) for, and buy (from the Mortgage Company), the
related Loans or (ii) return to JPM Chase the Loan Papers for the Loans that you
do not purchase and pay for. JPM Chase retains and

reserves all of its ownership rights in the Loans and the Loan Papers until you
actually pay JPM Chase for the Loans and thereby purchase them from the Mortgage
Company in accordance with this bailee letter. You acquire no ownership or
security interest in them by our delivery of them to you. No sale on credit is
being made, and no credit is being extended to you. This bailee letter and our
delivery of the Loan Papers to you creates a “true bailment” under applicable
law, and your interest in the Loan Papers and their related Loans is and will be
limited to that of a bailee under such law, with no ability to pass a greater
interest to another, unless and until you purchase and wire payment of the
Pay-off Price (defined below) for the Loans you decide to purchase (if any) to
JPM Chase in strict accordance with Paragraph 2 and the other provisions of this
bailee letter.

 

 

7.    JPM Chase has

Exclusive Authority to 

Give Instructions

  

With respect to the Loans, only JPM Chase has authority (A) to request or direct
you (i) where to make payment, (ii) where to return the Loan Papers for Loans
you decide not to purchase or (iii) to take any other action, or (B)

to make any agreement with you. Unless JPM Chase hereafter gives you different
written instructions or advice, this bailee letter provides all instructions and
advice for the Loans and the Loan Papers. You may not honor any notice,
direction or other communication from the Mortgage Company (or anyone else)
concerning the Loans or the Loan Papers unless it is specifically confirmed in
writing by JPM Chase.

 

8.    No Other Payment or

Delivery Before Payment

to JPM Chase

  

You may not make payment for the Loans to anyone but JPM Chase unless you are
otherwise specifically instructed in writing by JPM Chase. Until JPM Chase has
received payment of the full Pay-off Price for a Loan, you

may not deliver any of its Loan Papers to anyone other than JPM Chase without
written authorization from JPM Chase. DO NOT SEND ANY PAYMENTS OR ANY LOAN
PAPERS TO THE MORTGAGE COMPANY.

 

9.    Only If You Have Already 

Paid the Pay-Off Price

  

If (but only if) you have already paid the Pay-off Price for a Loan to JPM
Chase, then the enclosed Loan Papers for, and ownership of, that Loan are

being delivered to you free of such security interest or any trust, bailment or
any other claim by JPM Chase (subject to automatic reinstatement of such
ownership and security interests to the extent, if any, that such payment is
required to be repaid by a court of competent jurisdiction.)

 

Exhibit J-3



--------------------------------------------------------------------------------

[Date]

Page 4

 

10. 30-Day Period in which to Purchase

  

It is very important that you promptly return the Loan Papers to us for each
Loan which you do not intend to purchase so that

we will know at all times which specific Loans will remain subject to the
Repurchase Agreement and which will not. Accordingly, you will have 30 days
after the date of this letter to either (i) return the enclosed Loan Papers for
any Loan you elect not to purchase, or (ii) to purchase all of the Loans that
you do not return.

 

11.    JPM Chase’s Absolute  Right to Require Return of  Loan Papers Not Sooner 
Purchased

  

Notwithstanding any other provision of this bailee letter, the enclosed Loan
Papers are delivered to you on the express and controlling condition that,
unless JPM Chase has already received the Pay-Off Price for each of the Loans,
you will return any or all of them to JPM Chase promptly upon your receipt of
JPM Chase’s written direction to do so, regardless of whether or not

you have decided to purchase such Loans, excluding only those Loans (if any) for
which you have already paid us the Pay-Off Price.

 

12.    You Agree to Keep  the Loan Papers Safe

  

You are directed to keep all of the enclosed Loan Papers in a fire-resistant
vault and safe from loss, theft and other casualty and you will bear any losses,
costs or

expenses the Mortgage Company and JPM Chase may incur as a result of any such
event.

 

13.    This Letter  Controls

  

If any other written instruction or advice you receive from us, the Mortgage
Company or anyone else in respect of the Loans is inconsistent with this bailee
letter, then this bailee

letter shall control unless JPM Chase confirms in writing that the other
instruction or advice controls.

 

14.    Please Confirm  Receipt

  

Please immediately indicate your receipt of this bailee letter and the enclosed
Loan Papers, and your acceptance of and agreement to the bailment and the other
terms and

conditions stated above, by dating and signing the enclosed copy of this bailee
letter and returning it to us (although your doing so will not be necessary to
the effectiveness of any of this bailee letter’s terms, provisions or
conditions).

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

Attached:

Exhibit A — schedule of Loans shipped

 

Exhibit J-4



--------------------------------------------------------------------------------

[Date]

Page 5

RECEIPT ACKNOWLEDGED AND BAILMENT, TERMS AND CONDITIONS ACCEPTED AND AGREED TO
ON                                 , 200__

 

[INVESTOR’S NAME]

By:_______________________________

Name:                                                          

Title:______________________________

 

Exhibit J-5



--------------------------------------------------------------------------------

EXHIBIT K

SELLER NAMES FROM TAX RETURNS

[SELLER TO PROVIDE]

 

Exhibit K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF TRUST RELEASE LETTER

TRUST RELEASE LETTER

TO: JPMORGAN CHASE BANK, N.A.

RE: [Seller]

DATE: [        ]

Reference is made to the Master Repurchase Agreement dated as of September 30,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), between JPMorgan Chase Bank, N.A. (“Buyer”) and Pulte
Mortgage LLC (“Seller”). Capitalized terms used herein and not otherwise defined
have the meanings given to those terms in the Agreement.

Seller hereby requests that the following Mortgage Note be returned to Seller at
[address] for the reason(s) set forth below:

 

Loan ID number

 

Mortgagor last

names (1 name

sufficient if same

name)

 

Mortgage loan

amount

 

Allonge, Rider, or

CEMA docs to be

returned also?

 

Reason(s)

         

 

    

    

               

Seller agrees that Buyer continues to have the sole ownership interest in the
listed Mortgage Note and all other Mortgage Assets related to the Mortgage Note.

Seller shall return the corrected Mortgage Note to Buyer no later than
twenty-one (21) days after the date of this Trust Release Letter. At all times
the Mortgage Note listed above is in the possession of Seller pursuant to this
Trust Release Letter, Seller shall hold such Mortgage Note in trust for the
benefit of Buyer. Seller hereby certifies that after Buyer delivers the Mortgage
Note described above to Seller, the aggregate original Outstanding Principal
Balance of all Mortgage Notes released to Seller pursuant to Trust Release
Letters as of the date of this Trust Release Letter does not exceed $[        ].

 

Exhibit L-1



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

[Date]

Page 2

Seller has caused the information set forth in the table below to be accurately
completed.

 

This Trust

Receipt prepared

by

(first & last

name)

 

First & last name

of contact person

for questions (if

different from

name to the left)

 

Contact

person’s phone

number

 

Contact

person’s fax

number

 

Contact person’s
e-mail address

                           

 

Sincerely,

 

PULTE MORTGAGE LLC

 

By:                                                         

 

Name:

 

 

Title:

 

Exhibit L-2



--------------------------------------------------------------------------------

SCHEDULE I

APPROVED TAKEOUT INVESTORS

[SELLER TO PROVIDE LIST]



--------------------------------------------------------------------------------

SCHEDULE II

SELLER’S AUTHORIZED SIGNERS

[SELLER TO PROVIDE LIST — NAMES AND TITLES]